Exhibit 10.1

 

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

HCPI/UTAH II, LLC



a Delaware limited liability company

 

 

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY AGREEMENT

OF

HCPI/UTAH II, LLC

 

THIS LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”) of HCPI/Utah II, LLC
(the “Company”) is effective as of June 25, 2001.

 

1.         Formation of Limited Liability Company. Health Care Property
Investors, Inc. (the “Member”) hereby forms the Company as a limited liability
company pursuant to the provisions in the Delaware Limited Liability Company
Act, 6 Del. C §18-101, et seq., as it may be amended from time to time, and any
successor to such statute (the “Act”). The rights and obligations of the Member
and the administration and termination of the Company shall be governed by the
Agreement and the Act. The Agreement shall be considered the “Limited Liability
Company Agreement” of the Company within the meaning of Section 18-101(7) of the
Act. To the extent this Agreement is inconsistent in any respect with the Act,
this Agreement shall control.

 

2.         Members. Health Care Property Investors, Inc. is the sole member of
the Company.

 

3.         Purpose. The purpose of the Company is to engage in all lawful
businesses or activities in which a limited liability company may be engaged
under applicable law (including, without limitation, the Act).

 

4.         Name. The name of the Company shall be “HCPI/Utah II, LLC”.

 

5.         Registered Agent and Principal Office. The registered office and
registered agent of the Company in the State of Delaware shall be as the Member
may designate from time to time. The Company may have such other offices as the
Member may designate from time to time. The mailing address of the Company shall
be c/o Health Care Property Investors, Inc., 4675 MacArthur Court, Suite 900,
Newport Beach, California 92660.

 

6.         Term of Company. The Company shall commence on the date a Certificate
of Formation (the “Certificate”) first is properly filed with the Secretary of
State of the State of Delaware and shall continue in existence in perpetuity
unless its business and affairs are earlier wound up following dissolution at
such time as this Agreement may specify.

 

7.         Management of Company. All decisions relating to the business,
affairs, and properties of the Company shall be made by the Member. The Member
may appoint a President or one or more Vice Presidents and such other officers
of the Company as the Member may deem necessary or advisable to manage the
day-to-day business affairs of the Company (the “Officers”). The Member may also
appoint managers who are not officers. The Officers and managers shall have the
authority to act on behalf of, bind, and execute and deliver documents in the
name and on behalf of the Company. No such delegation shall cause the Member to
cease to be a Member.

 

1

--------------------------------------------------------------------------------


 

8.         Distributions. Each distribution of cash or other property by the
Company shall be made 100% to the Member. Each item of income, gain, loss,
deduction, and credit of the Company shall be allocated 100% to the Member.

 

9.         Capital Accounts. A capital account shall be maintained for the
Member in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv).

 

10.       Dissolution and Winding Up. The Company shall dissolve and its
business and affairs shall be wound up pursuant to a written instrument executed
by the Member.

 

11.       Amendments. This Agreement may be amended or modified from time to
time only by a written instrument executed by the Member.

 

12.       Governing Law. The validity and enforceability of this Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware without regard to otherwise governing principles of conflicts of law.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

MEMBER:

 

 

 

HEALTH CARE PROPERTY INVESTORS, INC.

 

 

 

 

 

By:

/s/ Edward J. Henning

 

Name:

Edward J. Henning

 

Title:

Senior Vice President

 

 

 

COMPANY:

 

 

 

HCPI/UTAH II, LLC,

 

a Delaware limited liability company

 

 

 

By:

Health Care Property Investors, Inc.

 

Its:

Member

 

 

 

 

 

 

By:

/s/ Edward J. Henning

 

 

Name:

Edward J. Henning

 

 

Title:

Senior Vice President

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

 

AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 


OF

 


HCPI/UTAH II, LLC

 


a Delaware limited liability company

 

 

 

 

 

 

 

 

 

Dated as of August 17, 2001

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1. DEFINED TERMS

 

1

 

 

 

ARTICLE 2. ORGANIZATIONAL MATTERS

 

20

Section 2.1

Formation

 

20

Section 2.2

Name

 

20

Section 2.3

Registered Office and Agent; Principal Place of Business; Other Places of
Business

 

21

Section 2.4

Power of Attorney

 

21

Section 2.5

Term

 

22

 

 

 

 

ARTICLE 3. PURPOSE

 

 

22

Section 3.1

Purpose and Business

 

22

Section 3.2

Powers

 

22

Section 3.3

Specified Purposes

 

23

Section 3.4

Representations and Warranties by the Members; Disclaimer of Certain
Representations

 

23

 

 

 

 

ARTICLE 4. CAPITAL CONTRIBUTIONS

 

25

Section 4.1

Capital Contributions of the Initial Members

 

25

Section 4.2

Additional Members

 

25

Section 4.3

Loans

 

25

Section 4.4

Additional Funding and Capital Contributions

 

26

Section 4.5

No Interest; No Return

 

26

 

 

 

 

ARTICLE 5. DISTRIBUTIONS

 

27

Section 5.1

Requirement and Characterization of Distributions

 

27

Section 5.2

Distributions in Kind

 

27

Section 5.3

Amounts Withheld

 

28

Section 5.4

Distributions Upon Liquidation

 

28

Section 5.5

Restricted Distributions

 

28

Section 5.6

Distributions of Proceeds from Sale of Real Properties and Refinancing Debt

 

29

 

 

 

 

ARTICLE 6. ALLOCATIONS

 

30

Section 6.1

Timing and Amount of Allocations of Net Income and Net Loss

 

30

Section 6.2

General Allocations

 

30

Section 6.3

Additional Allocation Provisions

 

31

Section 6.4

Tax Allocations

 

33

Section 6.5

Other Provisions

 

34

Section 6.6

Amendments to Allocation to Reflect Issuance of Additional Membership Interests

 

34

 

i

--------------------------------------------------------------------------------


 

ARTICLE 7. MANAGEMENT AND OPERATION OF BUSINESS

 

34

Section 7.1

Management

 

34

Section 7.2

Certificate of Formation

 

38

Section 7.3

Restrictions on Managing Member’s Authority

 

39

Section 7.4

Compensation of the Managing Member

 

44

Section 7.5

Other Business of Managing Member

 

45

Section 7.6

Contracts with Affiliates

 

45

Section 7.7

Indemnification

 

45

Section 7.8

Liability of the Managing Member

 

47

Section 7.9

Other Matters Concerning the Managing Member

 

48

Section 7.10

Title to Company Assets

 

48

Section 7.11

Reliance by Third Parties

 

49

 

 

 

 

ARTICLE 8. RIGHTS AND OBLIGATIONS OF MEMBERS

 

49

Section 8.1

Limitation of Liability

 

49

Section 8.2

Managing of Business

 

49

Section 8.3

Outside Activities of Members

 

50

Section 8.4

Return of Capital

 

50

Section 8.5

Rights of Non-Managing Members Relating to the Company

 

50

Section 8.6

Exchange Rights

 

51

Section 8.7

Fiduciary Duties

 

54

 

 

 

 

ARTICLE 9. BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

54

Section 9.1

Records and Accounting

 

54

Section 9.2

Fiscal Year

 

54

Section 9.3

Reports

 

54

Section 9.4

Cooperation Regarding Tax Matters Relating to Contributed Properties

 

55

 

 

 

 

ARTICLE 10. TAX MATTERS

 

56

Section 10.1

Preparation of Tax Returns

 

56

Section 10.2

Tax Elections

 

56

Section 10.3

Tax Matters Partner

 

56

Section 10.4

Organizational Expenses

 

56

 

 

 

 

ARTICLE 11. TRANSFERS AND WITHDRAWALS

 

56

Section 11.1

Transfer

 

56

Section 11.2

Transfer of Managing Member’s Membership Interest

 

57

Section 11.3

Non-Managing Members’ Rights to Transfer

 

58

Section 11.4

Substituted Members

 

59

Section 11.5

Assignees

 

59

Section 11.6

General Provisions

 

60

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 12. ADMISSION OF MEMBERS

 

62

Section 12.1

Admission of Successor Managing Member

 

62

Section 12.2

Admission of Additional Members

 

62

Section 12.3

Amendment of Agreement and Certificate

 

63

Section 12.4

Limitation on Admission of Members

 

63

 

 

 

 

ARTICLE 13. DISSOLUTION, LIQUIDATION AND TERMINATION

 

63

Section 13.1

Dissolution

 

63

Section 13.2

Exchange of Non-Managing Member Units

 

64

Section 13.3

Winding Up

 

64

Section 13.4

Deemed Distribution and Recontribution

 

66

Section 13.5

Rights of Members

 

66

Section 13.6

Notice of Dissolution

 

66

Section 13.7

Cancellation of Certificate

 

66

Section 13.8

Reasonable Time for Winding-Up

 

67

Section 13.9

Liability of Liquidator

 

67

 

 

 

 

ARTICLE 14. PROCEDURES FOR ACTIONS AND CONSENTS OF MEMBERS; AMENDMENTS; MEETINGS

 

67

Section 14.1

Procedures for Actions and Consents of Members

 

67

Section 14.2

Amendments

 

67

Section 14.3

Meetings of the Members

 

68

 

 

 

 

ARTICLE 15. GENERAL PROVISIONS

 

68

Section 15.1

Addresses and Notice

 

68

Section 15.2

Titles and Captions

 

69

Section 15.3

Pronouns and Plurals

 

69

Section 15.4

Further Action

 

69

Section 15.5

Binding Effect

 

69

Section 15.6

Creditors

 

69

Section 15.7

Waiver

 

69

Section 15.8

Counterparts

 

69

Section 15.9

Applicable Law

 

70

Section 15.10

Entire Agreement

 

70

Section 15.11

Invalidity of Provisions

 

70

Section 15.12

Limitation to Preserve REIT Status

 

70

Section 15.13

No Partition

 

71

Section 15.14

Non-Managing Member Representative

 

71

 

 

 

 

Exhibit A                                 Member Information

 

A-1

Exhibit B                                  Notice of Exchange

 

B-1

Exhibit C                                  Reimbursement Agreement

 

C-1

Schedule 1.1             Reduced Tax Protection Period Property

 

 

Schedule 7.3             Existing Indebtedness

 

 

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT
OF
HCPI/UTAH II, LLC

 

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
is made and entered into as of August 17, 2001, by and among Health Care
Property Investors, Inc., a Maryland corporation (the “Managing Member”), and
the Persons whose names are set forth on Exhibit A as attached hereto (the
“Non-Managing Members” and together with the Managing Member, the “Members”),
for the purpose of forming HCPI/Utah II, LLC, a Delaware limited liability
company (the “Company”).

 

WHEREAS, the Managing Member, the Company, and each of the parties identified on
the signature page of that certain Contribution Agreement dated as of the date
hereof (the “Contribution Agreement”) (collectively, the “Transferor”), have
entered into the Contribution Agreement, providing for the contribution of
certain assets to, and the acquisition of certain interests in, the Company;

 

WHEREAS, it is a condition to the closing of the transactions contemplated by
the Contribution Agreement that the parties hereto enter into this Agreement;

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

ARTICLE 1.
DEFINED TERMS

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Accounting Firm” has the meaning set forth in Section 7.3.H hereof.

 

“Act” means the Delaware Limited Liability Company Act, as it may be amended
from time to time, and any successor to such statute.

 

“Actions” has the meaning set forth in Section 7.7 hereof.

 

“Additional Funds” has the meaning set forth in Section 4.4.A hereof.

 

“Additional Member” means a Person admitted to the Company as a Member pursuant
to Section 4.2 hereof.

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

 

--------------------------------------------------------------------------------


 

(a)                               decrease such deficit by any amounts that such
Member is obligated to restore pursuant to this Agreement or by operation of law
upon liquidation of such Member’s Membership Interest or is deemed to be
obligated to restore pursuant to Regulation Section 1.704-1(b) (2)(ii)(c) or the
penultimate sentence of each of Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5); and

 

(b)                              increase such deficit by the items described in
Regulations Section 1.704-1(b) (2)(ii)(d)(4), (5) and (6).

 

The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the provisions of Regulations Section 1.704-1(b) (2)(ii)(d) and
shall be interpreted consistently therewith.

 

“Adjustment Factor” means 1.0; provided, however, that in the event that: the
Managing Member (i) declares or pays a dividend on its outstanding REIT Shares
in REIT Shares or makes a distribution to all Members of its outstanding REIT
Shares in REIT Shares, (ii) splits or subdivides its outstanding REIT Shares or
(iii) effects a reverse stock split or otherwise combines its outstanding REIT
Shares into a smaller number of REIT Shares, the Adjustment Factor shall be
adjusted by multiplying the Adjustment Factor in effect immediately prior to
such adjustment by a fraction, (1) the numerator of which shall be the number of
REIT Shares issued and outstanding on the record date for such dividend,
distribution, split, subdivision, reverse split or combination (assuming for
such purposes that such dividend, distribution, split, subdivision, reverse
split or combination has occurred as of such time) and (2) the denominator of
which shall be the actual number of REIT Shares issued and outstanding on the
record date for such dividend, distribution, split, subdivision, reverse split
or combination (assuming for such purposes that such dividend, distribution,
split, subdivision, reverse split or combination has not occurred as of such
time).  Any adjustments to the Adjustment Factor shall become effective
immediately after the effective date of such event, retroactive to the record
date, if any, for such event.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
Controlling or Controlled by or under common Control with such Person.

 

“Aggregate Sharing Amount” means, with respect to any taxable disposition of a
Real Property, an amount equal to the excess, if any, of (i) the Property
Appreciation with respect to all Real Properties being sold or previously sold
by the Company; over (ii) the Unit Appreciation with respect to all Real
Properties being sold or previously sold by the Company.

 

“Agreement” means this Amended and Restated Limited Liability Company Agreement
of HCPI/Utah II, LLC, as it may be amended, supplemented or restated from time
to time.

 

“Appraisal” means, with respect to any assets, the written opinion of an
independent third party experienced in the valuation of similar assets in the
general location of the property being appraised, selected by the Managing
Member in good faith.  Such opinion may be in the form of an opinion by such
independent third party that the value for such property or asset as set by the
Managing Member is fair, from a financial point of view, to the Company.

 

2

--------------------------------------------------------------------------------


 

“Appraised Value” means, with respect to any asset, including any Contributed
Property, the value of such asset as determined by Appraisal.

 

“Assignee” means a Person to whom one or more LLC Units have been Transferred in
a manner permitted under this Agreement, but who has not become a Substituted
Member, and who has the rights set forth in Section 11.5 hereof.

 

“Available Cash” means, with respect to any period for which such calculation is
being made:

 

(a)                               the sum, without duplication, of:

 

(1)                              the Company’s net income or net loss (as the
case may be) for such period determined in accordance with GAAP,

 

(2)                              depreciation and all other noncash charges to
the extent deducted in determining net income or net loss for such period
pursuant to the foregoing clause (a)(1),

 

(3)                              the amount of any reduction in reserves of the
Company (including, without limitation, reductions resulting because the
Managing Member determines such amounts are no longer necessary), and

 

(4)                              all other cash received (including, but not
limited to, Capital Contributions, amounts previously accrued as net income and
amounts of deferred income but excluding any net amounts borrowed by the Company
for such period) that was not included in determining net income or net loss for
such period pursuant to the foregoing clause (a)(1);

 

(b)                              less the sum, without duplication, of:

 

(1)                              all principal debt payments made during such
period by the Company,

 

(2)                              capital expenditures made by the Company during
such period,

 

(3)                              all other expenditures and payments not
deducted in determining net income or net loss for such period pursuant to the
foregoing clause (a)(1) (including amounts paid in respect of expenses
previously accrued),

 

(4)                              any amount included in determining net income
or net loss for such period pursuant to the foregoing clause (a)(1) that was not
received by the Company during such period, and

 

(5)                              the amount of any increase in reserves
(including, without limitation, working capital reserves) established during
such period that the Managing Member determines are necessary or appropriate in
its sole and absolute discretion.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Available Cash shall not include (i) any cash
received or reductions in reserves, or take into account any disbursements made,
or reserves established, after dissolution and the commencement of the
liquidation and winding up of the Company, (ii) Disposition Proceeds or
(iii) the proceeds of Refinancing Debt.

 

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

 

“Beneficial Ownership” means ownership of REIT Shares by a Person who is or
would be treated as an owner of such REIT Shares either actually or
constructively through the application of Section 544 of the Code, as modified
by Section 856(h)(1)(B) of the Code.  The terms “Beneficially Own,”
“Beneficially Owned,” “Beneficially Owns” and “Beneficial Owner” shall have the
correlative meanings.

 

“Built-in Gain” means the excess of the gross fair market value of one or more
of the Real Properties or Successor Properties over the adjusted tax basis of
such property or properties (as the case may be) for federal income tax
purposes, as determined as of the Effective Date, as reduced from time to time
in accordance with applicable provisions of the Code and Regulations.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Los Angeles, California or Salt Lake City, Utah are
authorized or required by law to close.

 

“Call Notice” means a written notice to the Non-Managing Members informing them
of the Managing Member’s election to call their Non-Managing Member Units
pursuant to Section 13.2 hereof.

 

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member on the Company’s books and records in accordance with
the following provisions:

 

(a)                               To each Member’s Capital Account, there shall
be added such Member’s Capital Contributions, such Member’s allocable share of
Net Income and any items of income or gain specially allocated pursuant to
Section 6.3 hereof, and the amount of any Company liabilities assumed by such
Member or that are secured by any property distributed to such Member.

 

(b)                              From each Member’s Capital Account, there shall
be subtracted the amount of cash and the Gross Asset Value of any property
distributed to such Member pursuant to any provision of this Agreement, such
Member’s allocable share of Net Loss and any items of loss or deductions
specially allocated pursuant to Section 6.3 hereof, and the amount of any
liabilities of such Member assumed by the Company or that are secured by any
property contributed by such Member to the Company.

 

4

--------------------------------------------------------------------------------


 

(c)                               In the event any interest in the Company is
Transferred in accordance with the terms of this Agreement, the transferee shall
succeed to the Capital Account of the transferor to the extent that it relates
to the Transferred interest.

 

(d)                             In determining the principal amount of any
liability for purposes of subsections (a) and (b) above there shall be taken
into account Code Section 752(c) and any other applicable provisions of the Code
and Regulations.

 

(e)                               The provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Sections 1.704-1(b) and 1.704-2, and shall be interpreted and applied in a
manner consistent with such Regulations.  If the Managing Member shall determine
that it is prudent to modify the manner in which the Capital Accounts are
maintained in order to comply with such Regulations, the Managing Member may
make such modification provided that such modification will not change the
amounts distributable to any Member without such Member’s Consent.  The Managing
Member also shall (i) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Members and the amount of
Company capital reflected on the Company’s balance sheet, as computed for book
purposes, in accordance with Regulations Section 1.704-1(b) (2)(iv)(q) and
(ii) make any appropriate modifications in the event that unanticipated events
might otherwise cause this Agreement not to comply with Regulations
Section 1.704-1(b) or Section 1.704-2.

 

“Capital Contribution” means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Member
contributes to the Company pursuant to Section 4.1, Section 4.2 or Section 4.4
hereof.

 

“Cash Amount” means an amount of cash equal to the product of (a) the Value of a
REIT Share and (b) the REIT Shares Amount determined as of the applicable
Valuation Date.

 

“Certificate” means the Certificate of Formation of the Company filed in the
office of the Secretary of State of the State of Delaware, as amended from time
to time in accordance with the terms hereof and the Act.

 

“Charter” means the Articles of Incorporation of the Managing Member, as
amended, supplemented or restated from time to time.

 

“Closing Price” means the closing price of a REIT Share on the New York Stock
Exchange.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
Regulations thereunder.  Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.

 

“Company” means the limited liability company formed under the Act and pursuant
to this Agreement, and any successor thereto.

 

5

--------------------------------------------------------------------------------


 

“Company Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b) (2) for the phrase “partnership minimum gain,” and the amount
of Company Minimum Gain, as well as any net increase or decrease in Company
Minimum Gain, for a Fiscal Year shall be determined in accordance with the
rules of Regulations Section 1.704-2(d).

 

“Consent” means the consent to, approval of, or vote on a proposed action by a
Member given in accordance with Article 14 hereof.

 

“Consent of the Non-Managing Members” means the Consent of a Majority in
Interest of the Non-Managing Members, which Consent shall be obtained prior to
the taking of any action for which it is required by this Agreement and, except
as otherwise provided in this Agreement, may be given or withheld by a Majority
in Interest of the Non-Managing Members, in their reasonable discretion.

 

“Constructive Ownership” means ownership of REIT Shares, or any other interest
in an entity by a Person who is or would be treated as an owner thereof either
actually or constructively through the application of Section 318 of the Code,
as modified by Section 856(d)(5) of the Code.  The terms “Constructively Own,”
“Constructively Owned,” “Constructively Owns” and “Constructive Owner” shall
have the correlative meanings.

 

“Contribution Agreement” means the Contribution Agreement of even date herewith,
by and between the Managing Member, the Company and the parties identified on
the signature page thereto.

 

“Control” means, when used with respect to any Person, the possession directly
or indirectly, of the power to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities,
by contract or otherwise, and the terms “controlling” and “controlled” have
correlative meanings.

 

“Custodian” means any receiver, trustee, assignee, liquidator or other similar
official under any Bankruptcy Law.

 

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
that, in accordance with GAAP, should be capitalized.

 

“Depreciation” means, for each Fiscal Year or other applicable period, an amount
equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that, if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
period, Depreciation shall be in an amount that bears the same ratio to such

 

6

--------------------------------------------------------------------------------


 

beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that, if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the Managing
Member.

 

“Development Agreement” means the Development Agreement of even date herewith,
by and between the Company, as “Owner”, and The Boyer Company, L.C., a Utah
limited liability company.

 

“Dissolution Protection Period” means the period beginning on the Effective Date
and ending either (i) on the date on which the Initial Threshold Test has been
satisfied, if the Initial Threshold Test is satisfied at any time prior to the
third (3rd) anniversary of the Effective Date or (ii) on the date on which the
Subsequent Threshold Test is satisfied if the Initial Threshold Test is not
satisfied at any time prior to the third (3rd) anniversary of the Effective
Date.

 

“Disposition Proceeds” means the net proceeds (including a reduction for any
amount used for the repayment of any Debt and the payment of any costs related
thereto) received by the Company upon the taxable disposition of some, but not
all, of the Real Properties.

 

“Effective Date” means the date on which the transactions contemplated by the
Contribution Agreement to be consummated on the Initial Closing Date are
consummated at which time the contributions set forth on Exhibit A that are to
be effective on the Effective Date shall become effective.  With respect to any
future contributions, the Effective Date shall be the date that such
contributions are completed.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Excess LLC Units” means any LLC Units held by a Non-Managing Member to the
extent that, if such LLC Units were exchanged for the REIT Shares Amount
pursuant to Section 8.6 hereof, such Non-Managing Member would Beneficially Own
or Constructively Own REIT Shares in excess of the Ownership Limit or otherwise
in violation of the Charter.

 

“Exchange” has the meaning set forth in Section 8.6.A hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Existing Indebtedness” has the meaning set forth in Section 7.3E(3) hereof.

 

“First Exchange Date” means the “Second Exchange Date” as defined in that
certain Amended and Restated Limited Liability Company Agreement of HCPI/Utah,
LLC dated as of January 20, 1999, as amended on June 30, 1999, November 12,
1999, January 12, 2000, March 1, 2000, December 1, 2000, March 16, 2001, and
March 30, 2001.

 

7

--------------------------------------------------------------------------------

 


 

“First Traunch Non-Managing Member Units” has the meaning set forth in
Section 8.6.A hereof.

 

“Fiscal Year” means the fiscal year of the Company, which shall be the calendar
year.

 

“Flip-Over Event” means the occurrence of a merger of the Managing Member with
and into another Person or the consolidation of the Managing Member with another
Person, or the merger of another Person with and into the Managing Member or the
sale or transfer of assets of the Managing Member to another Person if, as a
result of such merger, consolidation or transfer of assets the holder of Rights
issued under the Rights Agreement would be entitled under Section 13 of the
Rights Agreement (or a comparable provision in the event the Rights Agreement is
amended) to purchase shares of common stock of such other Person (including the
Managing Member as the successor to such other Person or as the surviving
corporation) (the “Successor Person”).

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(a)                               The initial Gross Asset Value of any asset
contributed by a Member to the Company shall be its fair market value, as agreed
to by such Member and the Managing Member, and set forth on Exhibit A with
respect to that Member.

 

(b)                              The Gross Asset Values of all Company assets
immediately prior to the occurrence of any event described in clause (1), clause
(2), clause (3), or clause (4) hereof shall be adjusted to equal their
respective gross fair market values, as determined by the Managing Member using
such reasonable method of valuation as it may adopt, as of the following times:

 

(1)                              the acquisition of an additional interest in
the Company (other than in connection with the execution of this Agreement but
including, without limitation, acquisitions pursuant to Section 4.2 hereof or
contributions or deemed contributions by the Managing Member pursuant to
Section 4.4 hereof) by a new or existing Member in exchange for more than a de
minimis Capital Contribution, if the Managing Member reasonably determines that
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Members in the Company;

 

(2)                              the distribution by the Company to a Member of
more than a de minimis amount of Company property as consideration for an
interest in the Company, if the Managing Member reasonably determines that such
adjustment is necessary or appropriate to reflect the relative economic
interests of the Members in the Company;

 

(3)                              the liquidation of the Company within the
meaning of Regulations Section 1.704-1(b) (2)(ii)(g); and

 

8

--------------------------------------------------------------------------------


 

(4)                              at such other times as the Managing Member
shall reasonably determine necessary or advisable in order to comply with
Regulations Sections 1.704-1(b) and 1.704-2.

 

(c)                               The Gross Asset Value of any Company asset
distributed to a Member shall be the gross fair market value of such asset on
the date of distribution as determined by the distributee and the Managing
Member, provided that, if the distributee is the Managing Member or if the
distributee and the Managing Member cannot agree on such a determination, such
gross fair market value shall be determined by Appraisal.

 

(d)                             At the election of the Managing Member, the
Gross Asset Values of Company assets shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b) (2)(iv)(m); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this subsection (d) to the extent that
the Managing Member reasonably determines that an adjustment pursuant to
subsection (b) above is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subsection (d).

 

(e)                               If the Gross Asset Value of a Company asset
has been determined or adjusted pursuant to subsection (a), subsection (b) or
subsection (d) above, such Gross Asset Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such asset for purposes of
computing Net Income and Net Loss.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the United States accounting profession, which are applicable to the facts
and circumstances on the date of determination.

 

“HCPI/Stansbury” shall mean HCPI/Stansbury, LLC, a Delaware limited liability
company and Subsidiary of the Company.

 

“Incapacity” or “Incapacitated” means, (i) as to any Member who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Member incompetent to manage his or her person or
his or her estate; (ii) as to any Member that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, for the corporation or limited liability company or the revocation
of its charter; (iii) as to any Member that is a partnership, the dissolution
and commencement of winding up of the partnership; (iv) as to any Member that is
an estate, the distribution by the fiduciary of the estate’s entire interest in
the Company; (v) as to any trustee of a trust that is a Member, the termination
of the trust (but not the substitution of a new trustee); or (vi) as to any
Member, the bankruptcy of such Member.  For purposes of this definition,
bankruptcy of a Member shall be deemed to have occurred when (a) the Member
commences a voluntary

 

9

--------------------------------------------------------------------------------


 

proceeding seeking liquidation, reorganization or other relief of or against
such Member under any bankruptcy, insolvency or other similar law now or
hereafter in effect, (b) the Member is adjudged as bankrupt or insolvent, or a
final and non-appealable order for relief under any bankruptcy, insolvency or
similar law now or hereafter in effect has been entered against the Member,
(c) the Member executes and delivers a general assignment for the benefit of the
Member’s creditors, (d) the Member files an answer or other pleading admitting
or failing to contest the material allegations of a petition filed against the
Member in any proceeding of the nature described in clause (b) above, (e) the
Member seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for the Member or for all or any substantial part of the
Member’s properties, (f) any proceeding seeking liquidation, reorganization or
other relief under any bankruptcy, insolvency or other similar law now or
hereafter in effect has not been dismissed within 120 days after the
commencement thereof, (g) the appointment without the Member’s consent or
acquiescence of a trustee, receiver or liquidator has not been vacated or stayed
within 90 days of such appointment, or (h) an appointment referred to in clause
(g) above is not vacated within 90 days after the expiration of any such stay.

 

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (a) the Managing Member or (b) a director of the Managing Member or an
officer or employee of the Company or the Managing Member and (ii) such other
Persons (including Affiliates of the Managing Member or the Company) as the
Managing Member may designate from time to time (whether before or after the
event giving rise to potential liability), in its sole and absolute discretion.

 

“Initial Closing Date” has the meaning set forth in the Contribution Agreement.

 

“Initial Non-Managing Members” means the Non-Managing Members who acquired their
Non-Managing Member Units in exchange for the Real Properties or the one hundred
percent (100%) interest in HCPI/Stansbury.

 

“Initial Threshold Test” means a test which will be satisfied on the date on
which ninety percent (90%) of the LLC Units issued by the Company to the Initial
Non-Managing Members have been disposed of pursuant to a Taxable Disposition or
series of Taxable Dispositions.

 

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

 

“Liquidating Event” has the meaning set forth in Section 13.1 hereof.

 

“Liquidator” has the meaning set forth in Section 13.3.A hereof.

 

“LLC Distribution Date” means the date established by the Managing Member for
the payment of actual distributions declared by the Managing Member pursuant to
Sections 5.1 and 5.2, which date shall be the same as the date established by
the Managing Member for the payment of dividends to holders of REIT Shares.

 

“LLC Record Date” means the record date established by the Managing Member for
the distribution of Available Cash pursuant to Section 5.1 hereof, which record
date shall be the same as the record date established by the Managing Member for
a dividend to holders of REIT Shares.

 

10

--------------------------------------------------------------------------------


 

“LLC Units” means the Managing Member Units and the Non-Managing Member Units,
collectively.

 

“Majority in Interest of the Non-Managing Members” means those Non-Managing
Members (other than the Managing Member in its capacity as a holder of
Non-Managing Member Units) holding in the aggregate more than 50% of the
aggregate outstanding Non-Managing Member Units (other than those held by the
Managing Member).

 

“Majority of Remaining Members” means Non-Managing Members owning a majority of
the Non-Managing Member Units held by Non-Managing Members.

 

“Make-Whole Payment” has the meaning set forth in Section 7.3.G hereof.

 

“Managing Member” means Health Care Property Investors, Inc., a Maryland
corporation, in its capacity as a Member, or any successor Managing Member
designated pursuant to the terms of this Agreement.

 

“Managing Member Shortfall” has the meaning set forth in
Section 5.1.A(2) hereof.

 

“Managing Member Unit” means a single unit of Membership Interest of the
Managing Member issued pursuant to Article 4 hereof, as the same may be modified
from time to time as provided in this Agreement.  The ownership of Managing
Member Units may (but need not in the sole and absolute discretion of the
Managing Member) be evidenced in the form of a certificate for Managing Member
Units.

 

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i) with respect to “partner
nonrecourse debt minimum gain.”

 

“Member Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b) (4) for the phrase “partner nonrecourse debt.”

 

“Member Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2) for the phrase “partner nonrecourse deductions,” and the
amount of Member Nonrecourse Deductions with respect to a Member Nonrecourse
Debt for a Fiscal Year shall be determined in accordance with the rules of
Regulations Section 1.704-2(i)(2).

 

“Members” means the Persons owning Membership Interests, including the Managing
Member, Non-Managing Members and any Additional and Substitute Members, named as
Members in Exhibit A attached hereto, which Exhibit A may be amended from time
to time.

 

11

--------------------------------------------------------------------------------


 

“Membership Interest” means an ownership interest in the Company representing a
Capital Contribution by a Member and includes any and all benefits to which the
holder of such a Membership Interest may be entitled as provided in this
Agreement, together with all obligations of such Person to comply with the terms
and provisions of this Agreement.  A Membership Interest may be expressed as a
number of Managing Member Units or Non-Managing Member Units, as applicable.

 

“Net Income” or “Net Loss” means, for each Fiscal Year of the Company, an amount
equal to the Company’s taxable income or loss for such year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

 

(a)                               Any income of the Company that is exempt from
federal income tax and not otherwise taken into account in computing Net Income
(or Net Loss) pursuant to this definition of “Net Income” or “Net Loss” shall be
added to (or subtracted from, as the case may be) such taxable income (or loss);

 

(b)                              Any expenditure of the Company described in
Code Section 705(a)(2)(b) or treated as a Code Section 705(a)(2)(b) expenditure
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Income (or Net Loss) pursuant to this definition
of “Net Income” or “Net Loss,” shall be subtracted from (or added to, as the
case may be) such taxable income (or loss);

 

(c)                               In the event that the Gross Asset Value of any
Company asset is adjusted pursuant to subsection (b) or subsection (c) of the
definition of “Gross Asset Value,” the amount of such adjustment shall be taken
into account as gain or loss from the disposition of such asset for purposes of
computing Net Income or Net Loss;

 

(d)                             In lieu of the depreciation, amortization and
other cost recovery deductions that would otherwise be taken into account in
computing such taxable income or loss, there shall be taken into account
Depreciation for such Fiscal Year;

 

(e)                               To the extent that an adjustment to the
adjusted tax basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required pursuant to Regulations Section
1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital Accounts
as a result of a distribution other than in liquidation of a Member’s interest
in the Company, the amount of such adjustment shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases the basis of the asset) from the disposition of the asset
and shall be taken into account for purposes of computing Net Income or Net
Loss; and

 

(f)                                Notwithstanding any other provision of this
definition of “Net Income” or “Net Loss,” any item allocated pursuant to
Section 6.3.A hereof shall not be taken into account in computing Net Income or
Net Loss.  The amounts of the items of Company income, gain, loss or deduction
available to be allocated pursuant to Section 6.3.A hereof shall be determined
by applying rules analogous to those set forth in this definition of “Net
Income” or “Net Loss.”

 

12

--------------------------------------------------------------------------------


 

“NMM Sharing Amount” means, with respect to any taxable disposition of a Real
Property, the product equal to (i) the Sharing Amount multiplied by (ii) the NMM
Sharing Percentage.

 

“NMM Sharing Percentage” means a percentage equal to 1% multiplied by a fraction
with the numerator equal to the number of Non-Managing Member Units then
outstanding and the denominator equal to the number of Non-Managing Member Units
issued by the Company to all Initial Non-Managing Members; provided, however,
any NMM Units reduced pursuant to Section 8.6.D hereof shall be subtracted from
the denominator of such fraction.

 

“Non-Managing Member” means any Member other than the Managing Member (except to
the extent the Managing Member holds Non-Managing Member Units).

 

“Non-Managing Member Representative” means Steven B. Ostler until a successor
Non-Managing Member Representative shall have been appointed pursuant to
Section 15.14 hereof and, thereafter, shall mean the person appointed and then
acting as the Non-Managing Member Representative hereunder.

 

“Non-Managing Member Unit” means a single unit of Membership Interest issued to
a Non-Managing Member pursuant to Section 4.1 hereof, as the same may be
modified from time to time as provided in this Agreement.  The ownership of
Non-Managing Member Units shall be evidenced in the form of a certificate for
Non-Managing Member Units.

 

“Nonrecourse Debt Amount” means the amount of nonrecourse debt of the Company
allocable to the Non-Managing Members, as determined from time to time in the
reasonable discretion of the Non-Managing Member representative and communicated
to the Company and the Managing Member.  Each Non-Managing Member shall be
solely responsible for ensuring that the Non-Managing Member Representative
properly informs the Managing Member and the Company regarding Nonrecourse Debt
Amount allocable to such Non-Managing Member.  The Non-Managing Member
Representative has informed the Managing Member and the Company that the
Nonrecourse Debt Amount allocable to the Non-Managing Members as of the date of
this Agreement is One Million Three Hundred Eighty-Five Thousand Two Hundred
Eighty-Two Dollars ($1,385,282.00).

 

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b) (1), and the amount of Nonrecourse Deductions for a Fiscal
Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

 

“Notice of Exchange” means the Notice of Exchange substantially in the form of
Exhibit B attached to this Agreement.

 

13

--------------------------------------------------------------------------------


 

“One Hundred Member Limit” has the meaning set forth in Section 11.6.E hereof.

 

“Ownership Limit” means 9.8% of the number or value (whichever is more
restrictive) of outstanding REIT Shares.  The number of REIT Shares shall be
determined by the Board of Directors of the Managing Member, in good faith,
which determination shall be conclusive for all purposes hereof.

 

“Payment Quarter” has the meaning set forth in Section 5.1.A hereof.

 

“Percentage Interest” means, as to a Member holding a Membership Interest, its
interest in the Company as determined by dividing the LLC Units owned by such
Member by the total number of LLC Units then outstanding as specified in
Exhibit A attached hereto, as it may be modified or supplemented from time to
time.

 

“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

 

“Preferred Return Per Unit” means with respect to each Non-Managing Member Unit
outstanding on a LLC Record Date an amount initially equal to zero, and
increased cumulatively on each LLC Record Date by an amount equal to the product
of (i) the cash dividend per REIT Share declared by the Managing Member for
holders of REIT Shares on that LLC Record Date, multiplied by (ii) the
Adjustment Factor in effect on that LLC Record Date; provided, however, that the
increase that shall occur in accordance with the foregoing on the first LLC
Record Date subsequent to June 30, 2001 shall be the foregoing product of (i)
and (ii) above multiplied by a fraction, the numerator of which shall be the
number of days in the period commencing on the date hereof and ending on
September 30, 2001, and the denominator of which shall be the number of days in
the period commencing on July 1, 2001 and ending on September 30, 2001.

 

“Preferred Return Shortfall” means, for any holder of Non-Managing Member Units,
the amount (if any) by which (i) the Preferred Return Per Unit with respect to
all Non-Managing Member Units held by such holder exceeds (ii) the aggregate
amount previously distributed with respect to such Non-Managing Member Units
pursuant to Section 5.1.A(1), Section 5.6.A(1) or Section 5.6.B(1) hereof,
together with cumulative interest accruing thereon at the Prime Rate from the
applicable LLC Record Date to the date of distribution.

 

“Prime Rate” means on any date, a rate equal to the annual rate on such date
announced by the Bank of New York to be its prime, base or reference rate for
90-day unsecured loans to its corporate borrowers of the highest credit standing
but in no event greater than the maximum rate then permitted under applicable
law.  If the Bank of New York discontinues its use of such prime, base or
reference rate or ceases to exist, the Managing Member shall designate the
prime, base or reference rate of another state or federally chartered bank based
in New York to be used for the purpose of calculating the Prime Rate hereunder
(which rate shall be subject to limitation by all applicable usury laws).

 

14

--------------------------------------------------------------------------------


 

“Properties” means any assets and property of the Company such as, but not
limited to, interests in real property (including the Real Properties) and
personal property, including, without limitation, fee interests, interests in
ground leases, interests in limited liability companies, joint ventures or
partnerships, interests in mortgages, and Debt instruments as the Company may
hold from time to time.

 

“Property Appreciation” means, with respect to a taxable disposition of a Real
Property, the excess of the sales price paid in such disposition (including
amounts paid through the assumption of debt) over the initial Gross Asset Value
of such Real Property.

 

“Real Properties” has the meaning set forth in Section 7.3.E(2) hereof.

 

“Recourse Debt Amount” means, initially, a number equal to the Total Required
Debt Amount minus the Nonrecourse Debt Amount, but which number shall in no
event be less than zero.  The Members acknowledge that the Recourse Debt Amount,
the Total Required Debt Amount and the Nonrecourse Debt Amount may change as a
result of any subsequent contribution of Property by a Non-Managing Member to
the Company or other events, including but not limited to, the repayment or
substitution of Company indebtedness.  In such event, the Non-Managing Member
Representative shall provide the Managing Member and the Company with advance
written notice of the new Recourse Debt Amount, the guarantee of which is
necessary to prevent the recognition of gain by the Non-Managing Members (or
their direct or indirect owners), provided the accuracy of such Recourse Debt
Amount (and the components thereof) shall be subject to the approval of the
Managing Member, not to be unreasonably withheld.  Such notice shall be provided
not less than thirty (30) days in advance of the date such changes are to be
effective, along with schedules which support the need for such changes;
provided, however, that in the event such changes are required by reason of any
repayment or substitution of indebtedness with respect to which the Company has
delivered notice to the Non-Managing Member Representative a notice pursuant to
Section 7.3.E(4) below, the foregoing notice shall be timely if delivered not
less than seven (7) days in advance of the date such changes are to be
effective.  To the extent the Non-Managing Member reasonably cannot determine
the new Nonrecourse Debt Amount (or the components thereof) at the time such
notice is delivered, the notice shall include the Non-Managing Member’s best
estimate of such amounts with periodic updates as such amounts reasonably can be
determined.  Neither the Managing Member nor the Company shall be responsible or
liable in any way for making such determinations or for requesting updates to
information previously delivered to the Managing Member or the Company.

 

“Reduction” has the meaning set forth in Section 8.6.D hereof.

 

“Reduction Date” has the meaning set forth in Section 8.6.D hereof.

 

“Reduction Units” has the meaning set forth in Section 8.6.D hereof.

 

“Refinancing Debt” means any Debt (other than indebtedness to the Managing
Member or any Affiliate of the Managing Member), the repayment of which is
secured by all or any portion of the Real Properties.

 

“Refinancing Debt Proceeds” means the net proceeds from any Refinancing Debt
incurred by the Company which remain after the repayment of any Debt with
proceeds of the Refinancing Debt and all costs related to the Refinancing Debt.

 

15

--------------------------------------------------------------------------------


 

“Regulations” means the applicable income tax regulations under the Code,
whether such regulations are in proposed, temporary or final form, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

“Regulatory Allocations” has the meaning set forth in Section 6.3.A(7) hereof.

 

“REIT” means a real estate investment trust qualifying under Code Section 856,
et seq.

 

“REIT Member” means a Member or Assignee that is, or has made an election to
qualify as, a REIT.

 

“REIT Payment” has the meaning set forth in Section 15.12 hereof.

 

“REIT Requirements” has the meaning set forth in Section 5.1.B hereof.

 

“REIT Share” means a share of the Common Stock of the Managing Member, par value
$1.00 per share.

 

“REIT Shares Amount” means a number of REIT Shares equal to the product of
(a) the number of Tendered Units and (b) the Adjustment Factor; provided,
however, that, in the event that the Managing Member issues Rights to all
holders of REIT Shares as of a certain record date, with the record date for
such Rights issuance falling within the period starting on the date of the
Notice of Exchange and ending on the day immediately preceding the Specified
Exchange Date, which Rights will not be distributed before the relevant
Specified Exchange Date, then the REIT Shares Amount shall also include such
Rights that a holder of that number of REIT Shares would be entitled to receive,
expressed, where relevant hereunder, in a number of REIT Shares determined by
the Managing Member in good faith.  So long as the holder of Tendered Units is
not an Acquiring Person or an Affiliate or Associate of an Acquiring Person (as
those terms are defined in the Rights Agreement), the number of REIT Shares
referenced in the preceding sentence shall be adjusted for the issuance,
distribution and triggering of exercisability of the Rights governed by the
Rights Agreement (so long as the Rights shall not previously have been redeemed
or expired pursuant to the Rights Agreement) which adjustment shall be satisfied
by issuing, together with the REIT Shares Amount, either (i) if Rights may be
issued under the Rights Agreement, the aggregate number of Rights issuable under
the Rights Agreement with respect to a number of REIT Shares equal to the REIT
Shares Amount, or (ii) in the event Rights may no longer be issued under the
Rights Agreement, a number of REIT Shares necessary to reflect equitably the
dilution in REIT Shares resulting from the exercise of Rights (but only if the
REIT Shares Amount is issued subsequent to the occurrence of an event that
results in a reduction in the purchase price attributable to the Rights in the
manner provided in Section 11(a)(ii) of the Rights Agreement (or any comparable
provision in the event the Rights Agreement is amended), and prior to a
Flip-Over Event), or (iii) if the REIT Shares Amount is issued concurrently with
or subsequent to a Flip-Over Event, the number of shares of common stock of the
Successor Person necessary to reflect equitably the dilution in REIT Shares
resulting from the exercise of Rights.

 

16

--------------------------------------------------------------------------------


 

“Related Party” means, with respect to any Person, any other Person whose actual
ownership, Beneficial Ownership or Constructive Ownership of shares of the
Managing Member’s capital stock would be attributed to the first such Person
under either (i) Code Section 544 (as modified by Code Section 856(h)(1)(B) ) or
(ii) Code Section 318 (as modified by Code Section 856(d)(5)).

 

“Replacement Indebtedness” has the meaning set forth in Section 7.3.E(3) hereof.

 

“Rights” means rights, options, warrants or convertible or exchangeable
securities entitling the Managing Member’s shareholders to subscribe for or
purchase REIT Shares, or any other securities or property.

 

“Rights Agreement” means the Rights Agreement, dated as of July 27, 2000, by and
between the Managing Member and The Bank of New York, as the same may be
supplemented or amended from time to time.

 

“SEC” means the Securities and Exchange Commission.

 

“Second Exchange Date” means that date which is one year after the last
Non-Managing Member Unit is issued pursuant to the Contribution Agreement or, if
such day is not a Business Day, the next following Business Day.

 

“Second Traunch Non-Managing Member Units” has the meaning set forth in
Section 8.6.A hereof.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Sharing Amount” means, with respect to any taxable disposition of a Real
Property, the excess, if any, of the Aggregate Sharing Amount over the Sharing
Amounts, if any, previously used for purposes of calculating Reduction Units
pursuant to Section 8.6.D.

 

“Sharing Percentage” means, with respect to a Non-Managing Member or Assignee,
its share of the NMM Sharing Percentage based on its share of the Non-Managing
Member Units and, with respect to the Managing Member, one hundred percent
(100%) minus the NMM Sharing Percentage.

 

“Specified Exchange Date” means (A) in the case of an Exchange pursuant to
Section 8.6.A hereof, (i) the First Exchange Date if a Notice of Exchange is
received by the Managing Member not less than thirty (30) days prior to the
First Exchange Date in respect of any First Traunch Non-Managing Member Unit,
(ii) the sixtieth (60th) calendar day (or, if such day is not a Business Day,
the next following Business Day) after the receipt by the Managing Member of a
Notice of Exchange if such notice is received by the Managing Member pursuant to
the provisions of Section 8.6.A hereof more than sixty (60) calendar days prior
to the Second Exchange Date in respect of any Second Traunch Non-Managing Member
Unit, (iii) the Second Exchange Date if a Notice of Exchange is received by the
Managing Member less than sixty (60) but not less than thirty (30) calendar days
prior to the Second Exchange Date in respect of any Second Traunch Non-Managing
Member Unit, or (iv) in all other events, the thirtieth (30th) calendar day (or,
if such day is not a Business Day, the next following Business Day) after the

 

17

--------------------------------------------------------------------------------


 

receipt by the Managing Member of a Notice of Exchange; provided, however, that,
notwithstanding any other provisions set forth herein, in no event shall a
Specified Exchange Date as to any LLC Unit occur prior to the first anniversary
of the issuance of such LLC Unit by the Company; provided, further, that the
Specified Exchange Date, as well as the closing of an Exchange on any Specified
Exchange Date, may be deferred, in the Managing Member’s sole and absolute
discretion, for such time (but in any event not more than 150 days in the
aggregate) as may reasonably be required to effect, as applicable, (i) necessary
funding arrangements, (ii) compliance with the Securities Act or other law
(including, but not limited to, (a) state “blue sky” or other securities laws
and (b) the expiration or termination of the applicable waiting period, if any,
under the Hart Scott Rodino Antitrust Improvements Act of 1976, as amended) and
(iii) satisfaction or waiver of other commercially reasonable and customary
closing conditions and requirements for a transaction of such nature, and (B) in
the case of the delivery of a Call Notice pursuant to Section 13.2 hereof, the
10th calendar day (or, if such day is not a Business Day, the next following
Business Day) after the mailing to the applicable Non-Managing Members of a Call
Notice.

 

“Subsequent Threshold Test” means a test which will be satisfied on the date on
which eighty percent (80%) of the LLC Units issued by the Company to the Initial
Non-Managing Members have been disposed of pursuant to a Taxable Disposition or
series of Taxable Dispositions.

 

“Substituted Member” means an Assignee who is admitted as a Member to the
Company pursuant to Section 11.4 hereof.  The term “Substituted Member” shall
not include any Additional Member.

 

“Subsidiary” means, with respect to any Person other than the Company, any
corporation or other entity of which a majority of (i) the voting power of the
voting equity securities or (ii) the outstanding equity interests is owned,
directly or indirectly, by such Person; provided, however, that, with respect to
the Company, “Subsidiary” means solely a partnership or limited liability
company (taxed, for federal income tax purposes, as a partnership and not as an
association or publicly traded partnership taxable as a corporation) of which
the Company is a member unless the Managing Member has received an unqualified
opinion from independent counsel of recognized standing, or a ruling from the
IRS, that the ownership of shares of stock of a corporation or other entity will
not jeopardize the Managing Member’s status as a REIT, in which event the term
“Subsidiary” shall include the corporation or other entity which is the subject
of such opinion or ruling.

 

“Successor Person” has the meaning set forth in the definition of Flip-Over
Event.

 

“Successor Properties” means real properties acquired by the Company in
connection with a Tax-Free Disposition of any Real Property or Successor
Property.

 

“Tax-Free Disposition” means the disposition of property in a transaction that
is not subject to tax under the Code, including by virtue of the provisions of
Section 1031 of the Code.

 

18

--------------------------------------------------------------------------------

 


 

“Tax Items” has the meaning set forth in Section 6.4 hereof.

 

“Tax Protection Period” means the period of time beginning on the Effective Date
and ending on the first to occur of (i) the tenth (10th) anniversary of the
Effective Date, or (ii) the date on which the Subsequent Threshold Test has been
satisfied; provided, however, that notwithstanding the foregoing, with respect
to the Real Properties listed on Schedule 1.1, the fourth (4th) anniversary
shall be substituted for the tenth (10th) anniversary in this definition.

 

“Taxable Disposition” means a transaction or event in which a LLC Unit has
either (a) been disposed of in a taxable transaction (including, without
limitation, any Exchange pursuant 8.6.A hereof) or (b) otherwise received a
“step up” in tax basis to its fair market value at the time of such “step up”
(e.g., as a result of the death of a holder of LLC Units who is an individual).

 

“Tendered Units” has the meaning set forth in Section 8.6.A hereof.

 

“Tendering Party” has the meaning set forth in Section 8.6.A hereof.

 

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Company or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Company.

 

“Total Required Debt Amount” as of the date of this Agreement is Seven Million
Eight Hundred Ninety-Eight Thousand Two Hundred Eighty-Two Dollars
($7,898,282.00); provided, however, the Total Required Debt Amount is subject to
change pursuant to the provisions contained in the definition of “Recourse Debt
Amount” above.

 

“Total Units” has the meaning set forth in Section 8.6.D. hereof.

 

“Transfer,” when used with respect to an LLC Unit or all or any portion of a
Membership Interest, means any sale, assignment, bequest, conveyance, devise,
gift (outright or in trust), pledge, encumbrance, hypothecation, mortgage,
exchange, transfer or other disposition or act of alienation, whether voluntary
or involuntary or by operation of law.  The terms “Transferred” and
“Transferring” have correlative meanings.

 

“Transferor” shall have the meaning set forth in the Recitals.

 

“Transferred Properties” means the “Properties” as that term is defined in the
Contribution Agreement, except for the Properties known as “HCPI/Stansbury and
HCPI/Wesley” which are to be contributed to HCPI/Stansbury and HCPI/Wesley
respectively, and shall also mean a one hundred percent (100%) membership
interest in HCPI/Stansbury and HCPI/Wesley.

 

“Triggering Event” has the meaning set forth in Section 7.3.G hereof.

 

19

--------------------------------------------------------------------------------


 

“Unit Amount” means, with respect to a taxable disposition of a Real Property, a
number of LLC Units equal to the product of (i) the number of LLC Units
outstanding at the time of such disposition, and (ii) the Unit Portion.

 

“Unit Appreciation” means, with respect to any taxable disposition of a Real
Property, the product of the (i) Unit Amount and (ii) excess of the Value at the
time of such disposition over $34.80.

 

“Unit Portion” means, with respect to a taxable disposition of a Real Property,
a number determined by dividing (i) the net cash flow (ignoring payments made by
the Company under any Debt related to such Property) produced by such Real
Property for the twelve month period immediately prior to such disposition, by
(ii) the net cash flow (ignoring payments made by the Company under any Debt
related to all Real Properties) produced by all Real Properties held by the
Company for the twelve month period immediately prior to such disposition.

 

“Valuation Date” means (a) in the case of a tender of LLC Units for Exchange,
the date of the receipt by the Managing Member of the Notice of Exchange with
respect to those LLC Units or, if such date is not a Business Day, the
immediately preceding Business Day or (b) for purposes of Section 8.6.D hereof,
the Reduction Date or, if the Reduction Date is not a Business Day, the
immediately preceding Business Day, (c) for purposes of Section 13.2 hereof, the
date the Call Notice is delivered or, if such day is not a Business Day, the
immediately preceding Business Day, or (d) in any other case, the date specified
in this Agreement or, if such date is not a Business Day, the immediately
preceding Business Day.

 

“Value” means, on any Valuation Date, the average of the Closing Prices for the
ten (10) consecutive trading days ending on the second trading day immediately
prior to the Valuation Date.

 

ARTICLE 2.
ORGANIZATIONAL MATTERS

 

Section 2.1                       Formation

 

The Company is a limited liability company formed pursuant to the provisions of
the Act for the purposes and upon the terms and subject to the conditions set
forth in this Agreement.  Except as expressly provided herein, the rights and
obligations of the Members and the administration and termination of the Company
shall be governed by the Act.

 

Section 2.2                       Name

 

The name of the Company is HCPI/Utah II, LLC.  The Company’s business may be
conducted under any other name or names deemed advisable by the Managing Member,
including the name of the Managing Member or any Affiliate thereof.  The
Managing Member in its sole and absolute discretion may change the name of the
Company at any time and from time to time in accordance with applicable law and
shall notify the Members of such change in the next regular communication to the
Members.

 

20

--------------------------------------------------------------------------------


 

Section 2.3                     Registered Office and Agent; Principal Place of
Business; Other Places of Business

 

The address of the registered office of the Company in the State of Delaware is
located at c/o National Registered Agents, Inc., 9 East Lockerman Street, Dover,
Delaware 19901, and the registered agent for service of process on the Company
in the State of Delaware at such registered office is National Registered
Agents, Inc., 9 East Lockerman Street, Dover, Delaware 19901.  The principal
office of the Company is located at 4675 MacArthur Court, Suite 900, Newport
Beach, California 92660, or such other place as the Managing Member may from
time to time designate by notice to the Members.  The Company may maintain
offices at such other place or places within or outside the State of Delaware as
the Managing Member deems advisable.

 

Section 2.4                       Power of Attorney

 

A.                                Each Member (other than the Managing Member)
and each Assignee hereby irrevocably constitutes and appoints the Managing
Member, any Liquidator, and authorized officers and attorneys in fact of each,
and each of those acting singly, in each case with full power of substitution,
as its true and lawful agent and attorney-in-fact, with full power and authority
in its name, place and stead to:

 

(1)                              execute, swear to, acknowledge, deliver, file
and record in the appropriate public offices (a) all certificates, documents and
other instruments (including, without limitation, this Agreement and the
Certificate and all amendments or restatements thereof) that the Managing Member
or any Liquidator deems appropriate or necessary to form, qualify or continue
the existence or qualification of the Company as a limited liability company in
the State of Delaware and in all other jurisdictions in which the Company may
conduct business or own property; (b) all instruments that the Managing Member
or any Liquidator deems appropriate or necessary to reflect any amendment,
change, modification or restatement of this Agreement in accordance with its
terms; (c) all conveyances and other instruments or documents that the Managing
Member or any Liquidator deems appropriate or necessary to reflect the
dissolution and liquidation of the Company pursuant to the terms of this
Agreement, including, without limitation, a certificate of cancellation; (d) all
instruments relating to the admission, withdrawal, removal or substitution of
any Member pursuant to, or other events described in, Articles 11, 12 or 13
hereof or the Capital Contribution of any Member; and (e) all certificates,
documents and other instruments relating to the determination of the rights,
preferences and privileges of Membership Interests; and

 

(2)                              execute, swear to, acknowledge and file all
ballots, consents, approvals, waivers, certificates and other instruments
appropriate or necessary, in the sole and absolute discretion of the Managing
Member or any Liquidator, to make, evidence, give, confirm or ratify any vote,
consent, approval, agreement or other action which is made or given by the
Members hereunder or is consistent with the terms of this Agreement or
appropriate or necessary, in the sole discretion of the Managing Member or any
Liquidator, to effectuate the terms or intent of this Agreement.

 

21

--------------------------------------------------------------------------------


 

Nothing contained in this Section 2.4 shall be construed as authorizing the
Managing Member or any Liquidator to amend this Agreement except in accordance
with Article 14 hereof or as may be otherwise expressly provided for in this
Agreement.

 

B.                                 The foregoing power of attorney is hereby
declared to be irrevocable and a special power coupled with an interest, in
recognition of the fact that each of the Members and Assignees will be relying
upon the power of the Managing Member to act as contemplated by this Agreement,
and it shall survive and not be affected by the subsequent Incapacity of any
Member or Assignee and the Transfer of all or any portion of such Member’s or
Assignee’s LLC Units or Membership Interest and shall extend to such Member’s or
Assignee’s heirs, successors, assigns and personal representatives.  Each such
Member or Assignee hereby agrees to be bound by any representation made by the
Managing Member or any Liquidator, acting in good faith pursuant to such power
of attorney; and each such Member or Assignee hereby waives any and all defenses
which may be available to contest, negate or disaffirm the action of the
Managing Member or any Liquidator, taken in good faith under such power of
attorney.  Each Member or Assignee shall execute and deliver to the Managing
Member or any Liquidator, within 15 days after receipt of the Managing Member’s
or Liquidator’s request therefor, such further designation, powers of attorney
and other instruments as the Managing Member or the Liquidator, as the case may
be, deems necessary to effectuate this Agreement and the purposes of the
Company.

 

Section 2.5                       Term

 

The term of the Company commenced on June 25, 2001, the date that the original
Certificate was filed in the office of the Secretary of State of Delaware in
accordance with the Act, and shall continue until terminated pursuant the
provisions of Article 13 hereof or as otherwise provided by law.

 

ARTICLE 3.
PURPOSE

 

Section 3.1                       Purpose and Business

 

The sole purposes of the Company are (i) to acquire, own, manage, operate,
maintain, improve, expand, redevelop, encumber, sell or otherwise dispose of, in
accordance with the terms of this Agreement, the Transferred Properties and any
other Properties acquired by the Company and to invest and ultimately distribute
funds, including, without limitation, funds obtained from owning or otherwise
operating the Transferred Properties and any other Properties acquired by the
Company and the proceeds from the sale or other disposition of the Transferred
Properties and any other Properties acquired by the Company, all in the manner
permitted by this Agreement, and (ii) subject to and in accordance with the
terms of this Agreement, to do anything necessary or incidental to the
foregoing.

 

Section 3.2                       Powers

 

The Company is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit

 

22

--------------------------------------------------------------------------------


 

of the Company including, without limitation, full power and authority, directly
or through its ownership interest in other entities, to enter into, perform and
carry out contracts of any kind, borrow money and issue evidences of
indebtedness, whether or not secured by mortgage, deed of trust, pledge or other
lien, acquire, own, manage, improve and develop real property, and lease, sell,
transfer and dispose of real property; provided, however, that notwithstanding
any other provision in this Agreement, the Managing Member may cause the Company
to take any action to avoid a result that, or to refrain from taking any action
that, in the judgment of the Managing Member, in its sole and absolute
discretion, (i) could adversely affect the ability of the Managing Member to
continue to qualify as a REIT, (ii) could subject the Managing Member to any
additional taxes under Code Section 857 or Code Section 4981 or (iii) could
violate any law or regulation of any governmental body or agency having
jurisdiction over the Managing Member, its securities or the Company, unless
such action (or inaction) under clause (i), clause (ii) or clause (iii) above
shall have been specifically consented to by the Managing Member in writing.

 

Section 3.3                       Specified Purposes

 

The Company shall be a limited liability company only for the purposes specified
in Section 3.1 hereof, and this Agreement shall not be deemed to create a
company, venture or partnership between or among the Members with respect to any
activities whatsoever other than the activities within the purposes of the
Company as specified in Section 3.1 hereof.  Except as otherwise provided in
this Agreement, no Member shall have any authority to act for, bind, commit or
assume any obligation or responsibility on behalf of the Company, its properties
or any other Member.  No Member, in its capacity as a Member under this
Agreement, shall be responsible or liable for any indebtedness or obligation of
another Member, nor shall the Company be responsible or liable for any
indebtedness or obligation of any Member, incurred either before or after the
execution and delivery of this Agreement by such Member, except as to those
responsibilities, liabilities, indebtedness or obligations incurred pursuant to
and as limited by the terms of this Agreement and the Act.

 

Section 3.4                     Representations and Warranties by the Members;
Disclaimer of Certain Representations

 

A.                                Each Member that is an individual (including,
without limitation, each Additional Member or Substituted Member as a condition
to becoming an Additional Member or a Substituted Member) represents and
warrants to the Company, the Managing Member and each other Member that (i) such
Member has the legal capacity to enter into this Agreement and perform such
Member’s obligations hereunder, (ii) the consummation of the transactions
contemplated by this Agreement to be performed by such Member will not result in
a breach or violation of, or a default under, any material agreement by which
such Member or any of such Member’s property is bound, or any statute,
regulation, order or other law to which such Member is subject, (iii) such
Member is neither a “foreign person” within the meaning of Code
Section 1445(f) nor a “foreign partner” within the meaning of Code
Section 1446(e), (iv) such Member (other than the Managing Member) either
(a) does not Constructively Own more than 25% of the interests in capital or
profits of the Company or (b) does not Constructively Own any interest in any
entity that is a tenant of either the Managing Member, the Company or any
partnership, venture or limited liability company of which the Managing Member
or the Company is a direct or indirect owner, and (v) this Agreement is binding
upon, and enforceable against, such Member in accordance with its terms.

 

23

--------------------------------------------------------------------------------


 

B.                                 Each Member that is not an individual
(including, without limitation, each Additional Member or Substituted Member as
a condition to becoming an Additional Member or a Substituted Member) represents
and warrants to the Company, the Managing Member and each other Member that
(i) all transactions contemplated by this Agreement to be performed by it have
been duly authorized by all necessary action, including, without limitation,
that of its managing member(s) (or, if there is no managing member, a majority
in interest of all members), committee(s), trustee(s), general partner(s),
beneficiaries, directors and shareholder(s), as the case may be, as required,
(ii) the consummation of such transactions will not result in a breach or
violation of, or a default under, its partnership or operating agreement, trust
agreement, charter or bylaws, as the case may be, any material agreement by
which such Member or any of such Member’s properties or any of its partners,
members, beneficiaries, trustees or shareholders, as the case may be, is or are
bound, or any statute, regulation, order or other law to which such Member or
any of its partners, members, trustees, beneficiaries or shareholders, as the
case may be, is or are subject, (iii) such Member is neither a “foreign person”
within the meaning of Code Section 1445(f) nor a “foreign partner” within the
meaning of Code Section 1446(e), (iv) such Member (other than the Managing
Member) either (a) does not Constructively Own more than 25% of the interests in
capital of profits of the Company or (b) does not Constructively Own any
interest in any entity that is a tenant of either the Managing Member, the
Company or any partnership, venture or limited liability company of which the
Managing Member or the Company is direct or indirect owner, and (v) this
Agreement is binding upon, and enforceable against, such Member in accordance
with its terms.

 

C.                                 Each Member (including, without limitation,
each Additional Member or Substituted Member as a condition to becoming an
Additional Member or a Substituted Member) represents, warrants and agrees that
it has acquired and continues to hold its interest in the Company for its own
account for investment only and not for the purpose of, or with a view toward,
the resale or distribution of all or any part thereof, nor with a view toward
selling or otherwise distributing such interest or any part thereof at any
particular time or under any predetermined circumstances.  Each Member further
represents and warrants that it is an “accredited investor” as defined in
Rule 501(a) promulgated under the Securities Act and is a sophisticated
investor, able and accustomed to handling sophisticated financial matters for
itself, particularly real estate investments, and that it has a sufficiently
high net worth that it does not anticipate a need for the funds that it has
invested in the Company in what it understands to be a highly speculative and
illiquid investment.

 

D.                                The representations and warranties contained
in Sections 3.4.A, 3.4.B and 3.4.C hereof shall survive the execution and
delivery of this Agreement by each Member (and, in the case of an Additional
Member or a Substituted Member, the admission of such Additional Member or
Substituted Member as a Member in the Company) and the dissolution, liquidation
and termination of the Company.

 

E.                                  Each Member (including, without limitation,
each Additional Member or Substituted Member as a condition to becoming an
Additional Member or a Substituted Member) hereby represents that it has
consulted and been advised by its legal counsel and tax

 

24

--------------------------------------------------------------------------------


 

advisor in connection with, and acknowledges that no representations as to
potential profit, tax consequences of any sort (including, without limitation,
the tax consequences resulting from forming or operating the Company, conducting
the business of the Company, executing this Agreement, consummating the
transaction provided for in or contemplated by the Contribution Agreement,
making a Capital Contribution, being admitted to the Company, receiving or not
receiving distributions from the Company, exchanging LLC Units or being
allocated Tax Items), cash flows, funds from operations or yield, if any, in
respect of the Company, such Member or the Managing Member have been made by the
Company, any Member or any employee or representative or Affiliate of the
Company or any Member, and that projections and any other information,
including, without limitation, financial and descriptive information and
documentation, that may have been in any manner submitted to such Member shall
not constitute any representation or warranty of any kind or nature, express or
implied.

 

ARTICLE 4.
CAPITAL CONTRIBUTIONS

 

Section 4.1                       Capital Contributions of the Initial Members

 

At the time of their respective execution of this Agreement, the Members shall
make Capital Contributions as set forth in Exhibit A to this Agreement.  The
Members shall own Managing Member Units and Non-Managing Member Units, as
applicable, in the amounts set forth on Exhibit A.  Except as required by law,
as provided by the Contribution Agreement or as otherwise provided in Sections
4.1, 4.2 and 4.4 hereof, no Member shall be required or permitted to make any
additional Capital Contributions or loans to the Company.

 

Section 4.2                       Additional Members

 

The Managing Member is authorized to admit one or more Additional Members to the
Company from time to time, in accordance with the provisions of Section 12.2
hereof, on terms and conditions and for such Capital Contributions as may be
established by the Managing Member in its reasonable discretion.  Except as set
forth in Section 12.2, no action or consent by the Non-Managing Members shall be
required in connection with the admission of any Additional Members.  The
provisions of Section 12.2 shall govern the acquisition by the Company in the
future of additional Properties by means of Capital Contributions by other
Persons, which Capital Contributions shall be set forth in Exhibit A.  As a
condition to being admitted to the Company, each Additional Member shall execute
an agreement to be bound by the terms and conditions of this Agreement.

 

Section 4.3                       Loans

 

Subject to the provisions of Sections 4.4 and 7.3.E(3) hereof, the Company may
incur or assume Debt, enter into other similar credit, guarantee, financing or
refinancing arrangements, repay or prepay Debt, for any purpose (including,
without limitation, in connection with any further acquisition of Properties
from any Person), upon such terms as the Managing Member determines appropriate.

 

25

--------------------------------------------------------------------------------


 

Section 4.4                       Additional Funding and Capital Contributions

 

A.                                General.  The Managing Member may, at any time
and from time to time, determine that the Company requires additional funds
(“Additional Funds”) for the operation of the Company.  Additional Funds may be
raised by the Company in accordance with the terms of this Section 4.4 or the
terms of Section 4.3 hereof.  No Person, including, without limitation, any
Member or Assignee, shall have any preemptive, preferential, participation or
similar right or rights to subscribe for or acquire any Membership Interest
except as otherwise provided in the Contribution Agreement.

 

B.                                 Additional Contributions.  The Managing
Member on behalf of the Company may raise all or any portion of the Additional
Funds by making additional Capital Contributions.  Subject to the terms of this
Section 4.4 and to the definition of “Gross Asset Value,” the Managing Member
shall determine in good faith the amount, terms and conditions of such
additional Capital Contributions.  In addition, the Managing Member shall be
solely responsible for making additional Capital Contributions to the Company in
amounts sufficient to (i) fund all necessary capital additions, tenant
improvements and leasing commissions relating to the Real Properties, except for
the Unidentified and Unpaid Tenant Improvement Costs (as such term is defined in
the Contribution Agreement) which are required to be funded by a Non-Managing
Member pursuant to the Contribution Agreement; (ii) repay any mortgage Debt
which encumbers any of the Properties as of the date of this Agreement and which
the Managing Member elects to cause the Company to repay as permitted under this
Agreement; and (iii) fund the Company’s obligations under the Development
Agreement, as further described in Section 2.3(a) of the Contribution Agreement.
 With respect to the Capital Contributions described in item (iii) above, the
Managing Member shall receive that number of additional Managing Member Units as
specified in the Contribution Agreement at the time specified in the
Contribution Agreement.  With respect to all Capital Contributions other than
those described in item (iii) above, the Managing Member shall receive that
number of additional Managing Member Units in consideration for additional
Capital Contributions made by the Managing Member equal to the initial Gross
Asset Value of the additional capital contribution (or, in the event of a
contribution of cash, the amount of cash so contributed) divided by the Value as
of the date of such contribution.

 

C.                                 Timing of Additional Capital Contributions. 
If additional Capital Contributions are made by a Member on any day other than
the first day of a Fiscal Year, then Net Income, Net Loss, each item thereof and
all other items of income, gain, loss, deduction and credit allocable among
Members for such Fiscal Year, if necessary, shall be allocated among such
Members by taking into account their varying interests during the Fiscal Year in
accordance with Code Section 706(d), using the “interim closing of the books” or
“daily proration” method or another permissible method selected by the Managing
Member.

 

Section 4.5                       No Interest; No Return

 

Except as provided herein, no Member shall be entitled to interest on its
Capital Contribution or on such Member’s Capital Account.  Except as provided
herein or by law, no Member shall have any right to demand or receive the return
of its Capital Contribution from the Company.

 

26

--------------------------------------------------------------------------------


 

ARTICLE 5.
DISTRIBUTIONS

 

Section 5.1                       Requirement and Characterization of
Distributions

 

A.                                The Managing Member shall cause the Company to
distribute quarterly on the LLC Distribution Date all Available Cash generated
by the Company during the quarter most recently ended prior to the LLC
Distribution Date (the “Payment Quarter”) as follows:

 

(1)                              First, to the holders of the Non-Managing
Member Units, in accordance with their relative Preferred Return Shortfalls at
the end of the Payment Quarter, until the Preferred Return Shortfall for each
holder of Non-Managing Member Units at the end of the Payment Quarter is zero,
provided, however, that in the event a Reduction Date occurs during any Payment
Quarter, a distribution shall be made under this Section 5.1.A(1) on the LLC
Distribution Date associated with such Payment Quarter to the holder or holders
of the Reduction Units in an amount determined by multiplying the amount that
would have been distributed on the LLC Distribution Date under
Section 5.1.A(1) in respect of the Reduction Units had they been outstanding on
the last day of such Payment Quarter by a fraction, the numerator of which shall
be the number of days beginning on the first day of the Payment Quarter relating
to the LLC Distribution Date and ending on the Reduction Date and the
denominator of which shall be the number of days in the Payment Quarter in which
the Reduction Date occurs.

 

(2)                              Second, to the Managing Member until the
Managing Member has received an amount equal to the excess (the “Managing Member
Shortfall”), if any, of (A) the amount of cash that must be distributed to the
Managing Member such that aggregate distributions of cash pursuant to Sections
5.1.A(1), 5.1.A(2), 5.6.A(1) and 5.6.B(1) shall have been made to all Members
pro rata to the Members’ Percentage Interests, over (B) the sum of all prior
distributions to the Managing Member pursuant to this Section 5.1.A(2) and
Sections 5.6.A(1) and 5.6.B(1).

 

(3)                              Thereafter, all Available Cash remaining after
the distributions provided for in Section 5.1.A(1) and 5.1.A.(2) above shall be
distributed to the Members in proportion to their Sharing Percentages.

 

B.                                 The Managing Member may take such reasonable
efforts, as determined by it in its sole and absolute discretion and consistent
with its qualification as a REIT, to cause the Company to make distributions in
accordance with Section 5.1.A and Section 5.6 in sufficient amounts to enable
the Managing Member to pay stockholder dividends that will (a) satisfy the
requirements for qualifying as a REIT under the Code and Regulations (“REIT
Requirements”), and (b) avoid any federal income or excise tax liability of the
Managing Member.

 

Section 5.2                       Distributions in Kind

 

No right is given to any Member to demand and receive property other than cash. 
The Managing Member may determine, with the Consent of the Non-Managing Members,
to make a distribution in kind to the Members of Company assets, and such assets
shall be distributed in such a fashion as to ensure that the fair market value
is distributed and allocated in accordance with Articles 5 and 6 hereof.

 

27

--------------------------------------------------------------------------------


 

Section 5.3                       Amounts Withheld

 

Each Member hereby authorizes the Company to withhold from or pay on behalf of
or with respect to such Member any amount of federal, state, local or foreign
taxes that the Managing Member determines that the Company is required to
withhold or pay with respect to any amount distributable or allocable to such
Member pursuant to this Agreement, including, without limitation, any taxes
required to be withheld or paid by the Company pursuant to Code Section 1441,
Code Section 1442, Code Section 1445 or Code Section 1446.  Any amount paid on
behalf of or with respect to a Member shall constitute a loan by the Company to
such Member, which loan shall be repaid by such Member within 15 days after
notice from the Managing Member that such payment must be made unless (i) the
Company withholds such payment from a distribution that would otherwise be made
to the Member or (ii) the Managing Member determines, in its sole and absolute
discretion, that such payment may be satisfied out of the Available Cash of the
Company that would, but for such payment, be distributed to the Member.  Any
amounts withheld pursuant to the foregoing clauses (i) or (ii) shall be treated
as having been distributed to such Member.  Each Member hereby unconditionally
and irrevocably grants to the Company a security interest in such Member’s
Membership Interest to secure such Member’s obligation to pay to the Company any
amounts required to be paid pursuant to this Section 5.3.  In the event that a
Member fails to pay any amounts owed to the Company pursuant to this Section 5.3
when due, the Managing Member may, in its sole and absolute discretion, elect to
make the payment to the Company on behalf of such defaulting Member, and in such
event shall be deemed to have loaned such amount to such defaulting Member and
shall succeed to all rights and remedies of the Company as against such
defaulting Member (including, without limitation, the right to receive
distributions).  Any amounts payable by a Member hereunder shall bear interest
at the base rate on corporate loans at large United States money center
commercial banks, as published from time to time in the Wall Street Journal,
plus four (4) percentage points (but not higher than the maximum lawful rate)
from the date such amount is due (i.e., 15 days after demand) until such amount
is paid in full.  Each Member shall take such actions as the Company or the
Managing Member shall request in order to perfect or enforce the security
interest created hereunder.

 

Section 5.4                       Distributions Upon Liquidation

 

Notwithstanding the other provisions of this Article 5, net proceeds from a
Terminating Capital Transaction and any other cash received or reductions in
reserves made after commencement of the liquidation of the Company shall be
distributed to the Members in accordance with Section 13.3 hereof.

 

Section 5.5                       Restricted Distributions

 

Notwithstanding any provision to the contrary contained in this Agreement,
neither the Company nor the Managing Member, on behalf of the Company, shall
make a distribution to any Member on account of its Membership Interest or
interest in LLC Units if such distribution would violate Section 18-607 of the
Act or other applicable law.

 

28

--------------------------------------------------------------------------------

 


 

Section 5.6                       Distributions of Proceeds from Sale of Real
Properties and Refinancing Debt

 

A.                                In the event of a taxable disposition of some,
but not all, of the Real Properties, the Managing Member shall cause the Company
to (i) reinvest the Disposition Proceeds to the extent the Managing Member
elects to do so and in the amount determined by the Managing Member to be
appropriate (and to hold the Disposition Proceeds in an interest bearing account
pending such reinvestment) and (ii) if the Managing Member elects to distribute
all or any portion of the Disposition Proceeds, distribute such portions of the
Disposition Proceeds, to the extent thereof, as follows:

 

(1)                              First, to the holders of LLC Units in
accordance with their Preferred Return Shortfalls until the Preferred Return
Shortfall for each holder of Non-Managing Member Units is zero, and then to the
Managing Member to the extent of its Managing Member Shortfall;

 

(2)                              Second, to the holders of LLC Units pro rata to
their holdings of LLC Units but only to the extent that such distribution would
not cause the number of LLC Units held by the Non-Managing Members to be reduced
below zero pursuant to the provisions of Section 8.6.D hereof; and

 

(3)                              Third, the remaining balance of the Disposition
Proceeds, if any, to the Managing Member.

 

B.                                 Upon the incurrence of Refinancing Debt, the
Managing Member shall cause the Company to (i) reinvest the Refinancing Debt
Proceeds to the extent the Managing Member elects to do so and in the amount
determined by the Managing Member to be appropriate (and to hold the Refinancing
Debt Proceeds in an interest bearing account pending such reinvestment) and
(ii) if the Managing Member elects to distribute all or any portion of the
Refinancing Debt Proceeds, distribute such portion of the Refinancing Debt
Proceeds, to the extent thereof, as follows:

 

(1)                              First, to the holders of the Non-Managing
Member Units in accordance with their Preferred Return Shortfalls until the
Preferred Return Shortfall for each holder of Non-Managing Member Units is zero
and then to the Managing Member to the extent of its Managing Member Shortfall;

 

(2)                              Second, the remaining balance of the
Refinancing Debt Proceeds, if any, to the Managing Member.

 

C.                                 The Managing Member shall have no obligation
to incur Refinancing Debt for the purpose of making distributions pursuant to
this Section 5.6 or for any other purpose, except as provided in Section
7.3.E(3) and Section 7.3.E(4).

 

29

--------------------------------------------------------------------------------


 

ARTICLE 6.
ALLOCATIONS

 

Section 6.1                       Timing and Amount of Allocations of Net Income
and Net Loss

 

Net Income and Net Loss of the Company shall be determined and allocated with
respect to each Fiscal Year of the Company as of the end of each such year. 
Except as otherwise provided in this Article 6, an allocation to a Member of a
share of Net Income or Net Loss shall be treated as an allocation of the same
share of each item of income, gain, loss or deduction that is taken into account
in computing Net Income or Net Loss.

 

Section 6.2                       General Allocations

 

A.                                Operating Net Income, Depreciation, and Net
Loss.  Except as otherwise provided in Sections 6.2.B, 6.2.C or 6.3:

 

(1)                              Net Loss with respect to any Fiscal Year of the
Company, other than Net Loss attributable to a disposition of any or all of the
Real Properties, and other than Net Loss attributable to a Liquidating Event,
shall be allocated to the Members and Assignees in proportion to their Sharing
Percentages.

 

(2)                              Net Income with respect to any Fiscal Year of
the Company, other than Net Income attributable to a disposition of any or all
of the Real Properties, and other than Net Income attributable to a Liquidating
Event, shall be allocated as follows:

 

(a)                               First, to each Member or Assignee in
proportion to, and to the extent of, the amount that cumulative Net Loss
previously allocated to such Member or Assignee pursuant to
Section 6.2.A(1) exceeds the cumulative amount of Net Income previously
allocated to such Member or Assignee pursuant to this Section 6.2.A(2)(a); and

 

(b)                              Thereafter, to each Member or Assignee in an
amount that will cause such allocation, together with the amount of all previous
allocations of Net Income under this Section 6.2.A(2)(b) and
Section 6.2.B(2)(b), to be pro rata to the cumulative distributions received by
such Member or Assignee pursuant to Sections 5.1.A, 5.6.A(1) and 5.6.B(1) for
the current and all prior Fiscal Years.

 

B.                                 Net Income and Net Loss from the Disposition
of Real Properties.  Except as otherwise provided in Sections 6.2.C or 6.3:

 

(1)                              Net Loss attributable to a disposition of any
or all of the Real Properties shall be allocated to the Members and Assignees in
proportion to their Sharing Percentages.

 

(2)                              Net Income attributable to a disposition of any
or all of the Real Properties shall be allocated as follows:

 

30

--------------------------------------------------------------------------------


 

(a)                   First, to each Member or Assignee in proportion to, and to
the extent of, the amount that cumulative Net Loss previously allocated to such
Member or Assignee pursuant to Section 6.2.B(1) exceeds the cumulative amount of
Net Income previously allocated to such Member or Assignee pursuant to this
Section 6.2.B(2)(a);

 

(b)                  Second, to each Member or Assignee in an amount that will
cause such allocation, together with the amount of all previous allocations of
Net Income under this Section 6.2.B(2)(b) and Section 6.2.A(2)(b) to be pro rata
to the cumulative distributions received by such Member or Assignee pursuant to
Sections 5.1.A, 5.6.A(1) and 5.6.B(1) for the current and all prior Fiscal
Years; and

 

(c)                   Thereafter, to each Member or Assignee pro rata to such
Member’s or Assignee’s Percentage Interest.

 

C.                                 Net Income and Net Loss Upon Liquidation.  If
a Liquidating Event occurs in a Fiscal Year, or if the number of LLC Units held
by the Non-Managing Members have been reduced (pursuant to Section 8.6.D or
otherwise) to zero, Net Income or Net Loss (or, if necessary, separate items of
income, gain, loss and deduction) for such Fiscal Year and any Fiscal Years
thereafter shall, subject to Section 6.3, be allocated among the Members, as
follows:

 

(1)                              First, to holders of Non-Managing Member Units,
pro rata to their Percentage Interests, in such amounts as will cause, to the
greatest extent possible, each such holder’s Capital Account per Non-Managing
Member Unit (if any) to be equal to the sum of (a) such holder’s Preferred
Return Shortfall per unit, (b) the product of (i) the Value of a REIT Share
(with the date of the liquidating distribution being the Valuation Date), and
(ii) the Adjustment Factor (with the product set forth in (b) being equal to
zero if the number of outstanding Non-Managing Member Units has been reduced
(pursuant to Section 8.6.D, or otherwise) to zero), and (c) an amount equal to
(x) the NMM Sharing Amount, calculated as if all of the Real Properties then
owned by the Company were sold in a taxable transaction at their fair market
values, divided by (y) the total number of Non-Managing Member Units then
outstanding; and

 

(2)                              Thereafter, to the Managing Member.

 

Section 6.3                       Additional Allocation Provisions

 

A.                                Regulatory Allocations.

 

(1)                              Minimum Gain Chargeback.

 

Except as otherwise provided in Regulations Section 1.704-2(f), notwithstanding
the provisions of Section 6.2 hereof, or any other provision of this Article 6,
if there is a net decrease in Company Minimum Gain during any Fiscal Year, each
Member shall be specially allocated items of Company income and gain for such
year (and, if necessary, subsequent years) in an amount equal to such Member’s
share of the net decrease in Company Minimum Gain, as determined under
Regulations Section 1.704-2(g).  Allocations pursuant to the previous sentence

 

31

--------------------------------------------------------------------------------


 

shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant thereto.  The items to be allocated shall be determined
in accordance with Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2).  This
Section 6.3.A(1) is intended to qualify as a “minimum gain chargeback” within
the meaning of Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

 

(2)                              Member Minimum Gain Chargeback.

 

Except as otherwise provided in Regulations Section 1.704-2(i)(4) or in
Section 6.3.A(1) hereof, if there is a net decrease in Member Minimum Gain
attributable to a Member Nonrecourse Debt during any Fiscal Year, each Member
who has a share of the Member Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such year (and, if necessary, subsequent years) in an amount equal to
such Member’s share of the net decrease in Member Minimum Gain attributable to
such Member Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4).  Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto.  The items to be so allocated shall be determined in
accordance with Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2).  This
Section 6.3.A(2) is intended to qualify as a “chargeback of partner nonrecourse
debt minimum gain” within the meaning of Regulations Section 1.704-2(i) and
shall be interpreted consistently therewith.

 

(3)                              Member Nonrecourse Deductions.

 

Any Member Nonrecourse Deductions for any Fiscal Year shall be specially
allocated to the Member(s) who bears the economic risk of loss with respect to
the Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable, in accordance with Regulations Section 1.704-2(i).

 

(4)                              Qualified Income Offset.

 

If any Member unexpectedly receives an adjustment, allocation or distribution
described in Regulations Section 1.704-1(b) (2)(ii)(d)(4), (5) or (6), items of
Company income and gain shall be allocated, in accordance with Regulations
Section 1.704-1(b) (2)(ii)(d), to such Member in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Member as quickly as possible, provided that an
allocation pursuant to this Section 6.3.A(4) shall be made if and only to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided in this Article 6 have been tentatively made as if
this Section 6.3.A(4) were not in the Agreement.  It is intended that this
Section 6.3.A(4) qualify and be construed as a “qualified income offset” within
the meaning of Regulations Section 1.704-1(b) (2)(ii)(d) and shall be
interpreted consistently therewith.

 

(5)                              Limitation on Allocation of Net Loss.

 

To the extent that any allocation of Net Loss would cause or increase an
Adjusted Capital Account Deficit as to any Member, such allocation of Net Loss
shall be reallocated among the other Members in accordance with their respective
LLC Units, subject to the limitations of this Section 6.3.A(5).

 

32

--------------------------------------------------------------------------------


 

(6)                              Section 754 Adjustment.

 

To the extent that an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) or Code Section 743(b) is required, pursuant to
Regulations Section 1.704-1(b) (2)(iv)(m)(2) or Regulations
Section 1.704-1(b) (2)(iv)(m)(4), to be taken into account in determining
Capital Accounts as the result of a distribution to a Member in complete
liquidation of its interest in the Company, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such gain or loss shall be specially allocated to the Members in
accordance with their LLC Units in the event that Regulations Section 1.704-1(b)
(2)(iv)(m)(2) applies, or to the Members to whom such distribution was made in
the event that Regulations Section 1.704-1(b) (2)(iv)(m)(4) applies.

 

(7)                              Curative Allocations.

 

The allocations set forth in Sections 6.3.A(1) through (6) hereof (the
“Regulatory Allocations”) are intended to comply with certain regulatory
requirements, including the requirements of Regulations Sections 1.704-1(b) and
1.704-2.  Notwithstanding the provisions of Sections 6.1 and 6.2 hereof, the
Regulatory Allocations shall be taken into account in allocating other items of
income, gain, loss and deduction among the Members so that, to the extent
possible without violating the requirements giving rise to the Regulatory
Allocations, the net amount of such allocations of other items and the
Regulatory Allocations to each Member shall be equal to the net amount that
would have been allocated to each such Member if the Regulatory Allocations had
not occurred.

 

B.                                 Allocation of Excess Nonrecourse
Liabilities.  For purposes of determining a Member’s proportional share of the
“excess nonrecourse liabilities” of the Company within the meaning of
Regulations Section 1.752-3(a)(3), each Member’s interest in Company profits
shall be such Member’s Percentage Interest.

 

Section 6.4                       Tax Allocations

 

A.                                In General.  Except as otherwise provided in
this Section 6.4, for income tax purposes under the Code and the Regulations
each of the Company’s items of income, gain, loss or deduction as determined for
federal income tax purposes (collectively “Tax Items”) shall be allocated among
the Members in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Sections 6.2 and 6.3 hereof.

 

B.                                 Allocations Respecting
Section 704(c) Revaluations.  Notwithstanding Section 6.4.A hereof, Tax Items
with respect to Property that is contributed to the Company with a Gross Asset
Value that varies from its basis in the hands of the contributing Member
immediately preceding the date of contribution shall be allocated among the
Members for income tax purposes pursuant to the “traditional method” as
described in Regulations Section 1.704-3(b).  In the event that the Gross Asset
Value of any Company asset is adjusted pursuant to subsection (b) of the
definition of “Gross Asset Value” (provided in Article 1 hereof),

 

33

--------------------------------------------------------------------------------


 

subsequent allocations of Tax Items with respect to such asset shall take
account of the variation, if any, between the adjusted basis of such asset and
its Gross Asset Value in the same manner as under Code Section 704(c) and the
applicable Regulations and this Section 6.4.B, pursuant to any method permitted
under Regulations Section 1.704-3 as selected by the Managing Member

 

Section 6.5                       Other Provisions

 

A.                                Other Allocations.  In the event that (i) any
modifications are made to the Code or any Regulations, (ii) any changes occur in
any case law applying or interpreting the Code or any Regulations, (iii) the IRS
changes or clarifies the manner in which it applies or interprets the Code or
any Regulations or any case law applying or interpreting the Code or any
Regulations or (iv) the IRS adjusts the reporting of any of the transactions
contemplated by this Agreement which, in each case, in the opinion of an
independent tax counsel, either (a) requires allocations of items of income,
gain, loss, deduction or credit or (b) requires reporting of any of the
transactions contemplated by this Agreement in a manner different from that set
forth in this Article 6, the Managing Member is hereby authorized to make new
allocations or report any such transactions (as the case may be) in reliance of
the foregoing, and such new allocations and reporting shall be deemed to be made
pursuant to the fiduciary duty of the Managing Member to the Company and the
other Members, and no such new allocation or reporting shall give rise to any
claim or cause of action by any Member.

 

B.                                 Consistent Tax Reporting.  The Members
acknowledge and are aware of the income tax consequences of the allocations made
by this Article 6 and hereby agree to be bound by the provisions of this
Article 6 in reporting their shares of Net Income, Net Loss and other items of
income, gain, loss, deduction and credit for federal, state and local income tax
purposes.

 

Section 6.6                     Amendments to Allocation to Reflect Issuance of
Additional Membership Interests

 

In the event that the Company issues additional Membership Interests to the
Managing or any Additional Member pursuant to Article 4 hereof, the Managing
Member shall make such revisions to this Article 6 as it determines are
necessary to reflect the terms of the issuance of such additional Membership
Interests, including making preferential allocations to certain classes of
Membership Interests.

 

ARTICLE 7.
MANAGEMENT AND OPERATION OF BUSINESS

 

Section 7.1                       Management

 

A.                                Except as otherwise expressly provided in this
Agreement, the Managing Member, in its capacity as a Member of the Company under
the Act, shall have sole and complete charge and management over the business
and affairs of the Company, in all respects and in all matters.  The Managing
Member shall at all times act in good faith in exercising its powers hereunder. 
The Managing Member shall be an agent of the Company’s business, and the actions
of the Managing Member taken in such capacity and in accordance with this
Agreement shall bind the Company.  The Managing Member shall at all times be a
Member of the

 

34

--------------------------------------------------------------------------------


 

Company.  Except as otherwise expressly provided in this Agreement or required
by any non-waivable provisions of applicable law, the Non-Managing Members shall
not participate in the control of the Company, shall have no right, power or
authority to act for or on behalf of, or otherwise bind, the Company and shall
have no right to vote on or consent to any other matter, act, decision or
document involving the Company or its business.  The Managing Member may not be
removed by the Members with or without cause, except with the consent of the
Managing Member.  In addition to the powers now or hereafter granted a manager
of a limited liability company under applicable law or that are granted to the
Managing Member under any other provision of this Agreement, the Managing
Member, subject to the other provisions hereof including the limitations on the
authority of the Managing Member set forth in Section 7.3, shall have full power
and authority to do all things deemed necessary or desirable by it to conduct
the business of the Company, to exercise all powers set forth in Section 3.2
hereof and to effectuate the purposes set forth in Section 3.1 hereof,
including, without limitation:

 

(1)                              except as restricted pursuant to
Section 7.3.E(2) through Section 7.3(E)(4), inclusive, but notwithstanding the
provisions of Section 7.3.E(1) hereof, the making of any expenditures, the
lending or borrowing of money (including, without limitation, making prepayments
on loans and borrowing money to permit the Company to make distributions to its
Members in such amounts as will permit the Managing Member (so long as the
Managing Member qualifies as a REIT) to avoid the payment of any federal income
tax (including, for this purpose, any excise tax pursuant to Code Section 4981)
and to make distributions to its stockholders sufficient to permit the Managing
Member to maintain REIT status or otherwise to satisfy the REIT Requirements),
the assumption or guarantee of, or other contracting for, indebtedness and other
liabilities (including, but not limited to indebtedness of Managing Member or
any of its Affiliates), the issuance of evidences of indebtedness (including the
securing of same by deed to secure debt, mortgage, deed of trust or other lien
or encumbrance on the Company’s assets) and the incurring of any obligations
that it deems necessary for the conduct of the activities of the Company;

 

(2)                              the making of tax, regulatory and other
filings, or rendering of periodic or other reports to governmental or other
agencies having jurisdiction over the business or assets of the Company;

 

(3)                              except as restricted pursuant to
Section 7.3.E(2) hereof, the acquisition, sale, transfer, exchange or other
disposition of any assets of the Company (including, but not limited to, the
exercise or grant of any conversion, option, privilege or subscription right or
any other right available in connection with any assets at any time held by the
Company);

 

(4)                              except as restricted in this Agreement, but
notwithstanding the provisions of Section 7.3.E(1) hereof, the mortgage, pledge,
encumbrance or hypothecation of any assets of the Company (including, without
limitation, any Contributed Property) and the use of the assets of the Company
(including, without limitation, cash on hand) for any purpose consistent with
the terms of this Agreement which the Managing Member believes will directly
benefit the Company and on any terms that the Managing Member sees fit,
including, without limitation, the financing of

 

35

--------------------------------------------------------------------------------


 

the conduct or the operations of the Company, the lending of funds to other
Persons (including, without limitation, the Managing Member (if necessary to
permit the financing or capitalization of a Subsidiary of the Managing Member or
the Company)), the repayment of obligations of the Company and the securing of
obligations of the Managing Member or any of its Affiliates;

 

(5)                              the management, operation, leasing,
landscaping, repair, alteration, demolition, replacement or improvement of any
Property, including, without limitation, any Contributed Property, or other
asset of the Company or any Subsidiary, subject to any management agreements to
which the Company is a party;

 

(6)                              the negotiation, execution and performance of
any contracts, leases, conveyances or other instruments that the Managing Member
considers useful or necessary to the conduct of the Company’s operations or the
implementation of the Managing Member’s powers under this Agreement, including,
without limitation, (i) contracting with property managers (including, without
limitation, as to any Contributed Property or other Property, contracting with
the contributing or any other Member or its Affiliates for property management
services), contractors, developers, consultants, accountants, legal counsel,
other professional advisors and other agents and the payment of their expenses
and compensation out of the Company’s assets, and (ii) the execution, delivery
and performance of the Contribution Agreement and the agreements and instruments
referred to therein or contemplated thereby, including the Management Agreement
(as defined in the Contribution Agreement) and the Loan Assumption Documents;

 

(7)                              the distribution of Company cash or other
Company assets in accordance with this Agreement, the holding, management,
investment and reinvestment of cash and other assets of the Company, and the
collection and receipt of revenues, rents and income of the Company;

 

(8)                              the selection and dismissal of employees of the
Company or the Managing Member (including, without limitation, employees having
titles or offices such as “president,” “vice president,” “secretary” and
“treasurer”), and agents, outside attorneys, accountants, consultants and
contractors of the Company or the Managing Member and the determination of their
compensation and other terms of employment or hiring;

 

(9)                              the maintenance of such insurance including
(i) liability insurance for the Indemnitees hereunder and (ii) casualty,
liability, earthquake and other insurance on the Properties of the Company for
the benefit of the Company and the Members comparable in coverage to that
maintained by the Managing Member with respect to the properties it owns and
otherwise as it deems necessary or appropriate;

 

(10)                      the control of any matters affecting the rights and
obligations of the Company, including the settlement, compromise, submission to
arbitration or any other form of dispute resolution, or abandonment, of any
claim, cause of action, liability, debt or damages, due or owing to or from the
Company, the commencement or defense

 

36

--------------------------------------------------------------------------------


 

of suits, legal proceedings, administrative proceedings, arbitrations or other
forms of dispute resolution, and the representation of the Company in all suits
or legal proceedings, administrative proceedings, arbitrations or other forms of
dispute resolution, the incurring of legal expense, and the indemnification of
any Person against liabilities and contingencies to the extent permitted by law;

 

(11)                      the determination of the fair market value of any
Company property distributed in kind using such reasonable method of valuation
as it may adopt; provided that such methods are otherwise consistent with the
requirements of this Agreement;

 

(12)                      the enforcement of any rights against any Member
pursuant to representations, warranties, covenants and indemnities relating to
such Member’s contribution of property or assets to the Company;

 

(13)                      holding, managing, investing and reinvesting cash and
other assets of the Company;

 

(14)                      the collection and receipt of revenues and income of
the Company;

 

(15)                      the exercise, directly or indirectly, through any
attorney-in-fact acting under a general or limited power of attorney, of any
right, including the right to vote, appurtenant to any asset or investment held
by the Company;

 

(16)                      the exercise of any of the powers of the Managing
Member enumerated in this Agreement on behalf of or in connection with any
Subsidiary of the Company or any other Person in which the Company has a direct
or indirect interest, or jointly with any such Subsidiary or other Person;

 

(17)                      the exercise of any of the powers of the Managing
Member enumerated in this Agreement on behalf of any Person in which the Company
does not have an interest pursuant to contractual or other arrangements with
such Person;

 

(18)                      the maintenance of working capital and other reserves
in such amounts as the Managing Member deems appropriate and reasonable from
time to time;

 

(19)                      the making, execution and delivery of any and all
deeds, leases, notes, deeds to secure debt, mortgages, deeds of trust, security
agreements, conveyances, contracts, guarantees, warranties, indemnities,
waivers, releases or legal instruments or agreements in writing necessary or
appropriate in the judgment of the Managing Member for the accomplishment of any
of the powers of the Managing Member enumerated in this Agreement;

 

(20)                      the distribution of cash to acquire LLC Units held by
a Member in connection with a Member’s exercise of its Exchange Right under
Section 8.6 hereof;

 

37

--------------------------------------------------------------------------------


 

(21)                      the amendment and restatement of Exhibit A hereto to
reflect accurately at all times the Capital Accounts, LLC Units, and Percentage
Interests of the Members as the same are adjusted from time to time to the
extent necessary to reflect redemptions, Capital Contributions, the issuance of
or reduction in the number of LLC Units, the admission of any Substituted Member
or otherwise, as long as the matter or event being reflected in Exhibit A hereto
otherwise is authorized by this Agreement; and

 

(22)                      notwithstanding the provisions of
Section 7.3.E(1) below, the formation of corporations, trusts, limited liability
companies or other entities as wholly-owned subsidiaries of the Company for
purposes of holding title to all or a portion of the Properties.

 

B.                                 Each of the Non-Managing Members agrees that,
except as provided in Section 7.3 hereof, the Managing Member is authorized to
execute, deliver and perform the above-mentioned agreements and transactions on
behalf of the Company without any further act, approval or vote of the
Non-Managing Members, notwithstanding any other provision of this Agreement
(except as provided in Section 7.3 hereof), the Act or any applicable law,
rule or regulation.  The execution, delivery or performance by the Managing
Member or the Company of any agreement authorized or permitted under this
Agreement shall not constitute a breach by the Managing Member of any duty that
the Managing Member may owe the Company or the Members or any other Persons
under this Agreement or of any duty stated or implied by law or equity.

 

C.                                 At all times from and after the date hereof,
the Managing Member may cause the Company to establish and maintain working
capital reserves in such amounts as the Managing Member, in its sole and
absolute discretion, deems appropriate and reasonable from time to time.

 

D.                                Except as otherwise expressly provided in this
Agreement, in exercising its permitted authority under this Agreement, the
Managing Member may, but shall be under no obligation to, take into account the
tax consequences to any Member (including the Managing Member) of any action
taken by it.  The Managing Member and the Company shall not have liability to a
Member under any circumstances as a result of an income tax liability incurred
by such Member as a result of an action (or inaction) by the Managing Member
pursuant to its authority under this Agreement so long as the action or inaction
is taken in good faith.

 

Section 7.2                       Certificate of Formation

 

To the extent that such action is determined by the Managing Member to be
reasonable and necessary or appropriate, the Managing Member shall file
amendments to and restatements of the Certificate and do all the things to
maintain the Company as a limited liability company under the laws of the State
of Delaware and each other state, the District of Columbia or any other
jurisdiction in which the Company may elect to do business or own property. 
Subject to the terms of Section 8.5.A(4) hereof, the Managing Member shall not
be required, before or after filing, to deliver or mail a copy of the
Certificate or any amendment thereto to any Member.  The Managing Member shall
use all reasonable efforts to cause to be filed such other certificates or
documents as may be commercially reasonable and necessary or appropriate for the
formation, continuation, qualification and operation of a limited liability
company in the State of Delaware and any other state, or the District of
Columbia or other jurisdiction in which the Company may elect to do business or
own property.

 

38

--------------------------------------------------------------------------------

 


 

Section 7.3        Restrictions on Managing Member’s Authority

 

A.           The Managing Member may not take any action in contravention of an
express prohibition or limitation of this Agreement, including, without
limitation:

 

(1)          take any action that would make it impossible to carry on the
ordinary business of the Company, except as otherwise provided in this
Agreement;

 

(2)          possess Company property, or assign any rights in specific Company
property, for other than a Company purpose except for purposes of securing any
obligation of Managing Member or any of its Affiliates or as otherwise provided
in this Agreement;

 

(3)          perform any act that would subject a Member to liability as a
Managing Member in any jurisdiction or any other liability except as provided
herein or under the Act; or

 

(4)          enter into any contract, mortgage, loan or other agreement that
expressly prohibits or restricts, or has the effect of prohibiting or
restricting, the ability of (a) the Managing Member or the Company from
satisfying its obligations under Section 8.6 hereof in full, (b) a Member from
exercising its rights to an Exchange in full, or (c) the Company to make
distributions of Available Cash as required by Article 5 hereof, except, in any
such case, with the written consent of any Member affected by the prohibition or
restriction.

 

B.           The Managing Member shall not, without the prior Consent of the
Non-Managing Members undertake or have the authority to do or undertake, on
behalf of the Company, any of the following actions or enter into any
transaction which would have the effect of such transactions:

 

(1)          except as provided in Section 7.3.C and except in connection with a
dissolution or termination of the Company permitted by Section 7.3.E, amend,
modify or terminate this Agreement other than to reflect the admission,
substitution, termination or withdrawal of Members pursuant to Article 11 or
Article 12 hereof;

 

(2)          approve or acquiesce to the Transfer of the Membership Interest of
the Managing Member to any Person other than the Company;

 

(3)          admit into the Company any Additional Managing Member or Substitute
Managing Member;

 

(4)          make a general assignment for the benefit of creditors or appoint
or acquiesce in the appointment of a Custodian for all or any part of the assets
of the Company;

 

39

--------------------------------------------------------------------------------


 

(5)          institute any proceeding for bankruptcy on behalf of the Company;
or

 

(6)          confess a judgment against the Company in an amount in excess of
$5,000,000.

 

(7)          [Intentionally Omitted].

 

C.           Notwithstanding Section 7.3.B, the Managing Member shall have the
exclusive power to amend this Agreement as may be required to facilitate or
implement any of the following purposes:

 

(1)          to reflect the issuance of additional Membership Interests pursuant
to Section 4.4, to reflect the admission, substitution, termination, or
withdrawal of Members in accordance with this Agreement and to amend Exhibit A
in connection therewith and to reflect the redemption or other reduction in the
number of LLC Units outstanding pursuant to Section 5.6 hereof and as otherwise
permitted by this Agreement;

 

(2)          to reflect a change that is of an inconsequential nature and does
not adversely affect the Non-Managing Members in any material respect, or to
cure any ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;

 

(3)          to satisfy any requirements, conditions, or guidelines contained in
any order, directive, opinion, ruling or regulation of a federal or state agency
or contained in federal or state law;

 

(4)          to reflect such changes as are reasonably necessary for the
Managing Member to maintain its status as a REIT or to satisfy the REIT
Requirements; and

 

(5)          to modify, as set forth in the definition of “Capital Account,” the
manner in which Capital Accounts are computed.

 

D.           Notwithstanding Section 7.3.B and 7.3.C hereof, this Agreement
shall not be amended with respect to any Member adversely affected, and no
action may be taken by the Managing Member, without the Consent of such Member
adversely affected if such amendment or action would (i) convert a Non-Managing
Member’s interest in the Company into a Managing Member’s interest, (ii) modify
the limited liability of a Non-Managing Member, (iii) alter rights of the Member
to receive distributions pursuant to Article 5 or Section 13.3.A(4), or the
allocations specified in Article 6 (except as permitted pursuant to Section 4.4
and Section 7.3.C(1) hereof), (iv) materially alter or modify the rights to an
Exchange as set forth in Section 8.6, and related definitions hereof or
(v) amend this Section 7.3.D.  Further, no amendment may alter the restrictions
on the Managing Member’s authority set forth elsewhere in this Section 7.3
without the Consent specified in such section.  Any such amendment or action
consented to by any Member shall be effective as to that Member, notwithstanding
the absence of such consent by any other Member.

 

40

--------------------------------------------------------------------------------


 

E.           Except as otherwise permitted by Section 11.2, the Company shall
pay to each Non-Managing Member the Make-Whole Payment, if any, as provided
below if the Company takes any of the following actions during the Tax
Protection Period without the prior Consent of the Non-Managing Members:

 

(1)          cause or permit the Company to merge, consolidate or combine with
or into any other partnership, limited partnership, limited liability company,
corporation or other person, to sell or otherwise dispose of all or
substantially all of its assets, or to reclassify or change its outstanding
equity interests; except in connection with a transaction described in Sections
7.1.A(1), 7.1.A(4), and 7.1.A(22);

 

(2)          sell, dispose, convey or otherwise transfer any of the real
properties the Company acquired in connection with the transactions consummated
pursuant to the Contribution Agreement (collectively, the “Real Properties”) or
any Successor Properties, in a transaction that causes holders of Non-Managing
Member Units to recognize taxable income under the Code on account of a Built-in
Gain, other than a casualty loss, taking by eminent domain or pursuant to the
exercise of a purchase option granted to a Person pursuant to any document or
instrument executed pursuant to the Contribution Agreement; provided that the
Company shall use commercially reasonable efforts to apply the proceeds of any
such casualty or taking to the restoration or replacement of such Real
Properties or Successor Properties in a transaction qualifying under Code
Section 1033; or

 

(3)          (A) replace or refinance any nonrecourse indebtedness set forth on
Schedule 7.3 encumbering the Real Properties (“Existing Indebtedness”), unless
such indebtedness is replaced or refinanced with other indebtedness satisfying
the requirements set forth below (“Replacement Indebtedness”), (B) prepay the
Existing Indebtedness or any Replacement Indebtedness, including Replacement
Indebtedness assumed or taken subject to in a transaction qualifying under Code
Section 1031, and (C) convert the Existing Indebtedness or Replacement
Indebtedness from nonrecourse indebtedness to recourse indebtedness; provided,
however, the above limitations shall not prevent (i) regularly scheduled
periodic principal payments on Existing Indebtedness or Replacement Indebtedness
(including full payment at maturity) and (ii) the replacement, prepayment, or
refinancing of the Existing Indebtedness or any Replacement Indebtedness,
provided such replacement, prepayment, or refinancing shall be made with
Replacement Indebtedness.  Any Replacement Indebtedness shall (x) be
nonrecourse, (y) not require principal repayments during such period that are
greater than the payments required on the Existing Indebtedness replaced by such
debt during such period, and (z) be secured solely by the Real Property or
Properties which secure the Existing Indebtedness or the Replacement
Indebtedness that is being refinanced.  The determination of whether
indebtedness is recourse or nonrecourse shall be determined under Code
Section 752.

 

41

--------------------------------------------------------------------------------


 

(4)          Each Non-Managing Member shall have the option from time to time
during the Tax Protection Period to guarantee debt of the Company (or enter into
a reimbursement agreement with respect to debt of the Company) in an amount up
to its share of the Recourse Debt Amount as determined by the Non-Managing
Member Representative, provided that the aggregate amount to be guaranteed shall
not exceed the Recourse Debt Amount.  If a Non-Managing Member elects to
guarantee debt as described in this Section 7.3.E(4), the Company, the Managing
Member, and such Non-Managing Member agree to enter into a reimbursement
agreement substantially in the form attached hereto as Exhibit C.  The Company
shall be required to ensure that there is a sufficient level of debt available
to all Non-Managing Members for such guarantees, but not greater in the
aggregate, than the Recourse Debt Amount; provided, however, that each
Non-Managing Member shall be solely responsible for providing accurate
information to the Company regarding the level of debt deemed “sufficient” by
such Non-Managing Member, and the Company shall be deemed to have satisfied its
obligations under this Section 7.3.E(4) with respect to a Non-Managing Member if
it acts in good faith reliance on information delivered to the Company by such
Non-Managing Members without any duty to question the accuracy of such
information. The Company may incur or repay such indebtedness from time to time
as it so chooses; provided, however, if the Company intends to repay, in whole
or in part, or to substitute other debt for, indebtedness of the Company that
one or more Non-Managing Members has guaranteed (or with respect to which one or
more Non-Managing Members has entered into a reimbursement agreement) in
accordance with this Section 7.3.E(4), the Company shall provide notice to the
Non-Managing Member Representative prior to such repayment or substitution and
such additional information as the Non-Managing Member Representative shall
reasonably request to permit such Non-Managing Member(s) to decide whether or
not to enter into different and/or additional guarantees or reimbursement
agreements (as the case may be).  The notice described in the immediately
preceding sentence shall be deemed to have been satisfied so long as the Company
provides notice to the Non-Managing Member Representative at least fifteen (15)
calendar days prior to any such repayment or substitution of indebtedness.

 

In the event that the prior Consent of the Non-Managing Members is not required
for the Managing Member, on behalf of the Company, to take or engage in any of
the actions described in the foregoing subparagraphs (1) and (2), the Managing
Member may take such action only after providing the Non-Managing Members with
not less than 30 days notice of its intention to do so.

 

F.            Except as otherwise permitted by Section 11.2, the Company shall
pay to the Non-Managing Members the Make-Whole Payment as provided below if the
Company takes any action to dissolve or otherwise terminate the Company during
the Dissolution Protection Period.  In the event the Managing Member intends to
dissolve or otherwise terminate the Company following the Dissolution Protection
Period, it shall give not less than thirty (30) days notice to that effect to
the Non-Managing Member prior to taking such action.  In the event the Managing
Member provides the Non-Managing Members notice of its intent to dissolve or
otherwise terminate the Company after June 30th of any year, the closing of the
termination or dissolution shall not occur prior to January 1 of the subsequent
year.

 

42

--------------------------------------------------------------------------------


 

G.           Any event in Sections 7.3.E and 7.3.F that triggers the obligation
of the Company to make a Make-Whole Payment (as defined below) is called a
“Triggering Event.”  The Company shall pay to each Non-Managing Member an amount
(the “Make-Whole Payment”) equal to the aggregate federal, state and local
income taxes, if any, incurred by the Non-Managing Member as a result of a
Triggering Event.  Any such federal, state and local income taxes shall be
deemed to be the amount of gain or income recognized by the Non-Managing Members
multiplied by the then highest rate or rates applicable to such gain or income
for the year in which such gain or income is recognized grossed up to include
any federal, state and local income taxes incurred by the Non-Managing Member by
reason of the receipt of the payment from the Company.  No effect shall be given
in determining the amount of the Make-Whole Payment of a Non-Managing Member’s
taxable income, tax deductions, tax credits, tax carry forwards nor to any other
of their tax benefits or tax attributes.  The Make-Whole Payment hall be made
within a reasonable period of time after the Triggering Event, but in no event
later than the date by which the Non-Managing Member would be required to make
the applicable tax payment.

 

H.           The parties agree that the sole and exclusive rights and remedies
to which the Non-Managing Members may be entitled at law or in equity in
connection with any Triggering Event shall be for payment of the Make-Whole
Payment pursuant to Section 7.3.G, and no Non-Managing Member shall be entitled
to pursue any other claim with respect to a Triggering Event.  If any
Non-Managing Member notifies the Company of a claim that the Company owes a
Make-Whole Payment, the Managing Member, on behalf of the Company, and the
Non-Managing Member shall negotiate in good faith to resolve any disagreements
regarding any such Triggering Event.  If any such disagreement cannot be
resolved by the parties within thirty (30) days after the receipt by the Company
of the notice in accordance with the preceding sentence, the Managing Member, on
behalf of the Company, and the Non-Managing Member shall jointly retain a
nationally recognized independent public accounting firm (an “Accounting Firm”)
to act as an arbitrator to resolve as expeditiously as possible all points of
any such disagreement (including, without limitation, whether a Triggering Event
has occurred and, if so, the amount of the applicable Make-Whole Payment that
the Non-Managing Member is entitled to as a result thereof, determined as set
forth in Section 7.3.G).  If the parties cannot agree on an Accounting Firm,
each of the Managing Member, on behalf of the Company, and the Non-Managing
Member shall retain an Accounting Firm, and the Accounting Firms selected shall
jointly retain a third Accounting Firm.  If the two Accounting Firms cannot
agree upon a third Accounting Firm within thirty (30) days, such matter shall be
referred to a court of competent jurisdiction to select the third Accounting
Firm.  The Accounting Firms shall be instructed to resolve as expeditiously as
possible all points of any such disagreement (including, without limitation,
whether a Triggering Event has occurred and, if so, the amount of the applicable
Make-Whole Payment that the Non-Managing Member is entitled to as a result
thereof, determined as set forth in Section 7.3.G).  All determinations made by
the Accounting Firm or the Accounting Firms, as the case may be, with respect to
the resolution of whether a Triggering Event has occurred shall be final,
conclusive and binding on the Company and the Non-Managing Member.  The fees and
expenses of any Accounting Firms incurred in connection with any such
determination shall be shared equally by the Company and the Non-Managing
Member.

 

43

--------------------------------------------------------------------------------


 

Section 7.4        Compensation of the Managing Member

 

A.           The Managing Member shall not be compensated for its services as
the manager of the Company.  Distributions, payments and allocations to which
the Managing Member may be entitled in its capacity as the Managing Member shall
not constitute compensation for services rendered by the Managing Member as
provided in this Agreement (including the provisions of Articles 5 and 6
hereof).

 

B.           Subject to Sections 7.4.C and 15.12 hereof, the Company shall be
liable, and shall reimburse the Managing Member on a monthly basis (or such
other basis as the Managing Member may determine in its sole and absolute
discretion), for all sums expended in connection with the Company’s business.
 Any such reimbursements shall be in addition to any reimbursement of the
Managing Member as a result of indemnification pursuant to Section 7.7 hereof.

 

C.           To the extent practicable, Company expenses shall be billed
directly to and paid by the Company.  Subject to Section 15.12 hereof,
reimbursements to the Managing Member or any of its Affiliates by the Company
shall be allowed, however, for the actual cost to the Managing Member or any of
its Affiliates of operating and other expenses of the Company, including,
without limitation, the actual cost of goods, materials and administrative
services related to (i) Company operations, (ii) company accounting,
(iii) communications with Members, (iv) legal services, (v) tax services,
(vi) computer services, (vii) risk management, (viii) mileage and travel
expenses and (ix) such other related operational and administrative expenses as
are necessary for the prudent organization and operation of the Company. 
“Actual cost of goods and materials” means the actual cost to the Managing
Member or any of its Affiliates of goods and materials used for or by the
Company obtained from entities not affiliated with the Managing Member, and
“actual cost of administrative services” means the pro rata cost of personnel
(as if such persons were employees to the Company) providing administrative
services to the Company.  The cost for such services to be reimbursed to the
Managing Member or any Affiliate thereof shall be the lesser of the Managing
Member’s or Affiliate’s actual cost, or the amount the Company would be required
to pay to independent parties for comparable administrative services in the same
geographic location.

 

D.           The Managing Member shall also be reimbursed for all expenses it
incurs relating to any issuance of additional Membership Interests, Debt of the
Company, or rights, options, warrants or convertible or exchangeable securities
of the Company pursuant to Article VIII hereof (including, without limitation,
all costs, expenses, damages and other payments resulting from or arising in
connection with litigation related to any of the foregoing), all of such
expenses are considered by the Members to constitute expenses of, and for the
benefit of, the Company.

 

To the extent that reimbursements to the Managing Member or any of its
Affiliates by the Company pursuant to this Section 7.4 would constitute gross
income to the Managing Member for purposes of Code Section 856(c)(2) or
856(c)(3), then such amounts shall be treated as “guaranteed payments” within
the meaning of Code Section 707(c).

 

44

--------------------------------------------------------------------------------


 

Section 7.5        Other Business of Managing Member

 

The Managing Member shall devote to the Company such time as may be necessary
for the performance of its duties as Managing Member, but the Managing Member is
not required, and is not expected, to devote its full time to the performance of
such duties.  The Managing Member may engage independently or with others in
other business ventures of every nature and description, including, without
limitation, the ownership of other properties and the making or management of
other investments.  Nothing in this Agreement shall be deemed to prohibit the
Managing Member or any Affiliate of the Managing Member from dealing, or
otherwise engaging in business with, Persons transacting business with the
Company, or from providing services related to the purchase, sale, financing,
management, development or operation of real or personal property and receiving
compensation therefor, not involving any rebate or reciprocal arrangement that
would have the effect of circumventing any restriction set forth herein upon
dealings with the Managing Member or any Affiliate of the Managing Member. 
Neither the Company nor any Member shall have any right by virtue of this
Agreement or the relationship created hereby in or to such other ventures or
activities or to the income or proceeds derived therefrom, and the pursuit of
such ventures, even if competitive with the business of the Company, shall not
be deemed wrongful or improper.

 

Section 7.6        Contracts with Affiliates

 

A.           Subject to Section 7.6.B below, the Company may lend or contribute
to Persons in which it has an equity investment, and such Persons may borrow
funds from the Company, on terms and conditions established in the sole and
absolute discretion of the Managing Member.  The foregoing authority shall not
create any right or benefit in favor of any Person.

 

B.           The Managing Member or any of its Affiliates, directly or
indirectly, shall be permitted to sell, transfer or convey any property to, or
purchase any property from, or borrow funds from, or lend funds to, the Company
or engage in any other transaction with the Company, but only upon terms
determined by the Managing Member in good faith to be fair and reasonable and
comparable to terms that could be obtained from an unaffiliated party in an
arm’s length transaction, except as otherwise expressly permitted by this
Agreement; provided, however, that notwithstanding the foregoing, the Managing
Member shall at all times be entitled to cause the Company to mortgage, pledge,
encumber or hypothecate the Properties, any property owned by a Subsidiary of
the Company or any portion thereof as security for the debt of Managing Member
or any of its Affiliates.

 

Section 7.7        Indemnification

 

A.           To the fullest extent permitted by applicable law, the Company
shall indemnify each Indemnitee from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including, without limitation,
attorney’s fees and other legal fees and expenses), judgments, fines,
settlements and other amounts arising from any and all claims, demands, actions,
suits or proceedings, civil, criminal, administrative or investigative, that
relate to the operations of the Company (“Actions”) as set forth in this
Agreement in which such Indemnitee may be involved, or is threatened to be
involved, as a party or otherwise unless it is

 

45

--------------------------------------------------------------------------------


 

established that: (i) the act or omission of the Indemnitee was material to the
matter giving rise to the proceeding and either was committed in bad faith or
was the result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or
(iii) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful.  Without limitation the
foregoing indemnity shall extend to any liability of any Indemnitee, pursuant to
a loan guaranty or otherwise, for any indebtedness of the Company or any
Subsidiary of the Company (including, without limitation, any indebtedness which
the Company or any Subsidiary of the Company has assumed or taken subject to),
and the Managing Member is hereby authorized and empowered, on behalf of the
Company, to enter into one or more indemnity agreements consistent with the
provisions of this Section 7.7 in favor of any Indemnitee having or potentially
having liability for any such indebtedness. The termination of any proceeding by
judgment, order or settlement does not create a presumption that the Indemnitee
did not meet the requisite standard of conduct set forth in this Section 7.7.A. 
The termination of any proceeding by conviction or upon a plea of nolo
contendere or its equivalent, or an entry of an order of probation prior to
judgment, creates a rebuttable presumption that the Indemnitee acted in a manner
contrary to that specified in this Section 7.7.A with respect to the subject
matter of such proceeding.  Any indemnification pursuant to this Section 7.7
shall be made only out of the assets of the Company, and any insurance proceeds
from the liability policy covering the Managing Member and any Indemnitees, and
neither the Managing Member nor any Non-Managing Member shall have any
obligation to contribute to the capital of the Company or otherwise provide
funds to enable the Company to fund its obligations under this Section 7.7.

 

B.           Reasonable expenses incurred by an Indemnitee who is a party to a
proceeding or otherwise subject to or the focus of or is involved in any Action
shall be paid or reimbursed by the Company as incurred by the Indemnitee in
advance of the final disposition of the Action upon receipt by the Company of
(i) a written affirmation by the Indemnitee of the Indemnitee’s good faith
belief that the standard of conduct necessary for indemnification by the Company
as authorized in Section 7.7.A has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

 

C.           The indemnification provided by this Section 7.7 shall be in
addition to any other rights to which an Indemnitee or any other Person may be
entitled under any agreement, pursuant to any vote of the Members, as a matter
of law or otherwise, and shall continue as to an Indemnitee who has ceased to
serve in such capacity unless otherwise provided in a written agreement with
such Indemnitee or in the writing pursuant to which such Indemnitee is
indemnified.

 

D.           The Company may, but shall not be obligated to, purchase and
maintain insurance, on behalf of any of the Indemnitees and such other Persons
as the Managing Member shall determine, against any liability that may be
asserted against or expenses that may be incurred by such Person in connection
with the Company’s activities, regardless of whether the Company would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.

 

46

--------------------------------------------------------------------------------


 

E.           In no event may an Indemnitee subject any of the Members to
personal liability by reason of the indemnification provisions set forth in this
Agreement.

 

F.            An Indemnitee shall not be denied indemnification in whole or in
part under this Section 7.7 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

 

G.           The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.  Any
amendment, modification or repeal of this Section 7.7 or any provision hereof
shall be prospective only and shall not in any way affect the limitations on the
Company’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 

H.           If and to the extent any reimbursements to the Managing Member
pursuant to this Section 7.7 constitute gross income to the Managing Member (as
opposed to the repayment of advances made by the Managing Member on behalf of
the Company) such amounts shall constitute guaranteed payments within the
meaning of Code Section 707(c), shall be treated consistently therewith by the
Company and all Members, and shall not be treated as distributions for purposes
of computing the Members’ Capital Accounts.

 

Section 7.8        Liability of the Managing Member

 

A.           Notwithstanding anything to the contrary set forth in this
Agreement, neither the Managing Member nor any of its directors or officers
shall be liable or accountable in damages or otherwise to the Company, any
Members or any Assignees for losses sustained, liabilities incurred or benefits
not derived as a result of errors in judgment or mistakes of fact or law or of
any act or omission if the Managing Member or such director or officer acted in
good faith.

 

B.           The Non-Managing Members expressly acknowledge that the Managing
Member is acting for the benefit of the Company, the Members and the Managing
Member’s shareholders collectively, that the Managing Member is under no
obligation to give priority to the separate interests of the Members or the
Managing Member’s shareholders (including, without limitation, the tax
consequences to Members, Assignees or the Managing Member’s shareholders) in
deciding whether to cause the Company to take (or decline to take) any actions
and that the Managing Member shall not be liable to the Company or to any Member
for monetary damages for losses sustained, liabilities incurred, or benefits not
derived by Non-Managing Members in connection with such decisions, provided that
the Managing Member has acted in good faith and has not breached its express
covenants set forth in this Agreement.

 

C.           Subject to its obligations and duties as Managing Member set forth
in Section 7.1.A hereof, the Managing Member may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its employees or agents.  The
Managing Member shall not be responsible for any misconduct or negligence on the
part of any such agent appointed by it in good faith.

 

47

--------------------------------------------------------------------------------


 

D.           Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the Managing Member’s, and its officers’ and directors’,
liability to the Company and the Non-Managing Members under this Section 7.8 as
in effect immediately prior to such amendment, modification or repeal with
respect to claims arising from or relating to matters occurring, in whole or in
part, prior to such amendment, modification or repeal, regardless of when such
claims may arise or be asserted.

 

Section 7.9        Other Matters Concerning the Managing Member

 

A.           The Managing Member may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it in good faith to be genuine and to have been signed
or presented by the proper party or parties.

 

B.           The Managing Member may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers, architects, engineers,
environmental consultants and other consultants and advisers selected by it, and
any act taken or omitted to be taken in reliance upon the opinion of such
Persons as to matters that the Managing Member reasonably believes to be within
such Person’s professional or expert competence shall be conclusively presumed
to have been done or omitted in good faith and in accordance with such opinion.

 

C.           The Managing Member shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers and a duly appointed attorney or attorneys-in-fact.  Each such attorney
shall, to the extent provided by the Managing Member in the power of attorney,
have full power and authority to do and perform all and every act and duty that
is permitted or required to be done by the Managing Member hereunder.

 

D.           Notwithstanding any other provisions of this Agreement or the Act,
any action of the Managing Member on behalf of the Company or any decision of
the Managing Member to refrain from acting on behalf of the Company undertaken
in the good faith belief that such action or omission is necessary or advisable
in order (i) to protect the ability of the Managing Member to continue to
qualify as a REIT, (ii) for the Managing Member otherwise to satisfy the REIT
Requirements or (iii) to allow the Managing Member to avoid incurring any
liability for taxes under Section 857 or Section 4981 of the Code, is expressly
authorized under this Agreement and is deemed approved by all of the
Non-Managing Members.

 

Section 7.10     Title to Company Assets

 

Title to Company assets, whether real, personal or mixed and whether tangible or
intangible, shall be deemed to be owned by the Company as an entity, and no
Member, individually or collectively with other Members or Persons, shall have
any ownership interest in such Company assets or any portion thereof.  All
Company assets shall be recorded as the property of the Company in its books and
records, irrespective of the name in which legal title to such Company assets is
held.

 

48

--------------------------------------------------------------------------------

 


 

Section 7.11     Reliance by Third Parties

 

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Company shall be entitled to assume that the Managing Member has full
power and authority, without the consent or approval of any other Member or
Person, to encumber, sell or otherwise use in any manner any and all assets of
the Company and to enter into any contracts on behalf of the Company, and take
any and all actions on behalf of the Company, and such Person shall be entitled
to deal with the Managing Member as if it were the Company’s sole party in
interest, both legally and beneficially.  Each Non-Managing Member hereby waives
any and all defenses or other remedies that may be available against such Person
to contest, negate or disaffirm any action of the Managing Member in connection
with any such dealing.  In no event shall any Person dealing with the Managing
Member or its representatives be obligated to ascertain that the terms of this
Agreement have been complied with or to inquire into the necessity or expediency
of any act or action of the Managing Member or its representatives.  Each and
every certificate, document or other instrument executed on behalf of the
Company by the Managing Member or its representatives shall be conclusive
evidence in favor of any and every Person relying thereon or claiming thereunder
that (i) at the time of the execution and delivery of such certificate, document
or instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Company and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Company.

 

ARTICLE 8.
RIGHTS AND OBLIGATIONS OF MEMBERS

 

Section 8.1        Limitation of Liability

 

The Non-Managing Members shall have no liability under this Agreement except as
expressly provided in this Agreement or under the Act.

 

Section 8.2        Managing of Business

 

No Non-Managing Members or Assignee (other than the Managing Member, any of its
Affiliates or any officer, director, employee, partner, agent or trustee of the
Managing Member, the Company or any of their Affiliates, in their capacity as
such) shall take part in the operations, management or control (within the
meaning of the Act) of the Company’s business, transact any business in the
Company’s name or have the power to sign documents for or otherwise bind the
Company.  The transaction of any such business by the Managing Member, any of
its Affiliates or any officer, director, employee, partner, agent or trustee of
the Managing Member, the Company or any of their Affiliates, in their capacity
as such, shall not affect, impair or eliminate the limitations on the liability
of the Non-Managing Members or Assignees under this Agreement.

 

49

--------------------------------------------------------------------------------


 

Section 8.3        Outside Activities of Members

 

Subject to any agreements entered into by a Member or its Affiliates with the
Managing Member, the Company or a Subsidiary (including, without limitation, any
employment agreement), any Member and any Assignee, officer, director, employee,
agent, trustee, Affiliate or shareholder of any Member shall be entitled to and
may have business interests and engage in business activities in addition to
those relating to the Company, including business interests and activities that
are in direct or indirect competition with the Company or that are enhanced by
the activities of the Company.  Neither the Company nor any Member shall have
any rights by virtue of this Agreement in any business ventures of any Member or
Assignee.  Subject to such agreements, none of the Members nor any other Person
shall have any rights by virtue of this Agreement or the relationship
established hereby in any business ventures of any other Person (other than the
Managing Member, to the extent expressly provided herein), and such Person shall
have no obligation pursuant to this Agreement, subject to any agreements entered
into by a Member or its Affiliates with the Managing Member, the Company or a
Subsidiary, to offer any interest in any such business ventures to the Company,
any Member or any such other Person, even if such opportunity is of a character
that, if presented to the Company, any Member or such other Person, could be
taken by such Person.

 

Section 8.4        Return of Capital

 

Except pursuant to the rights of Exchange set forth in Section 8.6 hereof, no
Member shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Company as provided herein.  Except to the
extent provided in Article 5, Article 6 and Article 13 hereof or otherwise
expressly provided in this Agreement, no Member or Assignee shall have priority
over any other Member or Assignee either as to the return of Capital
Contributions or as to profits, losses, distributions or credits.

 

Section 8.5        Rights of Non-Managing Members Relating to the Company

 

A.           In addition to other rights provided by this Agreement or by the
Act, and except as limited by Section 8.5.C hereof, each Non-Managing Member
shall have the right, for a purpose reasonably related to such Non-Managing
Member’s Membership Interest in the Company, upon written demand with a
statement of the purpose of such demand and at such Non-Managing Member’s own
expense:

 

(1)          to obtain a copy of (i) the most recent annual and quarterly
reports filed with the SEC by the Managing Member pursuant to the Exchange Act
and (ii) each report or other written communication sent to the shareholders of
the Managing Member;

 

(2)          to obtain a copy of the Company’s federal, state and local income
tax returns for each Fiscal Year;

 

(3)          to obtain a current list of the name and last known business,
residence or mailing address of each Member;

 

50

--------------------------------------------------------------------------------


 

(4)          to obtain a copy of this Agreement and the Certificate and all
amendments thereto, together with executed copies of all powers of attorney
pursuant to which this Agreement, the Certificate and all amendments thereto
have been executed; and

 

(5)          to obtain true and full information regarding the amount of cash
and a description and statement of any other property or services contributed by
each Member, and the date on which each became a Member.

 

B.           The Company shall notify any Non-Managing Member of the then
current Adjustment Factor or any change made to the Adjustment Factor or to the
REIT Shares Amount within 30 days following such change or adjustment.

 

C.           Notwithstanding any other provision of this Section 8.5, the
Managing Member may keep confidential from the Non-Managing Members, for such
period of time as the Managing Member determines in its sole and absolute
discretion to be reasonable, any information that (i) the Managing Member
believes to be in the nature of trade secrets or other information the
disclosure of which the Managing Member in good faith believes is not in the
best interests of the Company or could damage the Company or its business or
(ii) the Company or the Managing Member is required by law or by agreements with
unaffiliated third parties to keep confidential.

 

Section 8.6        Exchange Rights

 

A.           On or after the First Exchange Date, each Non-Managing Member shall
have the right (subject to the terms and conditions set forth herein) to require
the Managing Member to acquire all or a portion of those Non-Managing Member
Units held by such Non-Managing Member which were issued by the Company on the
Initial Closing Date (the “First Traunch Non-Managing Member Units”), and on or
after the Second Exchange Date, each Non-Managing Member shall have the right
(subject to the terms and conditions set forth herein) to require the Managing
Member to acquire all or a portion of those Non-Managing Member Units held by
such Non-Managing Members which were issued by the Company at any time after the
Initial Closing Date (the “Second Traunch Non-Managing Member Units”) (all such
Non-Managing Member Units being hereafter called “Tendered Units”) in exchange
(an “Exchange”) for, at the election of and in the sole and absolute discretion
of the Managing Member, either the Cash Amount or a number of REIT Shares equal
to the REIT Shares Amount payable on the Specified Exchange Date. 
Notwithstanding the foregoing, a third party lender that has acquired a
Membership Interest upon the foreclosure of debt secured by such Membership
Interest in accordance with Section 11.3.A hereof shall have the right to tender
such Non-Managing Member Units for Exchange (subject to the terms and conditions
set forth herein) and require the Managing Member to acquire all of those
Non-Managing Member Units which were acquired by such lender pursuant to such
foreclosure and which were issued by the Company at least one year prior to the
related Specified Exchange Date regardless of whether the Second Exchange Date
will have occurred by the related Specified Exchange Date.  Any Exchange shall
be exercised pursuant to a Notice of Exchange delivered to the Managing Member
by the Non-Managing Member exercising the Exchange right (the “Tendering
Party”).  On the Specified Exchange Date, the Tendering Party shall sell the
Tendered Units to the

 

51

--------------------------------------------------------------------------------


 

Managing Member in exchange for, at the election of and in the sole and absolute
discretion of the Managing Member, either the Cash Amount or a number of REIT
Shares equal to the REIT Shares Amount.  Any Tendered Units so acquired by the
Managing Member pursuant to this Section 8.6.A shall be held by the Managing
Member as Non-Managing Member Units with all the rights and preferences relating
thereto as provided in this Agreement.  The Tendering Party shall submit
(i) such information, certification or affidavit as the Managing Member may
reasonably require in connection with the Ownership Limit and (ii) in the event
the REIT Shares issuable upon such Exchange are not registered for resale under
the Securities Act, such written representations, investment letters, legal
opinions or other instruments necessary, in the Managing Member’s view, to
effect compliance with the Securities Act.  If a Cash Amount is to be delivered
upon the Exchange, the Cash Amount shall be delivered as a certified check
payable to the Tendering Party or, in the Managing Member’s sole discretion, in
immediately available funds.  If REIT Shares are to be delivered upon the
Exchange, the REIT Shares Amount shall be delivered by the Managing Member as
duly authorized, validly issued, fully paid and nonassessable REIT Shares (and,
if applicable, Rights), free of any pledge, lien, encumbrance or restriction,
other than the Ownership Limit, and other restrictions provided in the Charter
or the Bylaws of the Managing Member in the event the REIT Shares issuable upon
such Exchange are not registered for resale under the Securities Act, the
Securities Act and relevant state securities or “blue sky” laws.  The Tendering
Party shall be deemed the owner of such REIT Shares and Rights for all purposes,
including, without limitation, rights to vote or consent, receive dividends, and
exercise rights, as of the Specified Exchange Date.  REIT Shares issued upon an
acquisition of the Tendered Units by the Managing Member pursuant to this
Section 8.6.A may contain such legends regarding restrictions on Transfer or
ownership to protect the Managing Member’s tax status as a REIT and in the event
the REIT Shares issuable upon such Exchange are not registered for resale under
the Securities Act, restrictions under the Securities Act and applicable state
securities laws as the Managing Member in good faith determines to be necessary
or advisable in order to ensure compliance with such laws.

 

B.           Notwithstanding anything herein to the contrary, with respect to
any Exchange pursuant to this Section 8.6:

 

(1)          The consummation of any Exchange shall be subject to the expiration
or termination of the applicable waiting period, if any, under the Hart Scott
Rodino Antitrust Improvements Act of 1976, as amended.

 

(2)          Each Tendering Party shall continue to own all LLC Units subject to
any Exchange, and be treated as a Member with respect to such LLC Units for all
purposes of this Agreement, until such LLC Units are Transferred to the Managing
Member and paid for or exchanged on the Specified Exchange Date. Until a
Specified Exchange Date and an acquisition of the Tendered Units by the Managing
Member pursuant to Section 8.6.A hereof, the Tendering Party shall have no
rights as a shareholder of the Managing Member with respect to the REIT Shares
issuable in connection with such acquisition.

 

C.           In connection with an exercise of Exchange rights pursuant to this
Section 8.6, the Tendering Party shall submit the following to the Managing
Member, in addition to the Notice of Exchange:

 

52

--------------------------------------------------------------------------------


 

(1)          A written affidavit, dated the same date as, and accompanying, the
Notice of Exchange, (a) disclosing the actual and Constructive Ownership, as
determined for purposes of Code Sections 856(a)(6), 856(h), 856(d)(2)(b) and
856(d)(5), of REIT Shares by (i) such Tendering Party and (ii) any Related Party
and (b) representing that, after giving effect to the Exchange, neither the
Tendering Party nor any Related Party will have actual, Beneficial Ownership or
Constructive Ownership of a number of REIT Shares that is in excess of the
Ownership Limit;

 

(2)          A written representation that neither the Tendering Party nor any
Related Party has any intention to acquire any additional REIT Shares prior to
the closing of the Exchange on the Specified Exchange Date; and

 

(3)          An undertaking to certify, at and as a condition to the closing of
the Exchange that either (a) the actual, Beneficial Ownership and Constructive
Ownership of REIT Shares by the Tendering Party and any Related Party remain
unchanged from that disclosed in the affidavit required by Section 8.6.C(1) or
(b) after giving effect to the Exchange, neither the Tendering Party nor any
Related Party shall have actual, Beneficial Ownership or Constructive Ownership
of a number of REIT Shares that is in violation of the Ownership Limit.

 

D.           The number of LLC Units outstanding on the date of a distribution
pursuant to Section 5.6.A(2) will be reduced on the date of the distribution
(the “Reduction Date”) by the aggregate number of LLC Units (the “Total Units”)
determined by dividing (i) the excess, if any, of (a) the aggregate amount of
the distributions so made pursuant to Section 5.6.A(2) over (b) the NMM Sharing
Amount divided by the aggregate of the Non-Managing Members’ Percentage
Interests by (ii) the Value on the Reduction Date.  The Non-Managing Member
Units shall be reduced (each such reduction a “Reduction”) by a number of LLC
Units (rounded down to the nearest whole unit) (the “Reduction Units”)
determined by dividing (i) the excess of (a) the aggregate amount of
distributions made on the Reduction Date to Non-Managing Members and Assignees
pursuant to Section 5.6.A(2), over (b) the NMM Sharing Amount by (ii) the Value
on the Reduction Date.  The Reduction Units shall be allocated (as closely as
practicable in whole units) among the holders of Non-Managing Member Units in
accordance with their respective holdings of Non-Managing Member Units.  The
Managing Member Units shall be reduced by a number of Managing Member Units
equal to the difference between the number of Total Units and the number of
Reduction Units.  To reflect the foregoing reduction, each Member shall return
to the Managing Member the certificate evidencing the Reduction Units allocated
to him or it or the Managing Member Units so reduced which will be canceled and
a new certificate evidencing the reduced number of Managing Member Units or
Non-Managing Member Units shall be immediately issued to such Member by the
Managing Member on behalf of the Company.  In the event the number of
outstanding Non-Managing Member Units held by a Non-Managing Member or Assignee
is reduced (pursuant to this Section 8.6.D or otherwise) to zero, such
Non-Managing Member or Assignee shall cease to have an interest in the Company
(other than the right to receive final distributions and allocations resulting
from the liquidation of their interest).

 

53

--------------------------------------------------------------------------------


 

Section 8.7        Fiduciary Duties

 

Pursuant to the terms of a Management Agreement, The Boyer Company, L.C. has
been retained by the Company as manager and non-exclusive leasing agent for
certain of the Transferred Properties and as a result has certain duties and
obligations to the Company in its capacity as manager of the Transferred
Properties, whether specifically provided for in the Management Agreement or
otherwise imposed by law.  The Boyer Company, L.C. is not currently a
Non-Managing Member of the Company but may hereafter be admitted as such in
accordance with and subject to the terms hereof.  Accordingly, in the event The
Boyer Company, L.C. shall be admitted as a Non-Managing Member of the Company,
it is agreed that no additional or special duties or obligations shall be
imposed upon The Boyer Company, L.C. as a manager merely by virtue of its status
as a Non-Managing Member that would not otherwise be imposed on it as the
manager of the Transferred Properties, provided, however, that nothing set forth
in this Section 8.7 shall be deemed to modify or diminish any fiduciary duties
or obligations that The Boyer Company, L.C. may owe to the Company or its
Members in connection with its status as a Non-Managing Member.

 

ARTICLE 9.
BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1        Records and Accounting

 

A.           The Managing Member shall keep or cause to be kept at the principal
office of the Company those records and documents required to be maintained by
the Act and other books and records deemed by the Managing Member to be
appropriate with respect to the Company’s business, including, without
limitation, all books and records necessary to provide to the Members any
information, lists and copies of documents required to be provided pursuant to
Section 9.3 hereof.  Any records maintained by or on behalf of the Company in
the regular course of its business may be kept on, or be in the form of, punch
cards, magnetic tape, photographs, micrographics or any other information
storage device, provided that the records so maintained are convertible into
clearly legible written form within a reasonable period of time.

 

B.           The books of the Company shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with GAAP, or on such
other basis as the Managing Member determines to be necessary or appropriate. 
To the extent permitted by sound accounting practices and principles, the
Company and the Managing Member may operate with integrated or consolidated
accounting records, operations and principles.

 

Section 9.2        Fiscal Year

 

The Fiscal Year of the Company shall be the calendar year.

 

Section 9.3        Reports

 

A.           As soon as practicable, but in no event later than ninety (90) days
after the close of each calendar quarter, the Managing Member shall cause to be
mailed to each Member of record as of the last day of the calendar quarter, a
copy of the general ledger of the Company covering the calendar quarter and a
copy of the general ledger of any Subsidiary of the Company.

 

54

--------------------------------------------------------------------------------


 

Section 9.4        Cooperation Regarding Tax Matters Relating to Contributed
Properties

 

A.           In connection with the issuance of Non-Managing Member Units to any
contributor of property to the Company (each, a “Contributor”), including the
issuance of Non-Managing Member Units to the Initial Non-Managing Members upon
the contributions of the Transferred Properties to the Company pursuant to the
Contribution Agreement, each Contributor shall deliver to the Company at or
prior to the effective date of such issuance, at the Contributor’s sole cost and
expense, the following information prepared as of the date of such anticipated
contribution.

 

(1)          depreciation and amortization schedules for the assets constituting
the property or properties to be contributed to the Company (collectively, the
“Contributed Properties”), as kept for both book and tax purposes, showing
original basis and accumulated depreciation or amortization;

 

(2)          basis information (computed for both book and tax purposes, if
different) for all assets that are components of the Contributed Properties;

 

(3)          the adjusted basis of the Contributor and any constituent partners
or members of the Contributor in their interests in the Company; and

 

(4)          calculations of the estimated amounts of gain to be realized and
recognized by the Contributor (if any) as a result of the transactions involving
the Contributed Properties in accordance with this Agreement and showing the
method by which such amounts are calculated.

 

B.           The Company is relying on the information provided or to be
provided to it under this Section 9.4 as to the adjusted tax basis of the
Contributed Properties and the relevant depreciation schedules thereto in
determining the amount of Built-in Gain on a going forward basis.

 

C.           Each Contributor shall provide reasonable assistance to the Company
and the Managing Member to enable the Company and the Managing Member to prepare
their tax returns.  The Contributor shall deliver to the Company copies of its
final federal, state and local tax returns (including information returns),
including associated Schedules K-1, for the tax year in which the contribution
of the Contributed Properties occurs, including any amendments thereto, and to
notify the Company, in writing, of any audits of such return, or of any audits
for other tax years that could affect the amounts shown on the returns for the
tax year in which the Closing occurs.  Copies of such returns shall be provided
to the Company in draft form at least ten (10) days before they are filed, and
in final form upon filing.  The Contributor shall also provide to the Company,
promptly upon receipt, any notice that it receives from any of its direct or
indirect constituent partners or members that such partner(s) or member(s) 
intends to prepare its tax returns in a manner inconsistent with the returns
filed by the Contributor.  The Contributor understands and agrees that the tax
returns filed by the Contributor will be substantially consistent with the
information provided to the Company pursuant to this Section 9.4.

 

55

--------------------------------------------------------------------------------


 

ARTICLE 10.
TAX MATTERS

 

Section 10.1     Preparation of Tax Returns

 

The Managing Member shall arrange for the preparation and timely filing of all
returns with respect to Company income, gains, deductions, losses and other
items required of the Company for federal and state income tax purposes and
shall use all commercially reasonable efforts to furnish, within ninety (90)
days of the close of each taxable year, the tax information reasonably required
by Members for federal and state income tax reporting purposes.

 

Section 10.2     Tax Elections

 

Except as otherwise provided herein, the Managing Member shall, in its sole and
absolute discretion, determine whether to make any available election pursuant
to the Code, including, without limitation, the election under Section 754 of
the Code.  The Managing Member shall have the right to seek to revoke any such
election (including, without limitation, any election under Code Sections 754)
upon the Managing Member’s determination in its sole and absolute discretion
that such revocation is in the best interests of the Members.

 

Section 10.3     Tax Matters Partner

 

A.           The Managing Member shall be designated and shall operate as “Tax
Matters Partner” (as defined in Code Section 6231), to oversee or handle matters
relating to the taxation of the Company; provided, however, that the Consent of
the Non-Managing Members shall be required to settle any administrative
proceeding or institute or settle any litigation with respect to tax issues if
such action (i) is reasonably likely to affect materially the Non-Managing
Members, and (ii) does not relate to the Managing Member’s tax status as a REIT.

 

B.           Income tax returns of the Company shall be prepared by such
certified public accountant(s) as the Managing Member shall retain at the
expense of the Company.

 

Section 10.4     Organizational Expenses

 

The Company shall elect to deduct expenses, if any, incurred by it in organizing
the Company ratably over a sixty (60) month period as provided in Code
Section 709.

 

ARTICLE 11.
TRANSFERS AND WITHDRAWALS

 

Section 11.1     Transfer

 

A.           No part of the interest of a Member shall be subject to the claims
of any creditor, to any spouse for alimony or support, or to legal process, and
may not be voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement.

 

56

--------------------------------------------------------------------------------


 

B.           No Membership Interest shall be Transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this
Article 11.  Any Transfer or purported Transfer of a Membership Interest not
made in accordance with this Article 11 shall be null and void ab initio.

 

Section 11.2     Transfer of Managing Member’s Membership Interest

 

A.           Except in connection with a transaction described in
Section 11.2.B, the Managing Member shall not withdraw from the Company and
shall not Transfer all or any portion of its interest in the Company without the
Consent of all of the Non-Managing Members, which may be given or withheld by
each Non-Managing Member in its sole and absolute discretion.  Upon any Transfer
of the Membership Interest of the Managing Member in accordance with the
provisions of this Section 11.2, the transferee shall become a Substitute
Managing Member for all purposes herein, and shall be vested with the powers and
rights of the transferor Managing Member, and shall be liable for all
obligations and responsible for all duties of the Managing Member, once such
transferee has executed such instruments as may be necessary to effectuate such
admission and to confirm the agreement of such transferee to be bound by all the
terms and provisions of this Agreement with respect to the Membership Interest
so acquired.  It is a condition to any Transfer otherwise permitted hereunder
that the transferee assumes, by operation of law or express agreement, all of
the obligations of the transferor Managing Member under this Agreement with
respect to such Transferred Membership Interest, and such Transfer shall relieve
the transferor Managing Member of its obligations under this Agreement accruing
subsequent to the date of such Transfer.  In the event the Managing Member
withdraws from the Company, in violation of this Agreement or otherwise, or
otherwise dissolves or terminates, or upon the Incapacity of the Managing
Member, all of the remaining Members may elect to continue the Company business
by selecting a Substitute Managing Member in accordance with the Act.

 

B.           The Managing Member shall not engage in any merger, consolidation
or other combination with or into another person, sale of all or substantially
all of its assets or any reclassification, or change of its outstanding equity
interests (a “Termination Transaction”), unless either (i) the Termination
Transaction has been approved by the Consent of the Non-Managing Members or
(ii) in connection with the Termination Transaction, all holders of LLC Units
(other than the Managing Member) either will receive for each LLC Unit, or will
be entitled to receive, for each LLC Unit (in lieu of the REIT Shares Amount)
upon an Exchange of the LLC Unit pursuant to Section 8.6 hereof, an amount of
cash, securities, or other property equal to the amount that would have been
paid to the holder had the LLC Unit been Exchanged for REIT Shares pursuant to
Section 8.6 hereof immediately prior to the consummation of the Termination
Transaction subject, in the event of an Exchange of the LLC Unit pursuant to
Section 8.6 hereof subsequent to the consummation of the Termination
Transaction, to further adjustment to the extent provided in this Agreement to
compensate for the dilutive effect of certain transactions described herein;
provided, however, that, if, in connection with the Termination Transaction, a
purchase, tender or exchange offer shall have been made to and accepted by the
holders of more than fifty percent (50%) of the outstanding REIT Shares, each

 

57

--------------------------------------------------------------------------------


 

Member shall receive, or shall have the right to elect to receive, the greatest
amount of cash, securities, or other property which such Member would have
received had it exchanged its LLC Units for REIT Shares pursuant to Section 8.6
immediately prior to the expiration of such purchase, tender or exchange offer
and had thereupon accepted such purchase, tender or exchange offer.

 

Section 11.3     Non-Managing Members’ Rights to Transfer

 

A.           General.  No Non-Managing Member shall Transfer all or any portion
of its Membership Interest, or any of such Non-Managing Member’s economic rights
as a Non-Managing Member, to any transferee without first offering such
Membership Interest to the Managing Member and otherwise obtaining the consent
of the Managing Member, which consent (i) may be withheld in its sole and
absolute discretion with respect to taxable Transfers, and (ii) with respect to
non-taxable Transfers, shall not be unreasonably withheld; provided, however,
that notwithstanding the foregoing or any other provisions of this Agreement,
any Non-Managing Member may, without the consent of the Managing Member,
(x) pledge all or any portion of its Membership Interest to a lender to such
Member to secure indebtedness to such lender and Transfer such Membership
Interest to such lender upon foreclosure of the debt secured by such Membership
Interest, so long as any such pledge or other Transfer would not otherwise
violate the provisions of this Agreement or (y) transfer all or any portion of
its Membership Interest or economic rights as a Non-Managing Member to a partner
of such Non-Managing Member in liquidation of such partner’s interest in such
Non-Managing Member, to a family member of such Non-Managing Member or to an
organization described in Sections 170(b)(1)(A), 170(c)(2) or 501(c)(3) of the
Code, so long as any such Transfer would not otherwise violate the provisions of
this Agreement.

 

B.           Conditions to Transfer.  It is a condition to any Transfer
otherwise permitted hereunder that the transferee assume by operation of law or
express agreement all of the obligations of the transferor Member under this
Agreement with respect to such Transferred Membership Interest.  Notwithstanding
the foregoing, any transferee of any Transferred Membership Interest shall be
subject to the Ownership Limits and any and all ownership limitations contained
in the Charter.  Any transferee, whether or not admitted as a Substituted
Member, shall take subject to the obligations of the transferor hereunder. 
Unless admitted as a Substituted Member, no transferee, whether by a voluntary
Transfer, by operation of law or otherwise, shall have any rights hereunder,
other than the rights of an Assignee as provided in Section 11.5 hereof.

 

C.           Incapacity.  If a Non-Managing Member is subject to Incapacity, the
executor, administrator, trustee, committee, guardian, conservator or receiver
of such Non-Managing Member’s estate shall have all the rights of a Non-Managing
Member, but not more rights than those enjoyed by other Non-Managing Members,
for the purpose of settling or managing the estate, and such power as the
Incapacitated Non-Managing Member possessed to Transfer all or any part of its
interest in the Company.  The Incapacity of a Non-Managing Member, in and of
itself, shall not dissolve or terminate the Company.

 

58

--------------------------------------------------------------------------------

 


 

D.           Opinion of Counsel.  In connection with any Transfer of a
Membership Interest, the Managing Member shall have the right to receive an
opinion of counsel reasonably satisfactory to it to the effect that the proposed
Transfer may be effected without registration under the Securities Act and will
not otherwise violate any federal or state securities laws or regulations
applicable to the Company or the Membership Interests Transferred.  If, in the
opinion of such counsel, such Transfer would require the filing of a
registration statement under the Securities Act or would otherwise violate any
federal or state securities laws or regulations applicable to the Company or the
LLC Units, the Managing Member may prohibit any Transfer by a Member of
Membership Interests otherwise permitted under this Section 11.3.

 

E.           Transfers to Lenders.  No Transfer of any LLC Units may be made to
a lender to the Company or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Company whose loan
constitutes a Nonrecourse Liability, without the consent of the Managing Member,
in its sole and absolute discretion; provided that, as a condition to such
consent, the lender will be required to enter into an arrangement with the
Company and the Managing Member to redeem or exchange for the REIT Shares Amount
any LLC Units in which a security interest is held simultaneously with the time
at which such lender would be deemed to be a member in the Company for purposes
of allocating liabilities to such lender under Code Section 752.

 

Section 11.4     Substituted Members

 

A.           Each Non-Managing Member shall have the right to substitute a
transferee (including any transferees pursuant to Transfers permitted by
Section 11.3 hereof) as a Member in its place so long as the Transfer of such
Non-Managing Member’s LLC Units is otherwise made pursuant to the terms and in
satisfaction of the conditions of this Agreement, specifically including the
provisions of Section 11.3 and Sections 11.4.B and C. hereof.

 

B.           A transferee who has been admitted as a Substituted Member in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Member under this
Agreement.  The admission of any transferee as a Substituted Member shall be
subject to the transferee executing and delivering to the Company an acceptance
of all of the terms and conditions of this Agreement (including without
limitation, the provisions of Section 2.4 and such other documents or
instruments as may be required to effect the admission).

 

C.           Upon receipt of written notice from a Non-Managing Member that the
transferee of its LLC Units is to be admitted by the Company as a Substituted
Member, the Managing Member shall amend Exhibit A to reflect the name, address,
Capital Account, number of LLC Units and Percentage Interest of such Substituted
Member and to eliminate or adjust, if necessary, the name, address, Capital
Account, number of LLC Units and Percentage Interest of the predecessor of such
Substituted Member (and any other Member, as necessary).

 

Section 11.5     Assignees

 

If upon the Transfer of its LLC Units, the transferring Non-Managing Member does
not substitute the transferee as a Member in its place as a Substituted Member
as described in Section 11.4 hereof, such transferee shall be considered an
Assignee for purposes of this Agreement.  An Assignee shall be entitled to all
the rights of an assignee of a limited liability

 

59

--------------------------------------------------------------------------------


 

company interest under the Act, including the right to receive distributions
from the Company and the share of Net Income, Net Loss and other items of
income, gain, loss, deduction and credit of the Company attributable to the LLC
Units assigned to such transferee, the rights to Transfer the LLC Units provided
in this Article 11, and the right of Exchange provided in Section 8.6, but shall
not be deemed to be a Member of LLC Units for any other purpose under this
Agreement, and shall not be entitled to effect a Consent or vote with respect to
such LLC Units on any matter presented to the Members for approval (such right
to Consent or vote, to the extent provided in this Agreement or under the Act,
fully remaining with the transferor Member).  In the event that any such
transferee desires to make a further assignment of any such LLC Units, such
transferee shall be subject to all the provisions of this Article 11 to the same
extent and in the same manner as any Members desiring to make an assignment of
LLC Units.  The Managing Member shall have no liability under any circumstance
with respect to any Assignee as to which it does not have notice.

 

Section 11.6     General Provisions

 

A.           No Non-Managing Member may withdraw from the Company other than
(i) as a result of a permitted Transfer of all of such Non-Managing Member’s LLC
Units in accordance with this Article 11 and the transferee(s) of such LLC Units
being admitting to the Company as a Substituted Member or (ii) pursuant to an
Exchange by the Non-Managing Member of all of its LLC Units under Section 8.6
hereof.

 

B.           Any Non-Managing Member who shall Transfer all of its LLC Units in
a Transfer (i) permitted pursuant to this Article 11 where such transferee was
admitted as a Substituted Member; (ii) pursuant to the exercise of its rights to
effect an Exchange of all of its LLC Units under Section 8.6 hereof;
(iii) pursuant to a Reduction; or (iv) pursuant to a combination of Transfers of
the types specified in the foregoing (i) - (iii), shall cease to be a Member.

 

C.           Transfers pursuant to this Article 11 may only be made on the first
day of a fiscal quarter of the Company, unless the Managing Member otherwise
agrees.

 

D.           All distributions of Available Cash attributable to an LLC Unit
with respect to which the LLC Record Date is before the date of a Transfer or an
Exchange of the LLC Unit shall be made to the transferor Member and all
distributions of Available Cash thereafter attributable to such LLC Unit shall
be made to the transferee Member.

 

E.           Notwithstanding anything to the contrary set forth herein, in
addition to any other restrictions on Transfer herein contained, in no event may
any Transfer or assignment of a Membership Interest by any Member (including any
redemption or any Exchange or any other acquisition of LLC Units by the Company)
be made:

 

(a)          to any person or entity who lacks the legal right, power or
capacity to own a Membership Interest;

 

(b)          in violation of applicable law;

 

60

--------------------------------------------------------------------------------


 

(c)          without the consent of the Managing Member, which may be granted or
withheld in its sole and absolute discretion if such Transfer would, in the
opinion of counsel to the Company or the Managing Member, cause an increased tax
liability to any other Member or Assignee as a result of the termination of the
Company, in either case for federal or state income or franchise tax purposes
(except in the case of a Terminating Capital Transaction or as a result of the
Exchange of LLC Units pursuant to Section 8.6 hereof);

 

(d)          without the consent of the Managing Member, which may be granted or
withheld in its sole and absolute discretion if such Transfer could, as
determined in the sole discretion of the Managing Member, (i) result in the
Company being treated as an association taxable as a corporation for federal
income tax or for state income or franchise tax purposes, (ii) adversely affect
the ability of the Managing Member to continue to qualify as a REIT or would
subject the Managing Member to any additional taxes under Code Section 857 or
Code Section 4981 or (iii) such Transfer could be treated as having been
effectuated through an “established securities market” or a “secondary market
(or the substantial equivalent thereof)” within the meaning of Code
Section 7704, or such Transfer fails to satisfy a “safe-harbor” preventing such
treatment (as set forth in Treasury Regulations under Code Section 7704 or any
successor provision);

 

(e)          if such Transfer would cause the Company to become, with respect to
any employee benefit plan subject to Title I of ERISA, a “party-in-interest” (as
defined in ERISA Section 3(14)) or a “disqualified person” (as defined in Code
Section 4975(c));

 

(f)           if such Transfer would, in the opinion of legal counsel to the
Company, cause any portion of the assets of the Company to constitute assets of
any employee benefit plan pursuant to Department of Labor Regulations
Section 2510.2-101;

 

(g)          if such Transfer causes the Company (as opposed to the Managing
Member) to become a reporting company under the Exchange Act;

 

(h)          if such Transfer subjects the Company to regulation under the
Investment Company Act of 1940, the Investment Advisors Act of 1940 or ERISA,
each as amended; or

 

(i)           without the consent of the Managing Member, which may be granted
or withheld in its sole and absolute discretion, if such Transfer would result
in the Company having more than 100 Members (including as Members those persons
indirectly owning an interest in the Company through a partnership, limited
liability company, S corporation or grantor trust (such entity, a “flow through
entity”), but only if substantially all of the value of such person’s interest
in the flow through entity is attributable to the flow through entity’s interest
(direct or indirect) in the Company) (the “One Hundred Member Limit”).

 

61

--------------------------------------------------------------------------------


 

F.            No Non-Managing Member will take or allow any Affiliate to take
any action that would cause a violation of the One Hundred Member Limit.

 

ARTICLE 12.
ADMISSION OF MEMBERS

 

Section 12.1     Admission of Successor Managing Member

 

A successor to all of the Managing Member’s Membership Interest pursuant to
Section 11.2 hereof who is proposed to be admitted as a successor Managing
Member shall be admitted to the Company as the Managing Member, effective
immediately upon such Transfer.  Any such successor shall carry on the business
of the Company without dissolution.  In each case, the admission shall be
subject to the successor Managing Member executing and delivering to the Company
an acceptance of all of the terms, conditions and applicable obligations of this
Agreement and such other documents or instruments as may be required to effect
the admission.

 

Section 12.2     Admission of Additional Members

 

A.           A Person (other than an existing Member) who makes a Capital
Contribution to the Company in accordance with this Agreement shall be admitted
to the Company as an Additional Member, only upon furnishing to the Managing
Member (i) evidence of acceptance, in form and substance satisfactory to the
Managing Member, of all of the terms and conditions of this Agreement,
including, without limitation, the power of attorney granted in Section 2.4
hereof, and (ii) such other documents or instruments as may be required in the
sole and absolute discretion of the Managing Member in order to effect such
Person’s admission as an Additional Member.

 

B.           Notwithstanding anything to the contrary in this Section 12.2,
except pursuant to the transactions contemplated by the Contribution Agreement,
no Person shall be admitted as an Additional Member without the Consent of the
Non-Managing Members and Managing Member, which may be given or withheld by each
Non-Managing Member and Managing Member in its sole and absolute discretion. 
The admission of any Person as an Additional Member shall become effective on
the date upon which the name of such Person is recorded on the books and records
of the Company, following the Consent of the Non-Managing Members and Managing
Member to such admission.

 

C.           If any Additional Member is admitted to the Company on any day
other than the first day of a Fiscal Year, then Net Income, Net Loss, each item
thereof and all other items of income, gain, loss, deduction and credit
allocable among Members and Assignees for such Fiscal Year shall be allocated
among such Additional Member and all other Members and Assignees by taking into
account their varying interests during the Fiscal Year in accordance with Code
Section 706(d), using the “interim closing of the books” method or another
permissible method selected by the Managing Member.  Solely for purposes of
making such allocations, each of such items for the calendar month in which an
admission of any Additional Member occurs shall be allocated among all the
Members and Assignees including such Additional Member, in accordance with the
principles described in Section 11.6.C hereof.  All distributions of Available
Cash with respect to which the LLC Record Date is before the date of such
admission shall be made solely to Members and Assignees other than the
Additional Member, and all distributions of Available Cash thereafter shall be
made to all the Members and Assignees including such Additional Member.

 

62

--------------------------------------------------------------------------------


 

Section 12.3     Amendment of Agreement and Certificate

 

For the admission to the Company of any Member, the Managing Member shall take
all steps necessary and appropriate under the Act to amend the records of the
Company and, if necessary, to prepare as soon as practical an amendment of this
Agreement (including an amendment of Exhibit A) and, if required by law, shall
prepare and file an amendment to the Certificate and may for this purpose
exercise the power of attorney granted pursuant to Section 2.4 hereof.

 

Section 12.4     Limitation on Admission of Members

 

No Person shall be admitted to the Company as a Substituted Member or an
Additional Member if, in the opinion of legal counsel for the Company, it would
result in the Company being treated as a corporation for federal income tax
purposes or otherwise cause the Company to become a reporting company under the
Exchange Act.

 

ARTICLE 13.
DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 13.1     Dissolution

 

The Company shall not be dissolved by the admission of Substituted Members or
Additional Members or by the admission of a successor Managing Member in
accordance with the terms of this Agreement.  Upon the withdrawal of the
Managing Member, any successor Managing Member shall continue the business of
the Company without dissolution.  However, the Company shall dissolve, and its
affairs shall be wound up, upon the first to occur of any of the following (each
a “Liquidating Event”):

 

A.           [Intentionally Omitted]

 

B.           an event of withdrawal of the Managing Member, as defined in the
Act (other than an event of bankruptcy), unless, within 90 days after the
withdrawal, a Majority of Remaining Members agree in writing to continue the
business of the Company and to the appointment, effective as of the date of
withdrawal, of a substitute Managing Member;

 

C.           subject to the provisions of Section 7.3.E hereof, an election to
dissolve the Company made by the Managing Member;

 

D.           entry of a decree of judicial dissolution of the Company pursuant
to the provisions of the Act;

E.           the sale of all or substantially all of the assets and properties
of the Company;

 

63

--------------------------------------------------------------------------------


 

F.            a final and non-appealable judgment is entered by a court of
competent jurisdiction ruling that the Managing Member is bankrupt or insolvent,
or a final and non-appealable order for relief is entered by a court with
appropriate jurisdiction against the Managing Member, in each case under any
Bankruptcy Law as now or hereafter in effect, unless prior to or within 90 days
after the entry of such order or judgment a Majority of Remaining Members
Consent in writing to continue the business of the Company and to the
appointment, effective as of a date prior to the date of such order or judgment,
of a substitute Managing Member;

 

G.           the Incapacity of the Managing Member, unless prior to or within 90
days after such Incapacity a Majority of Remaining Members agree in writing to
continue the business of the Company and to the appointment, effective as of a
date prior to the date of such Incapacity, of a substitute Managing Member; or

 

H.           the Exchange of all LLC Units (other than those held by the
Managing Member) or, at the election of the Managing Member, which election may
be made it its sole and absolute discretion, at any time after the end of the
Dissolution Protection Period.

 

Section 13.2     Exchange of Non-Managing Member Units

 

Notwithstanding anything in this Agreement to the contrary, on or after such
time as the Managing Member has the right to dissolve the Company, or at any
time with respect to Members that are an organization described in Sections
170(b)(1)(A), 170(c)(2) or 501(c)(3) of the Code, the Managing Member may, in
its sole and absolute discretion, require each Non-Managing Member (by
delivering a Call Notice to such Non-Managing Member) to tender all of its
Non-Managing Member Units to the Managing Member in exchange for, at the
election of and in the sole and absolute discretion of the Managing Member,
either (i) an amount of cash equal to the sum of (a) the Cash Amount and (b) the
NMM Sharing Amount, calculated as if all of the Real Properties then owned by
the Company were sold in a taxable transaction at their fair market values, or
(ii) a number of REIT Shares equal to the sum of (a) the REIT Shares Amount
payable on the Specified Exchange Date and otherwise in accordance with the
procedures and provisions set forth in Section 8.6.A, and (b) a number of REIT
Shares with a value equal to the amount set forth in Section 13.2(i)(b).

 

Section 13.3     Winding Up

 

A.           Upon the occurrence of a Liquidating Event, the Company shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and Members. 
After the occurrence of a Liquidating Event, no Member shall take any action
that is inconsistent with, or not necessary to or appropriate for, the winding
up of the Company’s business and affairs.  The Managing Member (or, in the event
that there is no remaining Managing Member, any Person elected by a Majority in
Interest of the Non-Managing Members (the Managing Member or such other Person
being referred to herein as the “Liquidator”)) shall be responsible for
overseeing the winding up and dissolution of the Company and shall take full
account of the Company’s liabilities and property, and the Company property
shall be liquidated as promptly as is consistent with obtaining the fair value
thereof, and the proceeds therefrom (which may, to the extent determined by the
Managing Member, include shares of stock in the Managing Member) shall be
applied and distributed in the following order:

 

64

--------------------------------------------------------------------------------


 

(1)          First, to the satisfaction of all of the Company’s debts and
liabilities to creditors other than the Members and their Assignees (whether by
payment or the making of reasonable provision for payment thereof);

 

(2)          Second, to the satisfaction of all of the Company’s debts and
liabilities to the Managing Member (whether by payment or the making of
reasonable provision for payment thereof);

 

(3)          Third, to the satisfaction of all of the Company’s debts and
liabilities to the other Members and any Assignees incurred with the consent of
the Managing Member (whether by payment or the making of reasonable provision
for payment thereof), pro rata based upon the amount of the debts and
liabilities owing to the respective Member or Assignee; and

 

(4)          The balance, if any, to the Members and any Assignees in accordance
with and proportion to their positive Capital Account balances, after giving
effect to all contributions, distributions and allocations for all periods.

 

The Managing Member shall not receive any additional compensation for any
services performed pursuant to this Article 13.

 

B.           Notwithstanding the provisions of Section 13.3.A hereof that
require liquidation of the assets of the Company, but subject to the order of
priorities set forth therein, if prior to or upon dissolution of the Company the
Liquidator determines that an immediate sale of part or all of the Company’s
assets would be impractical or would cause undue loss to the Members, the
Liquidator may, in its sole and absolute discretion, defer for a reasonable time
the liquidation of any assets except those necessary to satisfy liabilities of
the Company (including to those Members as creditors) and/or distribute to the
Members, in lieu of cash, as tenants in common and in accordance with the
provisions of Section 13.3.A hereof, undivided interests in such Company assets
as the Liquidator deems not suitable for liquidation.  Any such distributions in
kind shall be made only if, in the good faith judgment of the Liquidator, such
distributions in kind are in the best interest of the Members, and shall be
subject to such conditions relating to the disposition and management of such
properties as the Liquidator deems reasonable and equitable and to any
agreements governing the operation of such properties at such time.  The
Liquidator shall determine the fair market value of any property distributed in
kind using such reasonable method of valuation as it may adopt.

 

C.           In the event that the Company is “liquidated” within the meaning of
Regulations Section 1.704-1(b) (2)(ii)(g), distributions shall be made pursuant
to this Article 13 to the Members and Assignees that have positive Capital
Accounts in compliance with Regulations Section 1.704-1(b) (2)(ii)(b) (2) to the
extent of, and in proportion to, their positive Capital Account balances.  If
any Member has a deficit balance in its Capital Account (after giving effect to
all contributions, distributions and allocations for all taxable years,
including the year during which such liquidation occurs), such Member shall have
no obligation to make any

 

65

--------------------------------------------------------------------------------


 

contribution to the capital of the Company with respect to such deficit, and
such deficit shall not be considered a debt owed to the Company or to any other
Person for any purpose whatsoever.  In the sole and absolute discretion of the
Managing Member or the Liquidator, a pro rata portion of the distributions that
would otherwise be made to the Members pursuant to this Article 13 may be
withheld or escrowed to provide a reasonable reserve for Company liabilities
(contingent or otherwise) and to reflect the unrealized portion of any
installment obligations owed to the Company, provided that such withheld or
escrowed amounts shall be distributed to the Members in the manner and order of
priority set forth in Section 13.3.A hereof as soon as practicable.

 

Section 13.4     Deemed Distribution and Recontribution

 

Notwithstanding any other provision of this Article 13, in the event that the
Company is liquidated within the meaning of Regulations
Section 1.704-1(b) (2)(ii)(g), but no Liquidating Event has occurred, the
Company’s Property shall not be liquidated, the Company’s liabilities shall not
be paid or discharged and the Company’s affairs shall not be wound up.  Instead,
for federal and state income tax purposes, the Company shall be deemed to have
distributed its assets in kind to the Members, who shall be deemed to have
assumed and taken such assets subject to all Company liabilities, all in
accordance with their respective Capital Accounts.  Immediately thereafter, the
Members shall be deemed to have recontributed the Company assets in kind to the
Company, which shall be deemed to have assumed and taken such assets subject to
all such liabilities.

 

Section 13.5     Rights of Members

 

Except as otherwise provided in this Agreement, (a) each Member shall look
solely to the assets of the Company for the return of its Capital Contribution,
(b) no Member shall have the right or power to demand or receive property other
than cash from the Company and (c) except as provided in this Agreement, no
Member shall have priority over any other Member as to the return of its Capital
Contributions, distributions or allocations.

 

Section 13.6     Notice of Dissolution

 

In the event that a Liquidating Event occurs or an event occurs that would, but
for an election or objection by one or more Members pursuant to Section 13.1
hereof, result in a dissolution of the Company, the Managing Member shall,
within 30 days thereafter, provide written notice thereof to each of the Members
and, in the Managing Member’s sole and absolute discretion or as required by the
Act, to all other parties with whom the Company regularly conducts business (as
determined in the sole and absolute discretion of the Managing Member), and the
Managing Member may, or, if required by the Act, shall, publish notice thereof
in a newspaper of general circulation in each place in which the Company
regularly conduct business (as determined in the sole and absolute discretion of
the Managing Member).

 

Section 13.7     Cancellation of Certificate

 

Upon the completion of the liquidation of the Company’s cash and property as
provided in Section 13.3 hereof, the Company shall be terminated and the
Certificate and all qualifications of the Company as a foreign limited liability
company in jurisdictions other than the State of Delaware shall be canceled and
such other actions as may be necessary to terminate the Company shall be taken.

 

66

--------------------------------------------------------------------------------


 

Section 13.8     Reasonable Time for Winding-Up

 

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Company and the liquidation of its assets pursuant to
Section 13.3 hereof, in order to minimize any losses otherwise attendant upon
such winding-up, and the provisions of this Agreement shall remain in effect
between the Members during the period of liquidation.

 

Section 13.9     Liability of Liquidator

 

The Liquidator shall be indemnified and held harmless by the Company from and
against any and all claims, liabilities, costs, damages, and causes of action of
any nature whatsoever arising out of or incidental to the Liquidator’s taking of
any action authorized under or within the scope of this Agreement; provided,
however, that the Liquidator shall not be entitled to indemnification, and shall
not be held harmless, where the claim, demand, liability, cost, damage or cause
of action at issue arises out of (i) a matter entirely unrelated to the
Liquidator’s action or conduct pursuant to the provisions of this Agreement or
(ii) the proven willful misconduct or gross negligence of the Liquidator.

 

ARTICLE 14.
PROCEDURES FOR ACTIONS AND CONSENTS
OF MEMBERS; AMENDMENTS; MEETINGS

 

Section 14.1     Procedures for Actions and Consents of Members

 

The actions requiring consent or approval of Non-Managing Members pursuant to
this Agreement, including Section 7.3 hereof, or otherwise pursuant to
applicable law, are subject to the procedures set forth in this Article 14.

 

Section 14.2     Amendments

 

Except for amendments to Exhibit A as provided in Sections 7.3.C, 11.4.C and
12.3 hereof, amendments to this Agreement may be proposed by the Managing Member
or by a Majority in Interest of the Non-Managing Members.  Following such
proposal, the Managing Member shall submit any proposed amendment to the
Members.  The Managing Member shall seek the written Consent of the Members on
the proposed amendment or shall call a meeting to vote thereon and to transact
any other business that the Managing Member may deem appropriate.  The
affirmative vote or consent, as applicable, of the holders of a majority of the
outstanding LLC Units is required for the approval of a proposed amendment.  For
purposes of obtaining a written consent, the Managing Member may require a
response within a reasonable specified time, but not less than 15 days, and
failure to respond in such time period shall constitute a consent that is
consistent with the Managing Member’s recommendation with respect to the
proposal; provided, however, that an action shall become effective at such time
as requisite consents are received even if prior to such specified time.

 

67

--------------------------------------------------------------------------------


 

Section 14.3     Meetings of the Members

 

A.           Meetings of the Members may be called by the Managing Member and
shall be called upon the receipt by the Managing Member of a written request by
a Majority in Interest of the Non-Managing Members.  The call shall state the
nature of the business to be transacted.  Notice of any such meeting shall be
given to all Members not less than seven days nor more than 30 days prior to the
date of such meeting.  The meeting shall be held at the headquarters office of
the Managing Member or at such other location as may be designated by the
Managing Member.  Members may vote in person or by proxy at such meeting. 
Whenever the vote or Consent of Members is permitted or required under this
Agreement, such vote or Consent may be given at a meeting of Members or may be
given in accordance with the procedure prescribed in Section 14.3.B hereof.

 

B.           Any action required or permitted to be taken at a meeting of the
Members may be taken without a meeting if a written consent setting forth the
action so taken is signed by Members holding a majority of the LLC Units (or
such other percentage as is expressly required by this Agreement for the action
in question).  Such consent may be in one instrument or in several instruments,
and shall have the same force and effect as a vote of Members holding a majority
of the LLC Units (or such other percentage as is expressly required by this
Agreement).  Such consent shall be filed with the Managing Member.  An action so
taken shall be deemed to have been taken at a meeting held on the effective date
so certified.

 

C.           Each Member may authorize any Person or Persons to act for it by
proxy on all matters in which a Member is entitled to participate, including
waiving notice of any meeting, or voting or participating at a meeting.  Every
proxy must be signed by the Member or its attorney-in-fact.  No proxy shall be
valid after the expiration of eleven (11) months from the date thereof unless
otherwise provided in the proxy (or there is receipt of a proxy authorizing a
later date).  Every proxy shall be revocable at the pleasure of the Member
executing it, such revocation to be effective upon the Company’s receipt of
written notice of such revocation from the Member executing such proxy.

 

D.           Each meeting of Members shall be conducted by the Managing Member
or such other Person as the Managing Member may appoint pursuant to such
rules for the conduct of the meeting as the Managing Member or such other Person
deems appropriate in its sole and absolute discretion.  Without limitation,
meetings of Members may be conducted in the same manner as meetings of the
Managing Member’s shareholders and may be held at the same time as, and as part
of, the meetings of the Managing Member’s shareholders.

 

ARTICLE 15.
GENERAL PROVISIONS

 

Section 15.1     Addresses and Notice

 

Any notice, demand, request or report required or permitted to be given or made
to a Member or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication (including by telecopy,
facsimile, or commercial courier service) (i) in

 

68

--------------------------------------------------------------------------------


 

the case of a Member, to that Member at the address set forth in Exhibit A or
such other address of which the Member shall notify the Managing Member in
writing and (ii) in the case of an Assignee, to the address of which such
Assignee shall notify the Managing Member in writing.

 

Section 15.2     Titles and Captions

 

All article or section titles or captions in this Agreement are for convenience
only.  They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof.  Except
as specifically provided otherwise, references to “Articles” or “Sections” are
to Articles and Sections of this Agreement.

 

Section 15.3     Pronouns and Plurals

 

Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

 

Section 15.4     Further Action

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

Section 15.5     Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

Section 15.6     Creditors

 

Other than as expressly set forth herein with respect to Indemnitees, none of
the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Company.

 

Section 15.7     Waiver

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

 

Section 15.8     Counterparts

 

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.

 

69

--------------------------------------------------------------------------------

 


 

Section 15.9     Applicable Law

 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of law.  In the event of a conflict between any provision of this
Agreement and any non-mandatory provision of the Act, the provisions of this
Agreement shall control and take precedence.

 

Section 15.10  Entire Agreement

 

This Agreement, the Contribution Agreement and the other agreements executed on
the Effective Date as provided in the Contribution Agreement contain all of the
understandings and agreements between and among the Members with respect to the
subject matter of this Agreement and the rights, interests and obligations of
the Members with respect to the Company.

 

Section 15.11  Invalidity of Provisions

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

Section 15.12  Limitation to Preserve REIT Status

 

Notwithstanding anything else in this Agreement, to the extent any amount paid,
credited or reimbursed to the Managing Member or its officers, directors,
employees or agents, whether as a reimbursement, fee, expense or indemnity (a
“REIT Payment”), would constitute gross income to the Managing Member for
purposes of Sections 856(c)(2) or 856(c)(3) of the Code, then, notwithstanding
any other provision of this Agreement, the amount of such REIT Payments, as
selected by the Managing Member in its discretion from among items of potential
reimbursement, fees, expenses and indemnities, shall be reduced for any Fiscal
Year so that the REIT Payments, as so reduced, to, for or with respect to such
REIT Member shall not exceed the lesser of:

 

(i)           an amount equal to the excess, if any, of (a) four and seventeen
one-hundredths percent (4.17%) of the Managing Member’s total gross income (but
not including the amount of any REIT Payments) for the Fiscal Year that is
described in subsections (A) through (H) of Section 856(c)(2) of the Code over
(b) the amount of gross income (within the meaning of Section 856(c)(2) of the
Code) derived by the Managing Member from sources other than those described in
subsections (A) through (H) of Section 856(c)(2) of the Code (but not including
the amount of any REIT Payments); or

 

(ii)          an amount equal to the excess, if any, of (a) twenty-five percent
(25%) of the Managing Member’s total gross income (but not including the amount
of any REIT Payments) for the Fiscal Year that is described in subsections
(A) through (I) of Section 856(c)(3) of the Code over (b) the amount of gross
income (within the meaning of Section 856(c)(3)) of the Code derived by the
Managing Member from sources other than those described in subsections
(A) through (I) of Section 856(c)(3) of the Code (but not including the amount
of any REIT Payments);

 

70

--------------------------------------------------------------------------------


 

provided, however, that REIT Payments in excess of the amounts set forth in
subparagraphs (i) and (ii) above may be made if the Managing Member, as a
condition precedent, obtains an opinion of tax counsel that the receipt of such
excess amounts would not adversely affect the Managing Member’s ability to
qualify as a REIT.  To the extent that REIT Payments may not be made in a Fiscal
Year as a consequence of the limitations set forth in this Section 15.12, such
REIT Payments shall carry over and be treated as arising in the following Fiscal
Year; provided, however, that such amount shall not carry over for more than
five (5) years, and if not paid within such five (5) year period, shall expire;
provided, further, that (a) as REIT Payments are made, such payments shall be
applied first to carry over amounts outstanding, if any, and (b) with respect to
carry over amounts for more than one Fiscal Year, such payment shall be applied
to the earliest Fiscal Year first.

 

Section 15.13  No Partition

 

No Member nor any successor-in-interest to a Member shall have the right while
this Agreement remains in effect to have any property of the Company
partitioned, or to file a complaint or institute to any proceeding at law or in
equity to have such property of the Company partitioned, and each Member, on
behalf of itself and its successors and assigns hereby waives any such right. 
It is the intention of the Members that the rights of the parties hereto and
their successors-in-interest to Company property, as among themselves, shall be
governed by the terms of this Agreement, and that the rights of the Members and
their successors-in-interest shall be subject to the limitations and
restrictions as set forth in this Agreement.

 

Section 15.14  Non-Managing Member Representative

 

A.           All actions taken by the Non-Managing Member Representative
pursuant to those provisions of this Agreement which authorize the Non-Managing
Member Representative to so act shall be binding upon all Non-Managing Members
as if they had individually taken such action and each Non-Managing Member, by
entering into or agreeing to be bound by the provisions of this Agreement,
authorize the Non-Managing Member Representative to take such actions on his,
her or its behalf and agree that the actions so taken shall be binding upon him,
her or it to the same extent as if he, she or it had taken the action directly.

 

B.           The holders of a majority of the outstanding Non-Managing Members
Units shall be entitled to replace the Non-Managing Member Representative by
delivering to the Managing Member a written notice signed by the holders of a
majority of the outstanding Non-Managing Members Units stating (i) that the
notice is being provided to the Managing Member pursuant to this
Section 15.14.B, (ii) that the Members signing the notice own of record on the
books of the Company a majority of the outstanding Non-Managing Members Units,
(iii) that the Members signing the notice desire to replace the person then
serving as the Non-Managing Member Representative with the person named in the
notice, and (iv) specifying the date on which the appointment of the named
individual to replace the then serving Non-Managing Member Representative shall
be effective (which shall be a date not earlier than the fourteenth

 

71

--------------------------------------------------------------------------------


 

day after the date on which the notice shall have been delivered to the Managing
Member).  The appointment of the new Non-Managing Member Representative
specified in the notice shall be effective on the date specified in the notice
and upon effectiveness, the individual previously serving as the Non-Managing
Member Representative shall cease to be entitled to act in that capacity under
this Agreement.

 

[Signatures appear on following page]

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

MANAGING MEMBER:

HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Edward J. Henning

 

 

Name:

Edward J. Henning

 

Title:

Senior Vice President, General Counsel and Corporate Secretary

 

73

--------------------------------------------------------------------------------


 

NON-MANAGING MEMBERS:

THE BOYER COMPANY, L.C.,
a Utah limited liability company,
in its capacity as Managing Member of each limited liability company named below
as a “Non-Managing Member” and in its capacity as General Partner of each
limited partnership named below as a “Non-Managing Member”

 

 

 

 

 

 

 

By:

/s/ Kem C. Gardner

 

Name:

Kem C. Gardner

 

Its:

President and Manager

 

 

 

Property

 

Non-Managing Member

 

 

 

[OLD MILL II]

 

BOYER OLD MILL II, L.C., a Utah limited liability company

 

 

 

[ARUP I/ARUP II]

 

BOYER-RESEARCH PARK ASSOCIATES, LTD., a Utah limited partnership

 

 

 

[ARUP III]

 

BOYER RESEARCH PARK ASSOCIATES VII, L.C., a Utah limited liability company
CHIMNEY RIDGE, L.C., a Utah limited liability company

 

 

 

[MYRIAD I/MYRIAD III]

 

BOYER-FOOTHILL ASSOCIATES, LTD., a Utah limited partnership

[MYRIAD II]

 

BOYER RESEARCH PARK ASSOCIATES VI, L.C., a Utah limited liability company

 

 

 

[STANSBURY]

 

BOYER STANSBURY II, L.C., a Utah limited liability company

 

 

 

[RANCHO VISTOSO]

 

BOYER RANCHO VISTOSO, L.C., a Utah limited liability company

[WESLEY]

 

BOYER-ALTA VIEW ASSOCIATES, LTD., a Utah limited partnership

 

 

 

[HCA SUPPLY]

 

BOYER KAYSVILLE ASSOCIATES, L.C., a Utah limited liability company

 

 

 

[TATUM DENTAL]

 

BOYER TATUM HIGHLANDS DENTAL CLINIC, L.C., a Utah limited liability company

[LANSING]

 

AMARILLO BELL ASSOCIATES, a Utah general partnership

 

 

 

[EVANSTON]

 

BOYER EVANSTON, L.C., a Utah limited liability company

 

 

 

[DENVER I / DENVER II]

 

BOYER DENVER MEDICAL, L.C., a Utah limited liability company

[NORTHWEST II]

 

BOYER NORTHWEST MEDICAL CENTER TWO, L.C., a Utah limited liability company

 

 

 

[CALDWELL]

 

BOYER CALDWELL MEDICAL, L.C., a Utah limited liability company

 

74

--------------------------------------------------------------------------------

 


 

EXHIBIT A
MEMBERS’ CAPITAL CONTRIBUTIONS

 

 

Non-Managing Members

Address:

 

c/o The Boyer Company, L.C.
127 South 500 East, Suite 310
Salt Lake City, Utah 84102

 

with a copy to:

Parr, Waddoups, Brown, Gee & Loveless
185 South State Street, Suite 1300
Salt Lake City, Utah 84111-1536

Attention:

Steven B. Ostler

 

Attention:

David E. Gee, Esq.

Telephone No.:

(801) 521-4781

 

Telephone No.:

(801) 532-7840

Facsimile No.:

(801) 521-4793

 

Facsimile No.:

(801) 532-7750

 

Member

Contribution

Gross Asset
Value of
Contribution

Net Asset Value of
Contribution

Unit Value

Number of
Units

Boyer-Research Park Associates, Ltd.

ARUP I / ARUP II

$25,313,000.00

$9,815,414.25

$34.80

282,052.00

Boyer Research Park Associates VII, L.C. and Chimney Ridge, L.C.

ARUP III

$10,000,000.00

$5,171,620.63

$34.80

148,609.00

Boyer-Foothill Associates, Ltd.

Myriad I

$7,498,000.00

$3,153,549.02

$34.80

90,619.00

Boyer-Research Park Associates VI, L.C.

Myriad II

$6,450,000.00

$2,087,736.74

$34.80

59,991.00

Boyer-Foothill Associates, Ltd.

Myriad III

$10.00

$0.00

$34.80

0

Boyer Old Mill II, L.C.

Old Mill

$10,451,000.00

$2,484,180.37

$34.80

71,383.00

Boyer Rancho Vistoso, L.C.

Rancho Vistoso

$7,121,294,000

$1,809,162.84

$34.80

51,987.00

Boyer Kaysville Associates, L.C.

HCA Supply

$4,985,409.00

$995,190.82

$34.80

28,597.00

Boyer Tatum Highlands Dental Clinic, L.C.

Tatum Dental

$1,144,000.00

$197,823.32

$34.80

5,685.00

Total Non-Managing Member Units

$7,187,135,419.00

$25,714,677.99

 

738,923.00

 

A-1

--------------------------------------------------------------------------------

 


 

EXHIBIT B
NOTICE OF EXCHANGE

 

To:                             Health Care Property Investors, Inc.
4675 MacArthur Court, Suite 900
Newport Beach, California 92660

 

The undersigned Member or Assignee hereby irrevocably tenders for Exchange
__________ LLC Units in HCPI/Utah II, LLC in accordance with the terms of the
Amended and Restated Limited Liability Company Agreement of HCPI/Utah II, LLC,
dated as of August ___, 2001 (the “Agreement”), and the Exchange rights referred
to therein.  The undersigned Member or Assignee:

 

(a)           undertakes (i) to surrender such LLC Units and any certificate
therefor at the closing of the Exchange and (ii) to furnish to the Managing
Member, prior to the Specified Exchange Date, the documentation, instruments and
information required under Section 8.6.D of the Agreement;

 

(b)           directs that, at the sole discretion of the Managing Member,
either (i) a certified check representing the Cash Amount deliverable upon
closing of the Exchange be delivered to the address specified below or (ii) a
certificate(s) representing the REIT Shares deliverable upon the closing of such
Exchange be delivered to the address specified below;

 

(c)           represents, warrants, certifies and agrees that: (1) the
undersigned Member or Assignee has, and at the closing of the Exchange will
have, good, marketable and unencumbered title to such LLC Units, free and clear
of the rights or interests of any other person or entity, (2) the undersigned
Member or Assignee has, and at the closing of the Exchange will have, the full
right, power and authority to tender and surrender such LLC Units as provided
herein, (3) the undersigned Member or Assignee has obtained the consent or
approval of all persons and entities, if any, having the right to consent to or
approve such tender and surrender, and (4) such Exchange is in compliance with
the provisions of Section 8.6 of the Agreement; and

 

(d)           acknowledges that it will continue to own such LLC Units until and
unless such Exchange transaction closes.

 

All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.

 

Dated:

 

 

 

 

 

 

Name of Member or Assignee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Signature of Member or Assignee)

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(City)

(State)

(Zip)

 

 

 

 

 

Signature Guaranteed by:

 

 

 

 

 

 

 

 

 

Issue REIT Shares in the name of:

 

 

 

 

 

Please insert social security or identifying number:

 

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF REIMBURSEMENT AGREEMENT

 

 

THIS REIMBURSEMENT AGREEMENT (this “Agreement”) is entered into as of
_____________, ____, by and among __________________________________________
(each a “Reimbursor” and collectively the “Reimbursors”), and HCPI/Utah II, LLC,
a Delaware limited liability company (the “Company”).

 

RECITALS

 

A.        Pursuant to a Contribution Agreement and Escrow Instructions dated
August__, 2001, (the “Contribution Agreement”) by and among Health Care Property
Investors, Inc., a Maryland corporation, the Company, the Reimbursors, The Boyer
Company, L.C., a Utah limited liability company, and the other parties named
therein, the Reimbursors contributed (the “Contribution”) certain properties to
the Company in exchange for membership interests (“LLC Units”) in the Company.

 

B.        [In connection with the Contribution, the Company assumed and/or took
the contributed properties subject to various liabilities and debts of
Reimbursors including, but not limited to, the mortgage loan from
________________________(“Lender”) to Boyer-Research Park Associates, Ltd.
evidenced by a promissory note in the original principal amount of
_______________ dated _______   (the “Loan”)/pursuant to Section 7.3.E(4) of the
Company’s Limited Liability Company Agreement, the Company borrowed $_______
from  __________________(“Lender”) as evidenced by that certain promissory note
in the original principal amount of $_____________________ dated _________ (the
“Loan”)]. All of the documents or agreements evidencing or securing or otherwise
relating to the Loan shall be referred to herein as the “Loan Documents.”

 

C.        [___________________________/the Managing Member] (the “Guarantor”) 
has guaranteed payment of $______________ of the Loan.  That guarantee is
referred to herein as the “Guarantee.”

 

D.        Pursuant to Section 7.3.E(4) of the Limited Liability Company
Agreement of the Company, each Reimbursor wishes to agree to pay, and thereby
bear the economic risk of loss with respect to, a portion of the Loan if an
“event of default” as defined in the Loan Documents (“Default”) occurs with
respect to the Loan and the Lender is otherwise unable to recover that amount
from the Company.

 

E.         The owners of the Reimbursors (the “Owners”) have agreed pursuant to
separate Owner Reimbursement Agreements of even date herewith (the “Owner
Reimbursement Agreements”) to reimburse the Reimbursors in which they hold
equity interests for each such Owner’s respective share of the amount of any
payment made by the Reimbursors hereunder.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Reimbursors and the Company hereby agree as
follows:

 

Exhibit C

--------------------------------------------------------------------------------


 

AGREEMENT

 

1.         Term.   Each Reimbursor’s obligations hereunder shall be effective
from the date hereof through the termination date applicable to such Reimbursor,
which termination date shall be the earlier of: (a) repayment in full of the
Loan; (b) __________________, or such later date as the Reimbursor may
irrevocably designate from time to time by written notice given to the Company
at least 30 days prior to the date this Agreement would otherwise terminate; or
(c) the date which is 90 days after the date that the Reimbursor ceases to own
any LLC Units; provided, however, that if at the time a Reimbursor’s obligations
hereunder would otherwise terminate the Loan is in Default or an event has
occurred which with the passage of time will result in a Default, then this
Agreement shall not terminate as to the Reimbursor and the Reimbursor’s
obligations hereunder shall continue in full force and effect until such Default
is cured under the terms of the Loan Documents and any required reimbursement
from Reimbursor is paid in full.

 

2.         Reimbursement Obligations.

 

(a)        In the event of a Default with respect to the Loan, each Reimbursor
shall contribute to the Company or, if directed by the Company, pay directly to
the Lender [or Guarantor if that Guarantor is the Managing Member of the
Company] on behalf of the Company, an amount equal to the Reimbursor’s allocable
share of the Shortfall Amount (as defined below) after the Lender has fully and
completely exhausted its remedies against the Company’s other assets.  Each
Reimbursor’s maximum reimbursement liability hereunder is set forth on Schedule
1 attached hereto. No demand shall be made under this Agreement for payment or
contribution of the Shortfall Amount or any portion thereof until such time as
the Lender shall have fully and completely exhausted its remedies against the
Company’s other assets (including any real and personal property securing the
repayment of the Loan), or following the date any such Default is cured.  The
“Shortfall Amount” shall equal the excess of (a) $___________________ or the
amount of outstanding principal and accrued interest owed on the Loan
immediately prior to the Default, whichever is less; over (b) the sum of all
amounts recovered and the fair market value of all property obtained by Lender,
if any, from the Company after the Default in proceedings against the Company
under the Loan Documents (including, without limitation, principal, interest,
late fees, penalties, and costs of collection), but excluding amounts paid]
under the Guarantee.  Subject to reduction under Section 2(b) below, each
Reimbursor’s allocable share of the Shortfall Amount shall be equal to the
product of (x) the total Shortfall Amount, multiplied by (y) the percentage
listed opposite the Reimbursor’s name on Exhibit A attached hereto.   Each
Reimbursor’s obligation to pay their allocable share of the Shortfall Amount set
forth in this Section 2 shall be referred to herein as its “Reimbursement
Obligation.”

 

(b)        If: (i) a Reimbursor distributes to one or more of its partners or
members some, but not all, of the LLC Units received in the Contribution (or the
proceeds from the exchange or other disposition of some, but not all, of such
LLC Units) in redemption of their ownership interests in the Reimbursor; (ii) no
Default has occurred and is continuing with respect to the Loan; and
(ii) neither a Default nor an event which with the passage of time will give
rise to a Default occurs within 90 days after such distribution, then the amount
of the Reimbursement Obligation otherwise applicable to the distributing
Reimbursor under Section

 

2

--------------------------------------------------------------------------------


 

2(a) above shall be reduced by a percentage equal to a fraction the numerator of
which is the number of such LLC Units distributed, exchanged or redeemed and the
denominator of which is the total number of LLC Units that the Reimbursor
received in the Contribution transaction.  For example, if 2,000 out of 10,000
LLC Units that a Reimbursor received in a Contribution transaction are redeemed
and the conditions of this Section 2(b) are met, the otherwise applicable
Reimbursement Obligation of that Reimbursor would be reduced by 20-percent 90
days after such redemption.

 

(c)        Each Reimbursor shall be liable with respect to its allocable
Reimbursement Obligation until termination of that obligation under Section 1
above. Termination or reduction of a Reimbursor’s Obligations under this
Agreement shall not increase, decrease or otherwise affect the allocable
Reimbursement Obligation of any other Reimbursor.

 

(d)       Notwithstanding any agreement between any Reimbursor and any other
person, or any state law or interpretation thereof, no Reimbursor shall be
entitled to indemnification, contribution or reimbursement from any other person
with respect to any amounts paid or payable by Reimbursor hereunder except for
Reimbursor’s right to reimbursement under the separate Owner Reimbursement
Agreement executed by its partners or members.

 

3.                                    Miscellaneous.

 

(a)        The Lender and its successors in interest are intended to be third
party beneficiaries of this Agreement.

 

(b)          This Agreement shall be binding upon, and shall inure to the
benefit of, the successors in interest and assigns of the parties hereto.

 

(c)        This Agreement may be executed in one or more counterparts, all of
which shall constitute the same agreement, and the signature of any party to any
counterpart shall be deemed a signature to, and may be appended to, any other
counterpart.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Reimbursement Agreement the
day and year first above written.

 

 

“REIMBURSORS”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“COMPANY”

 

 

 

 

 

HCPI/UTAH II, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

HEALTH CARE PROPERTY INVESTORS, INC.,

 

 

a Maryland corporation,

 

 

 

its Managing Member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Reimbursors and Their Allocable Shortfall Percentages

 

 

 

Name

 

Shortfall Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 1.1
REDUCED TAX PROTECTION PERIOD PROPERTY

 

Wesley

Lansing

Evanston MOB

Caldwell

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.3
EXISTING INDEBTEDNESS

 

 

Property

Lender

 

Principal Amount of
Loan at Initial Closing

ARUP I/II/III

The Northwestern Mutual Life Insurance Company



 

$13,789,007.17

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1

TO AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF HCPI/UTAH II, LLC

 

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH II, LLC (“Amendment”) is made and entered into effective as of
October 30, 2001, by HEALTH CARE PROPERTY INVESTORS, INC., a Maryland
corporation (the “Managing Member”), and the Boyer Company, L.C., a Utah limited
liability company (“Boyer”), as managing member or general partner of each other
member of HCPI/Utah II, LLC.

 

RECITALS

 

A.                                Managing Member and each of the persons whose
names are set forth on Exhibit A thereto entered into an Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated as of August 17,
2001 (the “LLC Agreement”).

 

B.                                 The parties hereto desire to amend the LLC
Agreement in the manner and on the terms and conditions set forth herein.

 

AMENDMENT

 

NOW, THEREFORE in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:

 

1.                                    Exhibit A.  Exhibit A to the LLC Agreement
is hereby deleted in its entirety and is replaced with Exhibit A attached
hereto.

 

2.                                    HCPI/Wesley.  The following definition of
“HCPI/Wesley” shall be added to Article I:

 

“HCPI/Wesley” shall mean HCPI/Wesley, LLC, a Delaware limited liability company
and Subsidiary of the Company.

 

3.                                    First Exchange Date.  The definition of
“First Exchange Date” contained in Article I is hereby deleted and replaced with
the following:

 

“First Exchange Date” means August 17, 2002.

 

--------------------------------------------------------------------------------


 

4.                                    Initial Non-Managing Members.  The
definition of “Initial Non-Managing Members” contained in Article I is hereby
deleted and replaced with the following:

 

“Initial Non-Managing Members” means the Non-Managing Members who acquired their
Non-Managing Member Units in exchange for the Transferred Properties.

 

5.                                    Preferred Return Per Unit.  The definition
of “Preferred Return Per Unit” contained in Article I is hereby deleted and
replaced with the following:

 

“Preferred Return Per Unit” means with respect to each Non-Managing Member Unit
outstanding on an LLC Record Date an amount initially equal to zero, and
increased cumulatively on each LLC Record Date by the Preferred Return Per Unit
Increase; provided, however, that (i) the increase in the Preferred Return Per
Unit on the first LLC Record Date after the Initial Closing shall be the
Preferred Return Per Unit Increase multiplied by a fraction, the numerator of
which is 48 days (i.e., the number of days between the Initial Closing Date and
the last day of the calendar quarter in which the Initial Closing occurs) and
the denominator of which shall be 92 days; (ii) the increase in the Preferred
Return Per Unit with respect to the Non-Managing Member Units issued on a
Subsequent Closing Date that occurs prior to the LLC Record Date that is
established during the same calendar quarter in which such Subsequent Closing
Date occurs shall be zero, and the increase in the Preferred Return Per Unit on
the next following LLC Record Date with respect to such Non-Managing Member
Units shall be the Preferred Return Per Unit Increase multiplied by a fraction,
the numerator of which is the number of days between the such Subsequent Closing
Date and the last day of the calendar quarter in which such Subsequent Closing
occurs and the denominator of which shall be 91 days; (iii) the increase in the
Preferred Return Per Unit that occurs on the first LLC Record Date following a
Subsequent Closing that occurs after the LLC Record Date established during the
same calendar quarter in which such Subsequent Closing occurs (“Post Record Date
Subsequent Closing”), with respect to those Non-Managing Member Units issued in
connection with such Post Record Date Subsequent Closing, shall be the Preferred
Return Per Unit Increase multiplied by a fraction, the numerator of which shall
be the number of days in the period commencing on such Post Record Date
Subsequent Closing and ending on the last day of the calendar quarter in which
such Post Record Date Subsequent Closing occurs, and the denominator of which
shall be 91 days.

 

6.                                    Preferred Return Per Unit Increase.  The
following definition of “Preferred Return Per Unit Increase” shall be added to
Article I:

 

“Preferred Return Per Unit Increase” means with respect to an LLC Record Date
(except as provided in the definition of Preferred Return Per Unit), an amount
equal to the product of (i) the cash dividend per

 

2

--------------------------------------------------------------------------------


 

REIT Share declared by the Managing Member for holders of REIT Shares on that
LLC Record Date, multiplied by (ii) the Adjustment Factor in effect on that LLC
Record Date.

 

7.                                    Transferred Properties.  The definition of
“Transferred Properties” contained in Article I is hereby deleted and replaced
with the following:

 

“Transferred Properties” means the “Properties” as that term is defined in the
Contribution Agreement, except for the Properties known as “Stansbury” and
“Wesley” which are to be contributed to HCPI/Stansbury and HCPI/Wesley,
respectively, and shall also mean a one-hundred percent (100%) membership
interest in HCPI/Stansbury and a one-hundred percent (100%) membership interest
in HCPI/Wesley.

 

8.                                    Effect of Amendment.  Except to the extent
expressly modified by this Amendment, the LLC Agreement remains in full force
and effect.

 

9.                                    Conflicting Terms.  Wherever the terms of
this Amendment and the terms and conditions of the LLC Agreement are in
conflict, the terms of this Amendment shall be deemed to supersede the
conflicting terms of the LLC Agreement.

 

10.                            Defined Terms.  All terms used in this Amendment
with initial capital letters and not defined herein shall have the meaning given
to such terms in the LLC Agreement.

 

 

[Signatures on Next Page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

MANAGING MEMBER:

HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Edward J. Henning

 

Name:

Edward J. Henning

 

Title:

Senior Vice President, General Counsel and Corporate Secretary

 

4

--------------------------------------------------------------------------------


 

NON-MANAGING MEMBERS:

THE BOYER COMPANY, L.C.,

 

a Utah limited liability company,

 

in its capacity as Managing Member of each limited liability company named below
as a “Non-Managing Member” and in its capacity as General Partner of each
limited partnership named below as a “Non-Managing Member”

 

 

 

 

 

 

 

By:

/s/ Kem C. Gardner

 

Name:

Kem C. Gardner

 

Its:

Manager

 

 

Non-Managing Member

 

BOYER OLD MILL II, L.C., a Utah limited liability company

 

BOYER-RESEARCH PARK ASSOCIATES, LTD., a Utah limited partnership

 

BOYER RESEARCH PARK ASSOCIATES VII, L.C., a Utah limited liability company

CHIMNEY RIDGE, L.C., a Utah limited liability company

 

BOYER-FOOTHILL ASSOCIATES, LTD., a Utah limited partnership

 

BOYER RESEARCH PARK ASSOCIATES VI, L.C., a Utah limited liability company

 

BOYER STANSBURY II, L.C., a Utah limited liability company

 

BOYER RANCHO VISTOSO, L.C., a Utah limited liability company

 

BOYER-ALTA VIEW ASSOCIATES, LTD., a Utah limited partnership

 

BOYER KAYSVILLE ASSOCIATES, L.C., a Utah limited liability company

 

BOYER TATUM HIGHLANDS DENTAL CLINIC, L.C., a Utah limited liability company

 

AMARILLO BELL ASSOCIATES, a Utah general partnership

 

BOYER EVANSTON, L.C., a Utah limited liability company

 

BOYER DENVER MEDICAL, L.C., a Utah limited liability company

 

BOYER NORTHWEST MEDICAL CENTER TWO, L.C., a Utah limited liability company

 

BOYER CALDWELL MEDICAL, L.C., a Utah limited liability company

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A
MEMBERS’ CAPITAL CONTRIBUTIONS

 

Non-Managing Members

Address:

 

c/o The Boyer Company, L.C.
127 South 500 East, Suite 310
Salt Lake City, Utah 84102

with a copy to:
Parr, Waddoups, Brown, Gee & Loveless
185 South State Street, Suite 1300
Salt Lake City, Utah 84111-1536

Attention:

Steven B. Ostler

Attention:

David E. Gee, Esq.

Telephone No.:

(801) 521-4781

Telephone No.:

(801) 532-7840

Facsimile No.:

(801) 521-4793

Facsimile No.:

(801) 532-7750

 

Member

 

 

 

Contribution

 

 

Gross Asset Value of
Contribution

 

 

Net Asset Value of
Contribution

 

 

Unit Value

 

 

Number of
Units

 

Boyer-Research Park Associates, Ltd.

 

 

 

ARUP I / ARUP II

 

 

$25,313,000.00

 

 

$9,815,414.25

 

 

$34.80

 

 

282,052

 

Boyer Research Park Associates VII, L.C. and Chimney Ridge, L.C.

 

 

 

ARUP III

 

 

$10,000,000.00

 

 

$5,171,620.63

 

 

$34.80

 

 

148,609

 

Boyer-Foothill Associates, Ltd.

 

 

 

Myriad I

 

 

$7,498,000.00

 

 

$3,153,549.02

 

 

$34.80

 

 

90,619

 

Boyer-Research Park Associates VI, L.C.

 

 

 

Myriad II

 

 

$6,450,000.00

 

 

$2,087,736.74

 

 

$34.80

 

 

59,991

 

Boyer-Foothill Associates, Ltd.

 

 

 

Myriad III

 

 

$10.00

 

 

$0.00

 

 

$34.80

 

 

0

 

Boyer Old Mill II, L.C.

 

 

 

Old Mill

 

 

$10,451,000.00

 

 

$2,484,180.37

 

 

$34.80

 

 

71,383

 

Boyer Rancho Vistoso, L.C.

 

 

 

Rancho Vistoso

 

 

$7,121,294.00

 

 

$1,809,162.84

 

 

$34.80

 

 

51,987

 

Boyer Kaysville Associates, L.C.

 

 

 

HCA Supply

 

 

$4,985,409.00

 

 

$995,190.82

 

 

$34.80

 

 

28,597

 

Boyer Tatum Highlands Dental Clinic, L.C.

 

 

 

Tatum Dental

 

 

$1,144,000.00

 

 

$197,823.32

 

 

$34.80

 

 

5,685

 

Boyer Stansbury II, L.C.

 

 

 

Stansbury

 

 

$3,588,800.00

 

 

$1,182,155.39

 

 

$34.80

 

 

33,969

 

Boyer-Alta View Associates, Ltd.

 

 

 

Wesley

 

 

$3,836,000.00

 

 

$1,001,889.25

 

 

$34.80

 

 

28,789

 

Total Non-Managing Member Units

 

 

 

 

 

 

$80,387,513.00

 

 

$27,898,722.63

 

 

 

 

 

801,681

 

 

--------------------------------------------------------------------------------


 

Managing Member

Address:

 

Health Care Property Investors, Inc.
4675 MacArthur Court, Suite 900
Newport Beach, California 92660

with a copy to:
Latham & Watkins
650 Town Center Drive, 20th Floor
Costa Mesa, California 92626

Attention:

Edward J. Henning, Esq.

Attention:

David C. Meckler, Esq.

Telephone No.:

(949) 221-0600

Telephone No.:

(714) 540-1235

Facsimile No.:

(949) 221-0607

Facsimile No.:

(714) 755-8290

 

Member

 

Contribution

 

 

Gross Asset
Value of
Contribution

 

 

Net Asset Value of
Contribution

 

 

 

Unit Value

 

 

 

Number of
Units

 

Health Care Property Investors, Inc.

 

Cash (Initial Closing)

 

 

$32,813,385.11

 

 

$32,813,385.11

 

 

 

$34.80

 

 

 

942,913

 

Health Care Property Investors, Inc.

 

Cash (Subsequent Closing: 10/30/01)

 

 

$489,374.08

 

 

$489,374.08

 

 

 

$34.80

 

 

 

14,062

 

Total Managing Member Units

 

 

 

 

$33,302,759.19

 

 

$33,302,759.19

 

 

 

 

 

 

 

956,975

 

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 2

TO AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF HCPI/UTAH II, LLC

 

 

 

THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH II, LLC (“Amendment”) is made and entered into effective as of
July 3, 2002, by HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation
(the “Managing Member”), BOYER-106TH SOUTH ASSOCIATES, LTD., a Utah limited
partnership (“New Member”), and all other Non-Managing Members set forth on the
signature page hereto.

 

RECITALS

 

A.                                Managing Member and each of the persons whose
names are set forth on Exhibit A thereto entered into an Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated as of August 17,
2001, as amended by that certain Amendment No. 1 to Amended and Restated Limited
Liability Company Agreement of HCPI/Utah II, LLC dated as of October 30, 2001
(as so amended, the “LLC Agreement”).

 

B.                                 Managing Member, HCPI/Utah II, LLC, a
Delaware limited liability company (“Company”), and the parties identified as
“Transferors” on the signature page thereto are parties to that certain
Contribution Agreement and Escrow Instructions dated August 17, 2002 (the
“Original Contribution Agreement”).  Company, Managing Member and New Member are
concurrently herewith entering into that certain First Amendment to Contribution
Agreement and Escrow Instructions, (“First Amendment to Contribution Agreement”)
pursuant to which New Member is contributing the Property known as “Myriad
Airport” to Company in exchange for Non-Managing Member Units.  The Original
Contribution Agreement and the First Amendment to Contribution Agreement are
collectively referred to herein as the “Contribution Agreement”.

 

C.                                 The parties hereto desire to amend the LLC
Agreement in the manner and on the terms and conditions set forth herein.

 

AMENDMENT

 

NOW, THEREFORE in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:

 

1.                                    Admission of New Member.  Managing Member
hereby consents to and admits New Member as an Additional Member (as defined in
the LLC Agreement) and a Non-Managing Member of Company.

 

2.                                    Agreement to Become Additional Member and
to Be Bound by LLC Agreement.  New Member hereby agrees to become an Additional
Member and Non-Managing Member of Company and to be bound by all terms of the
LLC Agreement, as hereby amended.  New Member hereby acknowledges receipt of a
copy of the LLC Agreement.

 

--------------------------------------------------------------------------------


 

3.                                    Exhibit A.  Exhibit A to the LLC Agreement
is hereby deleted in its entirety and is replaced with Exhibit A attached
hereto.

 

4.                                    Total Required Debt Amount.  Pursuant to
the definitions of “Total Required Debt Amount” and “Recourse Debt Amount” set
forth in Article 1 of the LLC Agreement, the Non-Managing Member Representative
hereby informs the Managing Member and the Company that the Total Required Debt
Amount as of the date of this Agreement is $10,303.035.

 

5.                                    Consent of Non-Managing Members.  Pursuant
to Section 12.2 of the LLC Agreement, each of the Non-Managing Members hereby
consents to (a) the admission of New Member as an Additional Member and a
Non-Managing Member of the Company and (b) the Company’s acquisition of the
Myriad Airport Property.

 

6.                                    Condition to Effectiveness.  Pursuant to
Section 4 of that certain Acknowledgement and Consent dated as of June 12, 2002
by and among Merrill Lynch Private Finance Inc., a Delaware corporation
(“Lender”), The Boyer Company, L.C., a Utah limited liability company
(“Borrower”), the Company, each of the entities affiliated with Borrower that is
a signatory thereto under the designation “Pledgor,” and Managing Member, the
effectiveness of this Amendment is conditioned upon Lender’s approval of this
Amendment, which approval is being obtained concurrently herewith in the form of
Exhibit B attached hereto.

 

7.                                    Non-Managing Members.  Notwithstanding
anything to the contrary in the LLC Agreement, upon the effectiveness of this
Amendment, the only Non-Managing Members of the Company are New Member and each
of the Non-Managing Members identified on the signature page hereto.

 

8.                                    Effect of Amendment.  Except to the extent
expressly modified by this Amendment, the LLC Agreement remains in full force
and effect.

 

9.                                    Conflicting Terms.  Wherever the terms of
this Amendment and the terms and conditions of the LLC Agreement are in
conflict, the terms of this Amendment shall be deemed to supersede the
conflicting terms of the LLC Agreement.

 

10.                            Defined Terms.  All terms used in this Amendment
with initial capital letters and not defined herein shall have the meaning given
to such terms in the LLC Agreement.

 

 

[Signatures on Next Page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

MANAGING MEMBER:

HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation

 

 

 

 

 

By:

/s/ Edward J. Henning

 

Name: 

Edward J. Henning

 

Title:

Senior Vice President, General Counsel and Corporate Secretary

 

 

NEW MEMBER:

BOYER-106TH SOUTH ASSOCIATES, LTD., a Utah limited partnership, by its General
Partner:

 

 

 

The Boyer Company, L.C., a Utah limited liability company

 

 

 

By:

/s/ Steven B. Ostler

 

Name: 

Steven B. Ostler

 

Its:

Manager

 

3

--------------------------------------------------------------------------------


 

NON-MANAGING MEMBERS:

THE BOYER COMPANY, L.C.,

 

a Utah limited liability company,

in its capacity as (i) Managing Member of each limited liability company named
below as a “Non-Managing Member,” (ii) in its capacity as General Partner of
each limited partnership named below as a “Non-Managing Member,” and (iii) in
its capacity as the Non-Managing Member Representative

 

 

 

 

 

By:

/s/ Steven B. Ostler

 

Name: 

Steven B. Ostler

 

Its:

Manager

 

Non-Managing Members

 

BOYER OLD MILL II, L.C., a Utah limited liability company

 

BOYER-RESEARCH PARK ASSOCIATES, LTD., a Utah limited partnership

 

BOYER RESEARCH PARK ASSOCIATES VII, L.C., a Utah limited liability company

CHIMNEY RIDGE, L.C., a Utah limited liability company

 

BOYER-FOOTHILL ASSOCIATES, LTD., a Utah limited partnership

 

BOYER RESEARCH PARK ASSOCIATES VI, L.C., a Utah limited liability company

 

BOYER STANSBURY II, L.C., a Utah limited liability company

 

BOYER RANCHO VISTOSO, L.C., a Utah limited liability company

 

BOYER-ALTA VIEW ASSOCIATES, LTD., a Utah limited partnership

 

BOYER KAYSVILLE ASSOCIATES, L.C., a Utah limited liability company

 

BOYER TATUM HIGHLANDS DENTAL CLINIC, L.C., a Utah limited liability company

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A
MEMBERS’ CAPITAL CONTRIBUTIONS

 

Non-Managing Members

Address:

 

c/o The Boyer Company, L.C.
127 South 500 East, Suite 310
Salt Lake City, Utah 84102

with a copy to:

Parr, Waddoups, Brown, Gee & Loveless
185 South State Street, Suite 1300
Salt Lake City, Utah 84111-1536

Attention:

Steven B. Ostler

Attention:

David E. Gee, Esq.

Telephone No.:

(801) 521-4781

Telephone No.:

(801) 532-7840

Facsimile No.:

(801) 521-4793

Facsimile No.:

(801) 532-7750

 

Member

 

 

Contribution

 

 

Gross Asset Value of
Contribution

 

 

Net Asset Value of
Contribution

 

 

Unit Value

 

 

Number of
Units

 

Boyer-Research Park Associates, Ltd.

 

 

ARUP I / ARUP II

 

 

$25,313,000.00

 

 

$9,815,414.25

 

 

$34.80

 

 

282,052

 

Boyer Research Park Associates VII, L.C. and Chimney Ridge, L.C.

 

 

ARUP III

 

 

$10,000,000.00

 

 

$5,171,620.63

 

 

$34.80

 

 

148,609

 

Boyer-Foothill Associates, Ltd.

 

 

Myriad I

 

 

$7,498,000.00

 

 

$3,153,549.02

 

 

$34.80

 

 

90,619

 

Boyer-Research Park Associates VI, L.C.

 

 

Myriad II

 

 

$6,450,000.00

 

 

$2,087,736.74

 

 

$34.80

 

 

59,991

 

Boyer-Foothill Associates, Ltd.

 

 

Myriad III

 

 

$10.00

 

 

$0.00

 

 

$34.80

 

 

0

 

Boyer Old Mill II, L.C.

 

 

Old Mill

 

 

$10,451,000.00

 

 

$2,484,180.37

 

 

$34.80

 

 

71,383

 

Boyer Rancho Vistoso, L.C.

 

 

Rancho Vistoso

 

 

$7,121,294.00

 

 

$1,809,162.84

 

 

$34.80

 

 

51,987

 

Boyer Kaysville Associates, L.C.

 

 

HCA Supply

 

 

$4,985,409.00

 

 

$995,190.82

 

 

$34.80

 

 

28,597

 

Boyer Tatum Highlands Dental Clinic, L.C.

 

 

Tatum Dental

 

 

$1,144,000.00

 

 

$197,823.32

 

 

$34.80

 

 

5,685

 

Boyer Stansbury II, L.C.

 

 

Stansbury

 

 

$3,588,800.00

 

 

$1,182,155.39

 

 

$34.80

 

 

33,969

 

Boyer-Alta View Associates, Ltd.

 

 

Wesley

 

 

$3,836,000.00

 

 

$1,001,889.25

 

 

$34.80

 

 

28,789

 

Boyer-106th South Associates, Ltd.

 

 

Myriad Airport

 

 

$4,596,364.53

 

 

$1,629,428.06

 

 

$43.13

 

 

37,781

 

Total Non-Managing Member Units

 

 

 

 

 

$84,983,877.53

 

 

$29,528,150.69

 

 

 

 

 

839,462

 

 

--------------------------------------------------------------------------------


 

Managing Member

Address:


Health Care Property Investors, Inc.
4675 MacArthur Court, Suite 900
Newport Beach, California 92660

with a copy to:

Latham & Watkins
650 Town Center Drive, 20th Floor
Costa Mesa, California  92626

Attention:

Edward J. Henning, Esq.

Attention:

David C. Meckler, Esq.

Telephone No.:

(949) 221-0600

Telephone No.:

(714) 540-1235

Facsimile No.:

(949) 221-0607

Facsimile No.:

(714) 755-8290

 

Member

 

 

Contribution

 

 

 

Gross Asset
Value of
Contribution

 

 

 

Net Asset Value of
Contribution

 

 

 

Unit Value

 

 

 

Number of
Units

 

Health Care Property Investors, Inc.

 

 

Cash (Initial Closing)

 

 

 

$32,813,385.11

 

 

 

$32,813,385.11

 

 

 

$34.80

 

 

 

942,913

 

Health Care Property Investors, Inc.

 

 

Cash (Subsequent Closing: 10/30/01)

 

 

 

$489,374.08

 

 

 

$489,374.08

 

 

 

$34.80

 

 

 

14,062

 

Health Care Property Investors, Inc.

 

 

Cash (Subsequent Closing: 7/3/02)

 

 

 

$2,895,113.98

 

 

 

$2,895,113.98

 

 

 

$43.13

 

 

 

67,128

 

Total Managing Member Units

 

 

 

 

 

 

$36,197,873.17

 

 

 

$36,197,873.17

 

 

 

 

 

 

 

1,024,103

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LENDER’S APPROVAL

 

 

July 1, 2002

 

VIA FACSIMILE

 

 

Merrill Lynch Private Finance Inc.

2049 Century Park East, Suite 1100

Los Angeles, CA  90067

Attention: Jay D. Sanders

Telecopier: 310-284-2835

 

Re:       Acknowledgment and Consent, dated as of June 12, 2002, among Merrill
Lynch Private Finance Inc., a Delaware corporation (“Lender”), The Boyer
Company, L.C., a Utah limited liability company (“Borrower”), Health Care
Property Investors, Inc., a Maryland corporation (“HCPI”), HCPI/Utah II, LLC, a
Delaware limited liability company (the “Down REIT Sub”) and certain pledgors
specified therein (the “Pledgors”) (the “Acknowledgment and Consent”).

 

Dear Mr. Sanders:

 

Borrower, HCPI, the Down REIT Sub and certain affiliates of Borrower (including,
without limitation, certain of the Pledgors) are parties to that certain Amended
and Restated Limited Liability Company Agreement of HCPI/Utah II, LLC, dated as
of August 17, 2001, as amended (the “LLC Agreement”).  In connection with the
proposed contribution of additional real property and related interests by Boyer
106th South Associates, Ltd., a Utah limited partnership (the “New Transferor”)
to the Down REIT Sub, the parties to the LLC Agreement and the New Transferor
propose to amend the LLC Agreement as set forth in Exhibit A attached hereto and
incorporated herein by this reference (the “Amendment”).

 

This constitutes notice of the Amendment for purposes of the Acknowledgment and
Consent (including, without limitation, Section 4 thereof) and that certain Loan
and Collateral Account Agreement (Demand Loan), dated as of June 12, 2002, among
Lender, Merrill Lynch Pierce Fenner & Smith, Inc., a ____________, Borrower and
the Pledgors (the “Loan Agreement”) (including, without limitation, Section 3.13
thereof).  In addition, Borrower, HCPI and the Down REIT Sub request that Lender
acknowledge the receipt of this notice and consent to the Amendment by
countersigning this letter in the space provided below.  By so countersigning,
Lender also acknowledges that this letter satisfies the notice and consent
requirements of the Loan Agreement and the Acknowledgment and Consent with
respect to the Amendment and that upon execution of the Amendment, the
definition of “LLC Agreement” and

 

--------------------------------------------------------------------------------


 

“LLC Agreements” in the Loan Agreement and the Acknowledgment and Consent shall
be deemed modified to include the Amendment.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

Devon M. Glenn

 

 

 

Merrill Lynch Private Finance Inc.,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 3

TO AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF HCPI/UTAH II, LLC

 

 

THIS AMENDMENT NO. 3 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH II, LLC (“Amendment”) is made and entered into effective as of
September 27, 2002, by HEALTH CARE PROPERTY INVESTORS, INC., a Maryland
corporation (the “Managing Member”), BOYER-GARDNER 420 EAST PARTNERSHIP, LTD., a
Utah limited partnership (“New Member”), and all other Non-Managing Members set
forth on the signature page hereto.

 

RECITALS

 

A.                                Managing Member and each of the persons whose
names are set forth on Exhibit A thereto entered into an Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated as of August 17,
2001, as amended by that certain Amendment No. 1 to Amended and Restated Limited
Liability Company Agreement of HCPI/Utah II, LLC dated as of October 30, 2001,
and as further amended by that certain Amendment No. 2 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated July 3, 2002 (as
so amended, the “LLC Agreement”).

 

B.                                 Managing Member, HCPI/Utah II, LLC, a
Delaware limited liability company (“Company”), and the parties identified as
“Transferors” on the signature page thereto are parties to that certain
Contribution Agreement and Escrow Instructions dated August 17, 2002, as amended
by that certain First Amendment to Contribution Agreement and Escrow
Instructions dated July 3, 2002 (collectively, the “Original Contribution
Agreement”).  Company, Managing Member and New Member are concurrently herewith
entering into that certain Second Amendment to Contribution Agreement and Escrow
Instructions, (“Second Amendment to Contribution Agreement”) pursuant to which
New Member is contributing the Property known as “Denver I” to Company in
exchange for Non-Managing Member Units.  The Original Contribution Agreement and
the Second Amendment to Contribution Agreement are collectively referred to
herein as the “Contribution Agreement”.

 

C.                                 The parties hereto desire to amend the LLC
Agreement in the manner and on the terms and conditions set forth herein.

 

AMENDMENT

 

NOW, THEREFORE in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:

 

1.                                    Admission of New Member.  Managing Member
hereby consents to and admits New Member as an Additional Member (as defined in
the LLC Agreement) and a Non-Managing Member of Company.

 

--------------------------------------------------------------------------------


 

2.                                    Agreement to Become Additional Member and
to Be Bound by LLC Agreement.  New Member hereby agrees to become an Additional
Member and Non-Managing Member of Company and to be bound by all terms of the
LLC Agreement, as hereby amended.  New Member hereby acknowledges receipt of a
copy of the LLC Agreement.

 

3.                                    Exhibit A.  Exhibit A to the LLC Agreement
is hereby deleted in its entirety and is replaced with Exhibit A attached
hereto.

 

4.                                    Consent of Non-Managing Members.  Pursuant
to Section 12.2 of the LLC Agreement, each of the Non-Managing Members hereby
consents to (a) the admission of New Member as an Additional Member and a
Non-Managing Member of the Company and (b) the Company’s acquisition of the
Denver I Property.

 

5.                                    Condition to Effectiveness.  Pursuant to
Section 4 of that certain Acknowledgement and Consent dated as of June 12, 2002
by and among Merrill Lynch Private Finance Inc., a Delaware corporation
(“Lender”), The Boyer Company, L.C., a Utah limited liability company
(“Borrower”), the Company, each of the entities affiliated with Borrower that is
a signatory thereto under the designation “Pledgor,” and Managing Member, the
effectiveness of this Amendment is conditioned upon Lender’s approval of this
Amendment, which approval is being obtained concurrently herewith in the form of
Exhibit B attached hereto.

 

6.                                    Non-Managing Members.  Notwithstanding
anything to the contrary in the LLC Agreement, upon the effectiveness of this
Amendment, the only Non-Managing Members of the Company are New Member and each
of the Non-Managing Members identified on the signature page hereto.

 

7.                                    Effect of Amendment.  Except to the extent
expressly modified by this Amendment, the LLC Agreement remains in full force
and effect.

 

8.                                    Conflicting Terms.  Wherever the terms of
this Amendment and the terms and conditions of the LLC Agreement are in
conflict, the terms of this Amendment shall be deemed to supersede the
conflicting terms of the LLC Agreement.

 

9.                                    Defined Terms.  All terms used in this
Amendment with initial capital letters and not defined herein shall have the
meaning given to such terms in the LLC Agreement.

 

 

[Signatures on Next Page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

MANAGING MEMBER:

HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation

 

 

 

 

 

By:

/s/ Edward J. Henning

 

Name: 

Edward J. Henning

 

Title:

Senior Vice President, General Counsel and Corporate Secretary

 

 

NEW MEMBER:

BOYER-GARDNER 420 EAST PARTNERSHIP, LTD., a Utah limited partnership, by its
General Partner:

 

 

 

The Boyer Company, L.C., a Utah limited liability company

 

 

 

By:

/s/ Steven B. Ostler

 

Name: 

Steven B. Ostler

 

Its:

Manager

 

3

--------------------------------------------------------------------------------


 

NON-MANAGING MEMBERS:

THE BOYER COMPANY, L.C.,

 

a Utah limited liability company,

in its capacity as (i) Managing Member of each limited liability company named
below as a “Non-Managing Member,” (ii) in its capacity as General Partner of
each limited partnership named below as a “Non-Managing Member,” and (iii) in
its capacity as the Non-Managing Member Representative

 

 

 

 

 

By:

/s/ Steven B. Ostler

 

Name: 

Steven B. Ostler

 

Its:

Manager

 

Non-Managing Members

 

BOYER OLD MILL II, L.C., a Utah limited liability company

 

BOYER-RESEARCH PARK ASSOCIATES, LTD., a Utah limited partnership

 

BOYER RESEARCH PARK ASSOCIATES VII, L.C., a Utah limited liability company

CHIMNEY RIDGE, L.C., a Utah limited liability company

 

BOYER-FOOTHILL ASSOCIATES, LTD., a Utah limited partnership

 

BOYER RESEARCH PARK ASSOCIATES VI, L.C., a Utah limited liability company

 

BOYER STANSBURY II, L.C., a Utah limited liability company

 

BOYER RANCHO VISTOSO, L.C., a Utah limited liability company

 

BOYER-ALTA VIEW ASSOCIATES, LTD., a Utah limited partnership

 

BOYER KAYSVILLE ASSOCIATES, L.C., a Utah limited liability company

 

BOYER TATUM HIGHLANDS DENTAL CLINIC, L.C., a Utah limited liability company

 

BOYER-106TH SOUTH ASSOCIATES, LTD., a Utah limited partnership

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A
MEMBERS’ CAPITAL CONTRIBUTIONS

 

Non-Managing Members

Address:

 

 

 

with a copy to:

c/o The Boyer Company, L.C.

 

Parr, Waddoups, Brown, Gee & Loveless

127 South 500 East, Suite 310

 

185 South State Street, Suite 1300

Salt Lake City, Utah 84102

 

Salt Lake City, Utah 84111-1536

Attention:

Steven B. Ostler

 

Attention:

David E. Gee, Esq.

Telephone No.:

(801) 521-4781

 

Telephone No.:

(801) 532-7840

Facsimile No.:

(801) 521-4793

 

Facsimile No.:

(801) 532-7750

 

Member

 

 

Contribution

 

 

Gross Asset Value of
Contribution

 

 

Net Asset Value of
Contribution

 

 

Unit Value

 

 

Number of
Units

 

Boyer-Research Park Associates, Ltd.

 

 

ARUP I / ARUP II

 

 

$25,313,000.00

 

 

$9,815,414.25

 

 

$34.80

 

 

282,052

 

Boyer Research Park Associates VII, L.C. and Chimney Ridge, L.C.

 

 

ARUP III

 

 

$10,000,000.00

 

 

$5,171,620.63

 

 

$34.80

 

 

148,609

 

Boyer-Foothill Associates, Ltd.

 

 

Myriad I

 

 

$7,498,000.00

 

 

$3,153,549.02

 

 

$34.80

 

 

90,619

 

Boyer-Research Park Associates VI, L.C.

 

 

Myriad II

 

 

$6,450,000.00

 

 

$2,087,736.74

 

 

$34.80

 

 

59,991

 

Boyer-Foothill Associates, Ltd.

 

 

Myriad III

 

 

$10.00

 

 

$0.00

 

 

$34.80

 

 

0

 

Boyer Old Mill II, L.C.

 

 

Old Mill

 

 

$10,451,000.00

 

 

$2,484,180.37

 

 

$34.80

 

 

71,383

 

Boyer Rancho Vistoso, L.C.

 

 

Rancho Vistoso

 

 

$7,121,294.00

 

 

$1,809,162.84

 

 

$34.80

 

 

51,987

 

Boyer Kaysville Associates, L.C.

 

 

HCA Supply

 

 

$4,985,409.00

 

 

$995,190.82

 

 

$34.80

 

 

28,597

 

Boyer Tatum Highlands Dental Clinic, L.C.

 

 

Tatum Dental

 

 

$1,144,000.00

 

 

$197,823.32

 

 

$34.80

 

 

5,685

 

Boyer Stansbury II, L.C.

 

 

Stansbury

 

 

$3,588,800.00

 

 

$1,182,155.39

 

 

$34.80

 

 

33,969

 

Boyer-Alta View Associates, Ltd.

 

 

Wesley

 

 

$3,836,000.00

 

 

$1,001,889.25

 

 

$34.80

 

 

28,789

 

Boyer-106th South Associates, Ltd.

 

 

Myriad Airport

 

 

$4,596,364.53

 

 

$1,629,428.06

 

 

$43.13

 

 

37,781

 

Boyer-Gardner 420 East Partnership, Ltd.

 

 

Denver I

 

 

$10,360,098.36

 

 

$2,322,263.15

 

 

$41.69

 

 

55,706

 

Total Non-Managing Member Units

 

 

 

$95,343,975.89

 

 

 

$31,850,413.84

 

 

 

 

 

 

 

895,168

 

 

 

--------------------------------------------------------------------------------


 

Managing Member

Address:

 

Health Care Property Investors, Inc.

 

with a copy to:

4675 MacArthur Court, Suite 900

 

Latham & Watkins

Newport Beach, California 92660

 

650 Town Center Drive, 20th Floor

Attention:

Edward J. Henning, Esq.

 

Costa Mesa, California 92626

Telephone No.:

(949) 221-0600

 

Attention:

David C. Meckler, Esq.

Facsimile No.:

(949) 221-0607

 

Telephone No.:

(714) 540-1235

 

 

 

Facsimile No.:

(714) 755-8290

 

Member

 

 

Contribution

 

 

Gross Asset
Value of
Contribution

 

 

Net Asset Value of
Contribution

 

 

Unit Value

 

 

Number of
Units

 

Health Care Property Investors, Inc.

 

 

Cash (Initial Closing)

 

 

$32,813,385.11

 

 

$32,813,385.11

 

 

$34.80

 

 

942,913

 

Health Care Property Investors, Inc.

 

 

Cash (Subsequent Closing: 10/30/01)

 

 

$489,374.08

 

 

$489,374.08

 

 

$34.80

 

 

14,062

 

Health Care Property Investors, Inc.

 

 

Cash (Subsequent Closing: 7/3/02)

 

 

$2,895,113.98

 

 

$2,895,113.98

 

 

$43.13

 

 

67,128

 

Health Care Property Investors, Inc.

 

 

Cash (Subsequent Closing: 9/27/02)

 

 

$7,850,248.43

 

 

$7,850,248.43

 

 

$41.69

 

 

55,706

 

Total Managing Member Units

 

 

 

 

 

$44,048,121.60

 

 

$44,048,121.60

 

 

 

 

 

1,079,809

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LENDER’S APPROVAL

 

 

 

______________, 20___

 

VIA FACSIMILE

 

 

Merrill Lynch Private Finance Inc.

2049 Century Park East, Suite 1100

Los Angeles, CA  90067

Attention: Jay D. Sanders

Telecopier: 310-284-2835

 

Re:              Acknowledgment and Consent, dated as of June 12, 2002, among
Merrill Lynch Private Finance Inc., a Delaware corporation (“Lender”), The Boyer
Company, L.C., a Utah limited liability company (“Borrower”), Health Care
Property Investors, Inc., a Maryland corporation (“HCPI”), HCPI/Utah II, LLC, a
Delaware limited liability company (the “Down REIT Sub”) and certain pledgors
specified therein (the “Pledgors”) (the “Acknowledgment and Consent”).

 

Dear Mr. Sanders:

 

Borrower, HCPI, the Down REIT Sub and certain affiliates of Borrower (including,
without limitation, certain of the Pledgors) are parties to that certain Amended
and Restated Limited Liability Company Agreement of HCPI/Utah II, LLC, dated as
of August 17, 2001, as amended (the “LLC Agreement”).  In connection with the
proposed contribution of additional real property and related interests by Boyer
106th South Associates, Ltd., a Utah limited partnership (the “New Transferor”)
to the Down REIT Sub, the parties to the LLC Agreement and the New Transferor
propose to amend the LLC Agreement as set forth in Exhibit A attached hereto and
incorporated herein by this reference (the “Amendment”).

 

This constitutes notice of the Amendment for purposes of the Acknowledgment and
Consent (including, without limitation, Section 4 thereof) and that certain Loan
and Collateral Account Agreement (Demand Loan), dated as of June 12, 2002, among
Lender, Merrill Lynch Pierce Fenner & Smith, Inc., a ____________, Borrower and
the Pledgors (the “Loan Agreement”) (including, without limitation, Section 3.13
thereof).  In addition, Borrower, HCPI and the Down REIT Sub request that Lender
acknowledge the receipt of this notice and consent to the Amendment by
countersigning this letter in the space provided below.  By so countersigning,
Lender also acknowledges that this letter satisfies the notice and consent
requirements of the Loan Agreement and the Acknowledgment and Consent with
respect to the Amendment and that upon execution of the Amendment, the
definition of “LLC Agreement” and

 

--------------------------------------------------------------------------------


 

“LLC Agreements” in the Loan Agreement and the Acknowledgment and Consent shall
be deemed modified to include the Amendment.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

Devon M. Glenn

 

 

 

Merrill Lynch Private Finance Inc.,

 

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 4

TO AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF HCPI/UTAH II, LLC

 

 

THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH II, LLC (“Amendment”) is made and entered into effective as of
June 25, 2003, by HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation
(the “Managing Member”), BOYER NORTHWEST MEDICAL CENTER TWO, L.C., a Utah
limited liability company (“New Member”), and all other Non-Managing Members set
forth on the signature page hereto.

 

RECITALS

 

A.                                Managing Member and each of the persons whose
names are set forth on Exhibit A thereto entered into an Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated as of August 17,
2001, as amended by that certain Amendment No. 1 to Amended and Restated Limited
Liability Company Agreement of HCPI/Utah II, LLC dated as of October 30, 2001,
and as further amended by that certain Amendment No. 2 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated July 3, 2002 and
that certain Amendment No. 3 to Amended and Restated Limited Liability Company
Agreement of HCPI/Utah II, LLC dated September 27, 2002 (as so amended, the “LLC
Agreement”).

 

B.                                 Managing Member, HCPI/Utah II, LLC, a
Delaware limited liability company (“Company”), and the parties identified as
“Transferors” on the signature page thereto are parties to that certain
Contribution Agreement and Escrow Instructions dated August 17, 2002, as amended
by that certain First Amendment to Contribution Agreement and Escrow
Instructions dated July 3, 2002, and as further amended by that certain Second
Amendment to Contribution Agreement and Escrow Instructions dated September 27,
2002 (collectively, the “Original Contribution Agreement”).  Company, Managing
Member and New Member are concurrently herewith entering into that certain Third
Amendment to Contribution Agreement and Escrow Instructions (“Third Amendment to
Contribution Agreement”) pursuant to which New Member is contributing the
Property known as “Northwest II” to Company in exchange for Non-Managing Member
Units.  The Original Contribution Agreement and the Third Amendment to
Contribution Agreement are collectively referred to herein as the “Contribution
Agreement”.

 

C.                                 The parties hereto desire to amend the LLC
Agreement in the manner and on the terms and conditions set forth herein.

 

AMENDMENT

 

NOW, THEREFORE in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                    Admission of New Member.  Managing Member
hereby consents to and admits New Member as an Additional Member (as defined in
the LLC Agreement) and a Non-Managing Member of Company.

 

2.                                    Agreement to Become Additional Member and
to Be Bound by LLC Agreement.  New Member hereby agrees to become an Additional
Member and Non-Managing Member of Company and to be bound by all terms of the
LLC Agreement, as hereby amended.  New Member hereby acknowledges receipt of a
copy of the LLC Agreement.

 

3.                                    Exhibit A.  Exhibit A to the LLC Agreement
is hereby deleted in its entirety and is replaced with Exhibit A attached
hereto.

 

4.                                    Consent of Non-Managing Members.  Pursuant
to Section 12.2 of the LLC Agreement, each of the Non-Managing Members hereby
consents to (a) the admission of New Member as an Additional Member and a
Non-Managing Member of the Company and (b) the Company’s acquisition of the
Northwest II Property.

 

5.                                    Condition to Effectiveness.  Pursuant to
Section 4 of that certain Acknowledgement and Consent dated as of June 12, 2002
by and among Merrill Lynch Private Finance Inc., a Delaware corporation
(“Lender”), The Boyer Company, L.C., a Utah limited liability company
(“Borrower”), the Company, each of the entities affiliated with Borrower that is
a signatory thereto under the designation “Pledgor,” and Managing Member, the
effectiveness of this Amendment is conditioned upon Lender’s approval of this
Amendment, which approval is being obtained concurrently herewith in the form of
Exhibit B attached hereto.

 

6.                                    Non-Managing Members.  Notwithstanding
anything to the contrary in the LLC Agreement, upon the effectiveness of this
Amendment, the only Non-Managing Members of the Company are New Member and each
of the Non-Managing Members identified on the signature page hereto.

 

7.                                    Total Required Debt Amount.  The
definition of “Total Required Debt Amount” in Article I of the LLC Agreement
shall be amended and restated in its entirety as follows:

 

“ “Total Required Debt Amount” means Nine Million Eight Hundred Ninety Two
Thousand Seven Hundred Fifty Three Dollars ($9,892,753.00); provided, however,
the Total Required Debt Amount is subject to change pursuant to the provisions
contained in the definition of ‘Recourse Debt Amount’ above.”

 

8.                                    Effect of Amendment.  Except to the extent
expressly modified by this Amendment, the LLC Agreement remains in full force
and effect.

 

9.                                    Conflicting Terms.  Wherever the terms of
this Amendment and the terms and conditions of the LLC Agreement are in
conflict, the terms of this Amendment shall be deemed to supersede the
conflicting terms of the LLC Agreement.

 

2

--------------------------------------------------------------------------------


 

10.                            Defined Terms.  All terms used in this Amendment
with initial capital letters and not defined herein shall have the meaning given
to such terms in the LLC Agreement.

 

11.                            Counterparts.  This Amendment may be executed in
counterparts, all of which together shall constitute one agreement binding on
all the parties hereto, notwithstanding that all such parties are not
signatories to the original or the same counterpart.

 

 

 

[Signatures on Next Page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

MANAGING MEMBER:

 

HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation

 

 

 

 

 

 

By:

/s/ Edward J. Henning

 

 

Name:

Edward J. Henning

 

 

Title:

Senior Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

NEW MEMBER:

 

BOYER NORTHWEST MEDICAL CENTER TWO, L.C., a Utah limited liability company, by
its manager:

 

 

 

 

 

 

The Boyer Company, L.C., a Utah limited liability company

 

 

 

 

 

 

By:

/s/ H. Roger Boyer

 

 

Name:

H. Roger Boyer

 

 

Its:

Manager

 

4

--------------------------------------------------------------------------------


 

NON-MANAGING MEMBERS:

 

THE BOYER COMPANY, L.C.,

 

 

a Utah limited liability company,
in its capacity as (i) Managing Member of each limited liability company named
below as a “Non-Managing Member,” (ii) in its capacity as General Partner of
each limited partnership named below as a “Non-Managing Member,” and (iii) in
its capacity as the Non-Managing Member Representative

 

 

 

 

 

 

 

 

 

 

By:

/s/ H. Roger Boyer

 

 

Name:

H. Roger Boyer

 

 

Its:

Manager

 

Non-Managing Members

 

BOYER OLD MILL II, L.C., a Utah limited liability company

 

BOYER-RESEARCH PARK ASSOCIATES, LTD., a Utah limited partnership

 

BOYER RESEARCH PARK ASSOCIATES VII, L.C., a Utah limited liability company
CHIMNEY RIDGE, L.C., a Utah limited liability company

 

BOYER-FOOTHILL ASSOCIATES, LTD., a Utah limited partnership

 

BOYER RESEARCH PARK ASSOCIATES VI, L.C., a Utah limited liability company

 

BOYER STANSBURY II, L.C., a Utah limited liability company

 

BOYER RANCHO VISTOSO, L.C., a Utah limited liability company

 

BOYER-ALTA VIEW ASSOCIATES, LTD., a Utah limited partnership

 

BOYER KAYSVILLE ASSOCIATES, L.C., a Utah limited liability company

 

BOYER TATUM HIGHLANDS DENTAL CLINIC, L.C., a Utah limited liability company

 

BOYER-106TH SOUTH ASSOCIATES, LTD., a Utah limited partnership

 

BOYER-GARDNER 420 EAST PARTNERSHIP, LTD., a Utah limited partnership

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

MEMBERS’ CAPITAL CONTRIBUTIONS

 

Non-Managing Members

Address:

 

 

 

with a copy to:

c/o The Boyer Company, L.C.

 

Parr, Waddoups, Brown, Gee & Loveless

127 South 500 East, Suite 310

 

185 South State Street, Suite 1300

Salt Lake City, Utah 84102

 

Salt Lake City, Utah 84111-1536

Attention:

Steven B. Ostler

 

Attention:

David E. Gee, Esq.

Telephone No.:

(801) 521-4781

 

Telephone No.:

(801) 532-7840

Facsimile No.:

(801) 521-4793

 

Facsimile No.:

(801) 532-7750

 

Member

 

 

Contribution

 

 

Gross Asset Value of
Contribution

 

 

Net Asset Value of
Contribution

 

 

Unit Value

 

 

Number of
Units

 

Boyer-Research Park Associates, Ltd.

 

 

ARUP I / ARUP II

 

 

$25,313,000.00

 

 

$9,815,414.25

 

 

$34.80

 

 

282,052

 

Boyer Research Park Associates VII, L.C. and Chimney Ridge, L.C.

 

 

ARUP III

 

 

$10,000,000.00

 

 

$5,171,620.63

 

 

$34.80

 

 

148,609

 

Boyer-Foothill Associates, Ltd.

 

 

Myriad I

 

 

$7,498,000.00

 

 

$3,153,549.02

 

 

$34.80

 

 

90,619

 

Boyer-Research Park Associates VI, L.C.

 

 

Myriad II

 

 

$6,450,000.00

 

 

$2,087,736.74

 

 

$34.80

 

 

59,991

 

Boyer-Foothill Associates, Ltd.

 

 

Myriad III

 

 

$10.00

 

 

$0.00

 

 

$34.80

 

 

0

 

Boyer Old Mill II, L.C.

 

 

Old Mill

 

 

$10,451,000.00

 

 

$2,484,180.37

 

 

$34.80

 

 

71,383

 

Boyer Rancho Vistoso, L.C.

 

 

Rancho Vistoso

 

 

$7,121,294.00

 

 

$1,809,162.84

 

 

$34.80

 

 

51,987

 

Boyer Kaysville Associates, L.C.

 

 

HCA Supply

 

 

$4,985,409.00

 

 

$995,190.82

 

 

$34.80

 

 

28,597

 

Boyer Tatum Highlands Dental Clinic, L.C.

 

 

Tatum Dental

 

 

$1,144,000.00

 

 

$197,823.32

 

 

$34.80

 

 

5,685

 

Boyer Stansbury II, L.C.

 

 

Stansbury

 

 

$3,588,800.00

 

 

$1,182,155.39

 

 

$34.80

 

 

33,969

 

Boyer-Alta View Associates, Ltd.

 

 

Wesley

 

 

$3,836,000.00

 

 

$1,001,889.25

 

 

$34.80

 

 

28,789

 

 

--------------------------------------------------------------------------------


 

Member

 

 

Contribution

 

 

Gross Asset Value of
Contribution

 

 

Net Asset Value of
Contribution

 

 

Unit Value

 

 

Number of
Units

 

Boyer-106th South Associates, Ltd.

 

 

Myriad Airport

 

 

$4,596,364.53

 

 

$1,629,428.06

 

 

$43.13

 

 

37,781

 

Boyer-Gardner 420 East Partnership, Ltd.

 

 

Denver I

 

 

$10,360,098.36

 

 

$2,322,263.15

 

 

$41.69

 

 

55,706

 

Boyer Northwest Medical Center Two, L.C.

 

 

Northwest II

 

 

$3,792,894.40

 

 

$1,167,110.60

 

 

$41.80

 

 

27,925

 

Total Non-Managing Member Units

 

 

 

 

 

$99,136,870.29

 

 

$33,017,524.44

 

 

 

 

 

923,093

 

 

--------------------------------------------------------------------------------


 

Managing Member

Address:

 

Health Care Property Investors, Inc.

 

with a copy to:

4675 MacArthur Court, Suite 900

 

Latham & Watkins

Newport Beach, California 92660

 

650 Town Center Drive, 20th Floor

Attention:

Edward J. Henning, Esq.

 

Costa Mesa, California 92626

Telephone No.:

(949) 221-0600

 

Attention:

David C. Meckler, Esq.

Facsimile No.:

(949) 221-0607

 

Telephone No.:

(714) 540-1235

 

 

 

Facsimile No.:

(714) 755-8290

 

Member

 

 

Contribution

 

 

Gross Asset
Value of
Contribution

 

 

Net Asset Value of
Contribution

 

 

Unit Value

 

 

Number of
Units

 

Health Care Property Investors, Inc.

 

 

Cash (Initial Closing)

 

 

$32,813,385.11

 

 

$32,813,385.11

 

 

$34.80

 

 

942,913

 

Health Care Property Investors, Inc.

 

 

Cash (Subsequent Closing: 10/30/01)

 

 

$489,374.08

 

 

$489,374.08

 

 

$34.80

 

 

14,062

 

Health Care Property Investors, Inc.

 

 

Cash (Subsequent Closing: 7/3/02)

 

 

$2,895,113.98

 

 

$2,895,113.98

 

 

$43.13

 

 

67,128

 

Health Care Property Investors, Inc.

 

 

Cash (Subsequent Closing: 9/27/02)

 

 

$7,850,248.43

 

 

$7,850,248.43

 

 

$41.69

 

 

188,310

 

Health Care Property Investors, Inc.

 

 

Cash (Subsequent Closing: 6/25/03)

 

 

$2,617,662.96

 

 

$2,617,662.96

 

 

$41.80

 

 

62,631

 

Total Managing Member Units

 

 

 

 

 

$46,665,784.56

 

 

$46,665,784.56

 

 

 

 

 

1,275,044

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LENDER’S APPROVAL

 

 

______________, 20___

 

VIA FACSIMILE

 

 

Merrill Lynch Private Finance Inc.

2049 Century Park East, Suite 1100

Los Angeles, CA  90067

Attention: Jay D. Sanders

Telecopier: 310-284-2835

 

Re:              Acknowledgment and Consent, dated as of June 12, 2002, among
Merrill Lynch Private Finance Inc., a Delaware corporation (“Lender”), The Boyer
Company, L.C., a Utah limited liability company (“Borrower”), Health Care
Property Investors, Inc., a Maryland corporation (“HCPI”), HCPI/Utah II, LLC, a
Delaware limited liability company (the “Down REIT Sub”) and certain pledgors
specified therein (the “Pledgors”) (the “Acknowledgment and Consent”).

 

Dear Mr. Sanders:

 

Borrower, HCPI, the Down REIT Sub and certain affiliates of Borrower (including,
without limitation, certain of the Pledgors) are parties to that certain Amended
and Restated Limited Liability Company Agreement of HCPI/Utah II, LLC, dated as
of August 17, 2001, as amended (the “LLC Agreement”).  In connection with the
proposed contribution of additional real property and related interests by Boyer
Northwest Medical Center Two, L.C., a Utah limited liability company (the “New
Transferor”) to the Down REIT Sub, the parties to the LLC Agreement and the New
Transferor propose to amend the LLC Agreement as set forth in Exhibit A attached
hereto and incorporated herein by this reference (the “Amendment”).

 

This constitutes notice of the Amendment for purposes of the Acknowledgment and
Consent (including, without limitation, Section 4 thereof) and that certain Loan
and Collateral Account Agreement (Demand Loan), dated as of June 12, 2002, among
Lender, Merrill Lynch Pierce Fenner & Smith, Inc., a ____________, Borrower and
the Pledgors (the “Loan Agreement”) (including, without limitation, Section 3.13
thereof).  In addition, Borrower, HCPI and the Down REIT Sub request that Lender
acknowledge the receipt of this notice and consent to the Amendment by
countersigning this letter in the space provided below.  By so countersigning,
Lender also acknowledges that this letter satisfies the notice and consent
requirements of the Loan Agreement and the Acknowledgment and Consent with
respect to the Amendment and that upon execution of the Amendment, the
definition of “LLC Agreement” and

 

--------------------------------------------------------------------------------


 

 

“LLC Agreements” in the Loan Agreement and the Acknowledgment and Consent shall
be deemed modified to include the Amendment.

 

 

Sincerely,

 

 

 

 

 

 

 

Devon M. Glenn

 

Merrill Lynch Private Finance Inc.,

a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

[ARUP IV Expansion]

 

 

 

AMENDMENT NO. 5

TO AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF HCPI/UTAH II, LLC

 

 

THIS AMENDMENT NO. 5 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH II, LLC (“Amendment”) is made and entered into effective as of
July 16, 2004 (the “Effective Date”), by HEALTH CARE PROPERTY INVESTORS, INC., a
Maryland corporation (the “Managing Member”), and all Non-Managing Members set
forth on the signature page hereto.

 

RECITALS

 

A.                                 Managing Member and each of the persons whose
names are set forth on Exhibit A thereto entered into an Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated as of August 17,
2001, as amended by that certain Amendment No. 1 to Amended and Restated Limited
Liability Company Agreement of HCPI/Utah II, LLC dated as of October 30, 2001,
and as further amended by that certain Amendment No. 2 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated July 3, 2002,
that certain Amendment No. 3 to Amended and Restated Limited Liability Company
Agreement of HCPI/Utah II, LLC dated September 27, 2002 and that certain
Amendment No. 4 to Amended and Restated Limited Liability Company Agreement of
HCPI/Utah II, LLC dated June 25, 2003 (as so amended, the “LLC Agreement”).

 

B.                                  Managing Member, HCPI/Utah II, LLC, a
Delaware limited liability company (“Company”), and the parties identified as
“Transferors” on the signature page thereto are parties to that certain
Contribution Agreement and Escrow Instructions dated August 17, 2001 (the
“Original Contribution Agreement”), as amended by that certain First Amendment
to Contribution Agreement and Escrow Instructions dated July 3, 2002, and as
further amended by that certain Second Amendment to Contribution Agreement and
Escrow Instructions dated September 27, 2002, that certain Third Amendment to
Contribution Agreement and Escrow Instructions dated December 9, 2002, that
certain Fourth Amendment to Contribution Agreement and Escrow Instructions dated
December 12, 2002 and that certain erroneously named Third Amendment to
Contribution Agreement and Escrow Instructions dated June 25, 2003
(collectively, the Original Contribution Agreement, as so amended, the “Current
Contribution Agreement”).  Company, Managing Member and Non-Managing Members are
concurrently herewith entering into that certain Sixth Amendment to Contribution
Agreement and Escrow Instructions of even date herewith (“Sixth Amendment to
Contribution Agreement”) pursuant to which the Company shall issue to
Boyer-Research Park Associates, Ltd. additional Non-Managing Member Units
relating to the ARUP Expansion effective as of January 22, 2004.  The Current
Contribution Agreement along with the Sixth Amendment to Contribution Agreement
are collectively referred to herein as the “Contribution Agreement”.

 

C.                                 The parties hereto desire to amend the LLC
Agreement in the manner and on the terms and conditions set forth herein.

 

--------------------------------------------------------------------------------


 

AMENDMENT

 

NOW, THEREFORE in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:

 

1.                                    Adjustment Factor.  As of the Effective
Date of this Amendment, the parties acknowledge and agree that the Adjustment
Factor is equal to two (2) and that such Adjustment Factor shall apply to all
outstanding Non-Managing Member Units as of the Effective Date, along with all
Non-Managing Member Units issued as of January 22, 2004 to Boyer-Research Park
Associates, Ltd. pursuant to the Sixth Amendment to Contribution Agreement.

 

2.                                    Exhibit A.  Exhibit A to the LLC Agreement
is hereby deleted in its entirety and is replaced with Exhibit A attached
hereto.

 

3.                                    Condition to Effectiveness.  Pursuant to
Section 4 of that certain Acknowledgement and Consent dated as of June 12, 2002
by and among Merrill Lynch Private Finance Inc., a Delaware corporation
(“Lender”), The Boyer Company, L.C., a Utah limited liability company
(“Borrower”), the Company, each of the entities affiliated with Borrower that is
a signatory thereto under the designation “Pledgor,” and Managing Member, the
effectiveness of this Amendment is conditioned upon Lender’s approval of this
Amendment, which approval is being obtained concurrently herewith in the form of
Exhibit B attached hereto.

 

4.                                    Effect of Amendment.  Except to the extent
expressly modified by this Amendment, the LLC Agreement remains in full force
and effect.

 

5.                                    Conflicting Terms.  Wherever the terms of
this Amendment and the terms and conditions of the LLC Agreement are in
conflict, the terms of this Amendment shall be deemed to supersede the
conflicting terms of the LLC Agreement.

 

6.                                    Defined Terms.  All terms used in this
Amendment with initial capital letters and not defined herein shall have the
meaning given to such terms in the LLC Agreement.

 

7.                                    Counterparts.  This Amendment may be
executed in counterparts, all of which together shall constitute one agreement
binding on all the parties hereto, notwithstanding that all such parties are not
signatories to the original or the same counterpart.

 

8.                                    Addresses and Notice.  Pursuant to
Section 15.1 of the LLC Agreement, the Managing Member hereby notifies all
parties hereto that notices pursuant to the LLC Agreement shall be made to the
Managing Member at the address set forth in Exhibit A attached hereto.

 

[Signatures on Next Page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

MANAGING MEMBER:

 

HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Henning

 

 

Name:

Edward J. Henning

 

 

Title:

Senior Vice President, General Counsel and Corporate Secretary

 

3

--------------------------------------------------------------------------------


 

NON-MANAGING MEMBERS:

 

THE BOYER COMPANY, L.C.,

 

 

a Utah limited liability company,
in its capacity as (i) Managing Member of each limited liability company named
below as a “Non-Managing Member,” (ii) in its capacity as General Partner of
each limited partnership named below as a “Non-Managing Member,” and (iii) in
its capacity as the Non-Managing Member Representative

 

 

 

 

 

 

 

 

 

 

By:

/s/ Devon M. Glenn

 

 

Name:

Devon M. Glenn

 

 

Its:

Manager

 

Non-Managing Members

 

BOYER OLD MILL II, L.C., a Utah limited liability company

 

BOYER-RESEARCH PARK ASSOCIATES, LTD., a Utah limited partnership

 

BOYER RESEARCH PARK ASSOCIATES VII, L.C., a Utah limited liability company
CHIMNEY RIDGE, L.C., a Utah limited liability company

 

BOYER-FOOTHILL ASSOCIATES, LTD., a Utah limited partnership

 

BOYER RESEARCH PARK ASSOCIATES VI, L.C., a Utah limited liability company

 

BOYER STANSBURY II, L.C., a Utah limited liability company

 

BOYER RANCHO VISTOSO, L.C., a Utah limited liability company

 

BOYER-ALTA VIEW ASSOCIATES, LTD., a Utah limited partnership

 

BOYER KAYSVILLE ASSOCIATES, L.C., a Utah limited liability company

 

BOYER TATUM HIGHLANDS DENTAL CLINIC, L.C., a Utah limited liability company

 

BOYER-106TH SOUTH ASSOCIATES, LTD., a Utah limited partnership

 

BOYER-GARDNER 420 EAST PARTNERSHIP, LTD., a Utah limited partnership

 

BOYER NORTHWEST MEDICAL CENTER TWO, L.C., a Utah limited liability company

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A
MEMBERS’ CAPITAL CONTRIBUTIONS

 

Non-Managing Members

Address:

 

c/o The Boyer Company, L.C.

 

with a copy to:

127 South 500 East, Suite 310

 

Parr, Waddoups, Brown, Gee & Loveless

Salt Lake City, Utah 84102

 

185 South State Street, Suite 1300

Attention:

Steven B. Ostler

 

Salt Lake City, Utah 84111-1536

Telephone No.:

(801) 521-4781

 

Attention:

David E. Gee, Esq.

Facsimile No.:

(801) 521-4793

 

Telephone No.:

(801) 532-7840

 

 

Facsimile No.:

(801) 532-7750

 

Member

 

 

Contribution

 

 

Gross Asset Value of
Contribution

 

 

Net Asset Value of
Contribution

 

 

Unit Value

 

 

Number of
Units

 

Boyer-Research Park Associates, Ltd.1

 

 

ARUP I / ARUP II

 

 

$25,313,000.00

 

 

$9,815,414.25

 

 

$34.80

 

 

282,052

 

Boyer Research Park Associates VII, L.C. and Chimney Ridge, L.C.

 

 

ARUP III

 

 

$10,000,000.00

 

 

$5,171,620.63

 

 

$34.80

 

 

148,609

 

Boyer-Foothill Associates, Ltd.

 

 

Myriad I

 

 

$7,498,000.00

 

 

$3,153,549.02

 

 

$34.80

 

 

90,619

 

Boyer-Research Park Associates VI, L.C.

 

 

Myriad II

 

 

$6,450,000.00

 

 

$2,087,736.74

 

 

$34.80

 

 

59,991

 

Boyer-Foothill Associates, Ltd.

 

 

Myriad III

 

 

$10.00

 

 

$0.00

 

 

$34.80

 

 

0

 

Boyer Old Mill II, L.C.

 

 

Old Mill

 

 

$10,451,000.00

 

 

$2,484,180.37

 

 

$34.80

 

 

71,383

 

Boyer Rancho Vistoso, L.C.

 

 

Rancho Vistoso

 

 

$7,121,294.00

 

 

$1,809,162.84

 

 

$34.80

 

 

51,987

 

Boyer Kaysville Associates, L.C.

 

 

HCA Supply

 

 

$4,985,409.00

 

 

$995,190.82

 

 

$34.80

 

 

28,597

 

Boyer Tatum Highlands Dental Clinic, L.C.

 

 

Tatum Dental

 

 

$1,144,000.00

 

 

$197,823.32

 

 

$34.80

 

 

5,685

 

Boyer Stansbury II, L.C.

 

 

Stansbury

 

 

$3,588,800.00

 

 

$1,182,155.39

 

 

$34.80

 

 

33,969

 

Boyer-Alta View Associates, Ltd.

 

 

Wesley

 

 

$3,836,000.00

 

 

$1,001,889.25

 

 

$34.80

 

 

28,789

 

 

--------------------------------------------------------------------------------

1           On January 22, 2004, an additional 20,287.36 Non-Managing Member
Units were issued to Boyer-Research Park Associates in connection with the ARUP
Expansion.

 

--------------------------------------------------------------------------------


 

Member

 

 

Contribution

 

 

Gross Asset Value of
Contribution

 

 

Net Asset Value of
Contribution

 

 

Unit Value

 

 

Number of
Units

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Boyer-106th South Associates, Ltd.

 

 

Myriad Airport

 

 

$4,596,364.53

 

 

$1,629,428.06

 

 

$43.13

 

 

37,781

 

Boyer-Gardner 420 East Partnership, Ltd.

 

 

Denver I

 

 

$10,360,098.36

 

 

$2,322,263.15

 

 

$41.69

 

 

55,706

 

Boyer Northwest Medical Center Two, L.C.

 

 

Northwest II

 

 

$3,792,894.40

 

 

$1,167,110.60

 

 

$41.80

 

 

27,925

 

   Total Non-Managing Member Units

 

 

 

 

 

$99,136,870.29

 

 

$33,017,524.44

 

 

 

 

 

923,093

 

 

--------------------------------------------------------------------------------


 

Managing Member

Address:

 

Health Care Property Investors, Inc.

 

with a copy to:

3760 Kilroy Airport Way, Suite 300

 

Latham & Watkins LLP

Long Beach, California 90806

 

650 Town Center Drive, 20th Floor

Attention:

Edward J. Henning, Esq.

 

Costa Mesa, California 92626

Telephone No.:

(562) 733-5100

 

Attention:

David C. Meckler, Esq.

Facsimile No.:

(562) 733-5200

 

Telephone No.:

(714) 540-1235

 

 

Facsimile No.:

(714) 755-8290

 

Member

 

 

Contribution

 

Gross Asset
Value of
Contribution

 

Net Asset Value of Contribution

 

Unit Value

 

Number of
Units

 

Health Care Property Investors, Inc.

 

 

Cash (Initial Closing)

 

$32,813,385.11

 

$32,813,385.11

 

$34.80

 

942,913

 

Health Care Property Investors, Inc.

 

 

Cash (Subsequent Closing: 10/30/01)

 

$489,374.08

 

$489,374.08

 

$34.80

 

14,062

 

Health Care Property Investors, Inc.

 

 

Cash (Subsequent Closing: 7/3/02)

 

$2,895,113.98

 

$2,895,113.98

 

$43.13

 

67,128

 

Health Care Property Investors, Inc.

 

 

Cash (Subsequent Closing: 9/27/02)

 

$7,850,248.43

 

$7,850,248.43

 

$41.69

 

188,310

 

Health Care Property Investors, Inc.

 

 

Cash (Subsequent Closing: 6/25/03)

 

$2,617,662.96

 

$2,617,662.96

 

$41.80

 

62,631

 

Health Care Property Investors, Inc.

 

 

Cash (ARUP Expansion: 1/22/04)

 

$6,657,571.00

 

$6,657,571.00

 

$52.22

 

125,575

 

    Total Managing Member Units

 

$53,323,355.56

 

$53,323,355.56

 

 

 

1,400,619

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LENDER’S APPROVAL

 

 

______________, 20___

 

VIA FACSIMILE

 

Merrill Lynch Private Finance Inc.

2049 Century Park East, Suite 1100

Los Angeles, CA  90067

Attention: Jay D. Sanders

Telecopier: 310-284-2835

 

Re:              Acknowledgment and Consent, dated as of June 12, 2002, among
Merrill Lynch Private Finance Inc., a Delaware corporation (“Lender”), The Boyer
Company, L.C., a Utah limited liability company (“Borrower”), Health Care
Property Investors, Inc., a Maryland corporation (“HCPI”), HCPI/Utah II, LLC, a
Delaware limited liability company (the “Down REIT Sub”) and certain pledgors
specified therein (the “Pledgors”) (the “Acknowledgment and Consent”).

 

Dear Mr. Sanders:

 

Borrower, HCPI, the Down REIT Sub and certain affiliates of Borrower (including,
without limitation, certain of the Pledgors) are parties to that certain Amended
and Restated Limited Liability Company Agreement of HCPI/Utah II, LLC, dated as
of August 17, 2001, as amended (the “LLC Agreement”).  In connection with the
proposed contribution of additional real property and related interests by Boyer
Evanston, L.C., a Utah limited liability company (the “New Transferor”) to the
Down REIT Sub, the parties to the LLC Agreement and the New Transferor propose
to amend the LLC Agreement as set forth in Exhibit A attached hereto and
incorporated herein by this reference (the “Amendment”).

 

This constitutes notice of the Amendment for purposes of the Acknowledgment and
Consent (including, without limitation, Section 4 thereof) and that certain Loan
and Collateral Account Agreement (Demand Loan), dated as of June 12, 2002, among
Lender, Merrill Lynch Pierce Fenner & Smith, Inc., a ____________, Borrower and
the Pledgors (the “Loan Agreement”) (including, without limitation, Section 3.13
thereof).  In addition, Borrower, HCPI and the Down REIT Sub request that Lender
acknowledge the receipt of this notice and consent to the Amendment by
countersigning this letter in the space provided below.  By so countersigning,
Lender also acknowledges that this letter satisfies the notice and consent
requirements of the Loan Agreement and the Acknowledgment and Consent with
respect to the Amendment and that upon execution of the Amendment, the
definition of “LLC Agreement” and

 

--------------------------------------------------------------------------------


 

“LLC Agreements” in the Loan Agreement and the Acknowledgment and Consent shall
be deemed modified to include the Amendment.

 

Sincerely,

 

 

Devon M. Glenn

 

Merrill Lynch Private Finance Inc.,

a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

[Myriad IV]

 

AMENDMENT NO. 6

TO AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF HCPI/UTAH II, LLC AND NEW MEMBER JOINDER AGREEMENT

 

THIS AMENDMENT NO. 6 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH II, LLC AND NEW MEMBER JOINDER AGREEMENT (“Amendment”) is made
and entered into effective as of February 28, 2007 (the “Effective Date”), by
HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation (the “Managing
Member”), HCPI/UTAH II, LLC, a Delaware limited liability company (the
“Company”), BOYER RESEARCH PARK ASSOCIATES VIII, L.C., a Utah limited liability
company (“New Member”), and all the Non-Managing Members set forth on the
signature page hereto (the “Current Non-Managing Members”).

 

RECITALS

 

A.        The Managing Member and each of the Current Non-Managing Members are
parties to that certain Amended and Restated Limited Liability Company Agreement
of HCPI/Utah II, LLC dated as of August 17, 2001 (the “Original LLC Agreement”),
as amended by that certain Amendment No. 1 to Amended and Restated Limited
Liability Company Agreement of HCPI/Utah II, LLC dated as of October 30, 2001,
and as further amended by that certain Amendment No. 2 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated July 3, 2002,
that certain Amendment No. 3 to Amended and Restated Limited Liability Company
Agreement of HCPI/Utah II, LLC dated September 27, 2002, that certain Amendment
No. 4 to Amended and Restated Limited Liability Company Agreement of HCPI/Utah
II, LLC dated June 25, 2003, and that certain Amendment No. 5 to Amended and
Restated Limited Liability Company Agreement of HCPI/Utah II, LLC dated July 16,
2004 (the Original LLC Agreement, as so amended, the “LLC Agreement”).  Pursuant
to the LLC Agreement, the Managing Member is the “Managing Member” of the
Company.  Capitalized terms used in this Amendment and not otherwise defined in
this Amendment shall have the meanings given to such terms in the LLC Agreement.

 

B.        The Managing Member, the Company, The Boyer Company, L.C., a Utah
limited liability company, and New Member are parties to that certain
Contribution Agreement and Escrow Instructions dated of even date with the
Effective Date (the “Myriad IV Contribution Agreement”), pursuant to which New
Member is contributing to the Company all of New Member’s right, title and
interest in and to that certain real property (including the subleasehold estate
therein) and related improvements located in Salt Lake City, Utah, all as more
particularly described therein (collectively, the “Myriad IV Property”), subject
to the terms and conditions set forth therein.

 

C.        Pursuant to the Myriad IV Contribution Agreement, in consideration for
the contribution of the Myriad IV Property to the Company, New Member will
receive Non-Managing Member Units in the Company, and desires to be admitted to
the Company as an Additional Member and Non-Managing Member pursuant to the LLC
Agreement, as hereby amended.

 

--------------------------------------------------------------------------------


 

D.        In connection with the foregoing, the Managing Member desires to amend
the LLC Agreement, and the Company desires to admit New Member as an Additional
Member and Non-Managing Member to the Company, upon the terms and conditions set
forth herein.

 

AMENDMENT

 

NOW, THEREFORE, the LLC Agreement is hereby amended as of the Effective Date as
follows:

 

1.         Admission of New Member.

 

(a)        The Company hereby admits New Member as an Additional Member and
Non-Managing Member of the Company, and, in connection therewith, the Company
shall issue Non-Managing Member Units to New Member and Managing Member Units to
the Managing Member in accordance with the terms and conditions of the Myriad IV
Contribution Agreement.  The parties hereto acknowledge and agree that, in lieu
of updating the current Exhibit A attached to the LLC Agreement and reflecting
the respective Capital Contributions and LLC Units of the Members, the Managing
Member shall instead reflect the same in the books and records of the Company.

 

(b)        New Member hereby agrees to be bound by the LLC Agreement, as hereby
amended, including, without limitation, Section 2.4 of the Original LLC
Agreement [Power of Attorney], as a Non-Managing Member of the Company.

 

(c)        New Member hereby represents and warrants to the Company, the
Managing Member and each other Member that the representations and warranties
set forth in Section 3.4 of the Original LLC Agreement are true and correct as
of the Effective Date hereof.

 

2.         Amendments to LLC Agreement.

 

(a)        Supplemented Definitions.  The following definitions appearing in
Article 1 of the Original LLC Agreement are hereby supplemented as follows as of
the Effective Date of this Amendment:

 

(i)         Effective Date.  With respect to New Member and the Myriad IV
Property, “Effective Date” shall mean the Effective Date of this Amendment,
which the parties hereto agree acknowledge and agree is the date on which the
transactions contemplated by the Myriad IV Contribution Agreement are being
consummated.

 

(ii)        Real Properties.  “Real Properties” shall include the Myriad IV
Property.

 

(iii)       Specified Exchange Date.  “Specified Exchange Date” means, with
respect to any Third Traunch Non-Managing Member Units, (A) the thirtieth (30th)
calendar day (or, if such day is not a Business Day, the next following Business
Day) after receipt by the Managing Member of a Notice of Exchange with respect
to any such  Third Traunch Non-Managing Member Units; provided, however, that
the

 

2

--------------------------------------------------------------------------------


 

Specified Exchange Date with respect to any Third Traunch Non-Managing Member
Units, as well as the closing of an Exchange on any Specified Exchange Date with
respect to any such Third Traunch Non-Managing Member Units, may be deferred, in
the Managing Member’s sole and absolute discretion, for such time (but in any
event not more than 150 days in the aggregate) as may reasonably be required to
effect, as applicable, (i) necessary funding arrangements, (ii) compliance with
the Securities Act or other law (including, but not limited to, (a) state “blue
sky” or other securities laws and (b) the expiration or termination of the
applicable waiting period, if any, under the Hart Scott Rodino Antitrust
Improvements Act of 1976, as amended) and (iii) satisfaction or waiver of other
commercially reasonable and customary closing conditions and requirements for a
transaction of such nature, and (B) in the case of the delivery of a Call Notice
pursuant to Section 13.2 hereof, the 10th calendar day (or, if such day is not a
Business Day, the next following Business Day) after the mailing to the
applicable Non-Managing Members of a Call Notice with respect to any Third
Traunch Non-Managing Member Units.

 

(b)        New Definitions.  The following definitions shall be added to and be
deemed part of Article 1 of the Original LLC Agreement as of the Effective Date
of this Amendment:

 

(i)         “Myriad IV Contribution Agreement” means that certain Contribution
Agreement and Escrow Instructions dated as of February 28, 2007, by and between
the Managing Member, the Company and New Member.”

 

(ii)        “Third Exchange Date” means, with respect to any Third Traunch
Non-Managing Member Units, that date which is one (1) year after the Effective
Date of this Amendment or, if such day is not a Business Day, the next following
Business Day.”

 

(iii)       “Third Traunch Non-Managing Member Units” has the meaning set forth
in Section 8.6.A hereof.”

 

(c)        References to “Contribution Agreement.”

 

(i)         Section 3.4.E.  The phrase “consummating the transaction provided
for in or contemplated by the Contribution Agreement” appearing in the first
sentence of Section 3.4.E of the Original LLC Agreement is hereby amended to
read “consummating the transactions provided for in or contemplated by the
Contribution Agreement or the Myriad IV Contribution Agreement, as applicable”.

 

(ii)        Section 4.1.  The phrase “Contribution Agreement” appearing in the
third sentence of Section 4.1 of the Original LLC Agreement is hereby amended to
read “the Contribution Agreement or the Myriad IV Contribution Agreement”

 

(iii)       Section 4.4.A. The phrase “Contribution Agreement” appearing in the
last sentence of Section 4.4.A of the Original LLC Agreement is hereby amended
to read “the Contribution Agreement or the Myriad IV Contribution Agreement, as
applicable.”

 

3

--------------------------------------------------------------------------------


 

(iv)       Section 4.4.B.  The phrase “(i) fund all necessary capital additions,
tenant improvements and leasing commissions relating to the Real Properties,
except for the Unidentified and Unpaid Tenant Improvement Costs (as such term is
defined in the Contribution Agreement) which are required to be funded by a
Non-Managing Member pursuant to the Contribution Agreement” appearing in
Section 4.4.B of the Original LLC Agreement is hereby amended to read “(i) fund
all necessary capital additions, tenant improvements and leasing commissions
relating to the Real Properties, except for the Unidentified and Unpaid Tenant
Improvement Costs (as such term is defined in the Contribution Agreement and the
Myriad IV Contribution Agreement, as applicable) which are required to be funded
by a Non-Managing Member pursuant to the Contribution Agreement or the Myriad IV
Contribution Agreement, as applicable”.

 

(v)        Section 7.1.A(6).  The phrase “Contribution Agreement” appearing
twice in Section 7.1.A(6) of the Original LLC Agreement is hereby amended to
read “the Contribution Agreement and the Myriad IV Contribution Agreement, as
applicable,” in each instance.

 

(vi)       Section 7.3.E(2).  The phrase “Contribution Agreement” appearing
twice in Section 7.3.E(2) of the Original LLC Agreement is hereby amended to
read “the Contribution Agreement and the Myriad IV Contribution Agreement, as
applicable,” in each instance.

 

(vii)      Section 12.2.B.  The phrase “Contribution Agreement” appearing in
Section 12.2.B of the Original LLC Agreement is hereby amended to read “the
Contribution Agreement and the Myriad IV Contribution Agreement, as applicable.”

 

(viii)     Section 15.10.  The phrase “the Contribution Agreement and the other
agreements executed on the Effective Date as provided in the Contribution
Agreement” appearing in Section 15.10 of the Original LLC Agreement is hereby
amended to read “the Contribution Agreement, the Myriad IV Contribution
Agreement and the other agreements executed on the applicable Effective Date as
provided in the Contribution Agreement and the Myriad IV Contribution Agreement,
as applicable.”

 

(d)       Initial Non-Managing Members; Subsequent Threshold Test.  The parties
hereto hereby acknowledge and agree that New Member shall not be deemed an
“Initial Non-Managing Member” for purposes of the LLC Agreement, as hereby
amended, and accordingly, the issuance to New Member of Non-Managing Member
Units in the Company pursuant to the Myriad IV Contribution Agreement and this
Amendment shall have no impact on the Subsequent Threshold Test set forth in the
Original LLC Agreement (i.e., the test will be satisfied on the date on which
eighty percent (80%) of the LLC Units issued by the Company to the Initial
Non-Managing Members have been disposed of pursuant to a Taxable Disposition or
series of Taxable Dispositions, irrespective of the Non-Managing Units being
issued by the Company to New Member in connection with the Myriad IV
Contribution Agreement and the Myriad IV Property); provided, however, New
Member shall be deemed an “Initial Non-Managing Member” solely for the purpose
of computing the “NMM Sharing Percentage.”

 

4

--------------------------------------------------------------------------------


 

(e)        Tax Protection.  Notwithstanding anything to the contrary in the LLC
Agreement, as hereby amended, the provisions of Sections 7.3E(3) and (4) shall
have no application with respect to New Member (or any Assignees or Substituted
Members of New Member) or the Myriad IV Property, and in no event shall the
Effective Date hereof be deemed to extend or otherwise modify the Tax Protection
Period from that set forth in the LLC Agreement.

 

(f)        Exchange Rights; No Registration Rights.

 

(i)         The first sentence of Section 8.6.A of the Original LLC Agreement is
hereby amended and restated to read in its entirety as follows:

 

“On or after (i) the First Exchange Date, each Non-Managing Member shall have
the right (subject to the terms and conditions set forth herein) to require the
Managing Member to acquire all or a portion of those Non-Managing Member Units
held by such Non-Managing Member which were issued by the Company on the Initial
Closing Date (the ‘First Traunch Non-Managing Member Units’), (ii) the Second
Exchange Date, each Non-Managing Member shall have the right (subject to the
terms and conditions set forth herein) to require the Managing Member to acquire
all or a portion of those Non-Managing Member Units held by such Non-Managing
Members which were issued by the Company at any time after the Initial Closing
Date, but which do not constitute Third Traunch Non-Managing Member Units (the
‘Second Traunch Non-Managing Member Units’), and (iii) the Third Exchange Date,
each Non-Managing Member shall have the right (subject to the terms and
conditions set forth herein) to require the Managing Member to acquire all or a
portion of those Non-Managing Member Units held by such Non-Managing Member
which were issued by the Company on the applicable Effective Date in connection
with the Myriad IV Contribution Agreement and the Myriad IV Property (the ‘Third
Traunch Non-Managing Member Units’) (all such Non-Managing Member Units being
hereafter called ‘Tendered Units’) in exchange (an ‘Exchange’) for, at the
election of and in the sole and absolute discretion of the Managing Member,
either the Cash Amount or a number of REIT Shares equal to the REIT Shares
Amount payable on the Specified Exchange Date.”

 

(ii)        The parties hereto hereby acknowledge and agree that the second
sentence of Section 8.6 of the LLC Agreement (i.e., relating to the acquisition
of Membership Interests by a third party lender) shall have no application to
the Third Traunch Non-Managing Member Units.

 

(iii)       The parties hereto hereby acknowledge and agree that,
notwithstanding anything to the contrary in the LLC Agreement, as hereby
amended, or the Myriad IV Contribution Agreement, neither the Managing Member
nor the Company shall have any obligation whatsoever, at any time, to file a
registration statement (or include in any other registration statement) with the
Securities and Exchange Commission with respect to, or otherwise register or
effectuate the registration under the Securities Act of 1933 (as amended) of,

 

5

--------------------------------------------------------------------------------


 

any REIT Shares issued or issuable to any Non-Managing Member upon consummation
of an Exchange by New Member pursuant to Section 8.6 of the Original LLC
Agreement, as hereby amended, of all or any portion of the Third Traunch
Non-Managing Member Units issued to New Member in connection with New Member’s
contribution of the Myriad IV Property pursuant to the Myriad IV Contribution
Agreement.  The parties hereto hereby further acknowledge and agree that,
notwithstanding anything to the contrary in the LLC Agreement, as hereby
amended, or the Myriad IV Contribution Agreement, the terms and conditions of
that certain Registration Rights Agreement dated as of August 17, 2001, by and
between the Managing Member and certain other Persons named therein, shall have
no application to any REIT Shares issued or issuable to any Non-Managing Member
upon consummation of an Exchange by any Non-Managing Member pursuant to
Section 8.6 of the Original LLC Agreement, as hereby amended, of all or any
portion of such Third Traunch Non-Managing Member Units.

 

(g)        Fiduciary Duties.  The phrase “the Transferred Properties” appearing
twice in Section 8.7 of the Original LLC Agreement is hereby amended to read
“the Transferred Properties and the Myriad IV Property”.

 

3.         Condition to Effectiveness.  Pursuant to Section 4 of each of those
certain Acknowledgement and Consent dated as of June 12, 2002 by and among ML
Private Finance LLC, a Delaware limited liability company (f/k/a Merrill Lynch
Private Finance Inc., a Delaware corporation) (“Lender”), The Boyer Company,
L.C., a Utah limited liability company (“Borrower”), the Company, each of the
entities affiliated with Borrower that is a signatory thereto under the
designation “Pledgor,” and the Managing Member, the effectiveness of this
Amendment is conditioned upon Lender’s approval of this Amendment, which
approval is being obtained concurrently herewith in the form of Schedule 1
attached hereto.

 

4.         Effect of Amendment.  Except to the extent expressly modified by this
Amendment, the LLC Agreement remains in full force and effect.

 

5.         Conflicting Terms  Wherever the terms of this Amendment and the terms
and conditions of the LLC Agreement are in conflict, the terms of this Amendment
shall be deemed to supersede the conflicting terms of the LLC Agreement.

 

6.         Counterparts.  This Amendment may be executed in counterparts, all of
which together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

 

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first written above.

 

 

MANAGING MEMBER:

HEALTH CARE PROPERTY INVESTORS, INC.,

 

a Maryland corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas D. Kirby

 

 

Name:

Thomas D. Kirby

 

 

Title:

Senior Vice President

 

 

 

 

NEW MEMBER:

BOYER RESEARCH PARK ASSOCIATES VIII, L.C., a Utah limited liability company

 

 

 

 

By:

 THE BOYER COMPANY, L.C., a Utah limited liability company, its Manager

 

 

 

 

 

By:

/s/ Steven B. Ostler

 

 

 

Name:

Steven B. Ostler

 

 

 

Title:

Manager

 

 

 

 

 

COMPANY:

HCPI/UTAH II, LLC, a Delaware limited liability company

 

 

 

By:

HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation, its Managing
Member

 

 

 

 

 

 

By:

/s/ Thomas D. Kirby

 

 

 

Name:

Thomas D. Kirby

 

 

 

Title:

Senior Vice President

 

 

 

[Signature Pages Continue]

 

7

--------------------------------------------------------------------------------


 

NON-MANAGING MEMBERS:

THE BOYER COMPANY, L.C.,

 

a Utah limited liability company,

 

in its capacity as: (i) Manager of each limited liability company named below as
a “Non-Managing Member,” except for Chimney Ridge, L.C., Boyer Rancho Vistoso,
L.C., Boyer Stansbury II, L.C., and Boyer NW Medical Center II, L.C.;
(ii) General Partner of each limited partnership named below as a “Non-Managing
Member”; (iii) Manager of Boyer Chimney Ridge, L.C., the Manager of Chimney
Ridge, L.C.; (iv) General Partner of Boyer-106th South Associates, Ltd., the
Manager of Boyer Rancho Vistoso, L.C.; (v) General Partner of Boyer-Alta View
Associates, Ltd., the Manager of Boyer Stansbury II, L.C.; (vi) General Partner
of Boyer Westpointe Associates, Ltd., the Manager of Boyer NW Medical Center II,
L.C.; and (vii) in its capacity as the Non-Managing Member Representative

 

 

 

 

 

By:

/s/ Steven B. Ostler

 

Name:

Steven B. Ostler

 

Its:

Manager

 

 

[List of Non-Managing Members on Following Page]

 

8

--------------------------------------------------------------------------------


 

Non-Managing Members

 

BOYER OLD MILL II, L.C., a Utah limited liability company

 

BOYER-RESEARCH PARK ASSOCIATES, LTD., a Utah limited partnership

 

BOYER RESEARCH PARK ASSOCIATES VII, L.C., a Utah limited liability company

 

CHIMNEY RIDGE, L.C., a Utah limited liability company

 

BOYER-FOOTHILL ASSOCIATES, LTD., a Utah limited partnership

 

BOYER RESEARCH PARK ASSOCIATES VI, L.C., a Utah limited liability company

 

BOYER STANSBURY II, L.C., a Utah limited liability company

 

BOYER RANCHO VISTOSO, L.C., a Utah limited liability company

 

BOYER-ALTA VIEW ASSOCIATES, LTD., a Utah limited partnership

 

BOYER KAYSVILLE ASSOCIATES, L.C., a Utah limited liability company

 

BOYER TATUM HIGHLANDS DENTAL CLINIC, L.C., a Utah limited liability company

 

BOYER-106TH SOUTH ASSOCIATES, LTD., a Utah limited partnership



BOYER-GARDNER 420 EAST PARTNERSHIP, LTD., a Utah limited partnership

 

BOYER NW MEDICAL CENTER II, L.C., a Utah limited liability company

 

9

--------------------------------------------------------------------------------


 

[Myriad IV]

 

Schedule 1

 

FORM OF LENDER’S APPROVAL

 

 

______________, 2007

 

VIA FACSIMILE

 

ML Private Finance LLC

2049 Century Park East, Suite 1100

Los Angeles, CA  90067

Attention: Jay D. Sanders

Telecopier: 310-284-2835

 

Re:              Acknowledgment and Consent, dated as of June 12, 2002, among ML
Private Finance LLC, a Delaware limited liability company (f/k/a Merrill Lynch
Private Finance Inc., a Delaware corporation) (“Lender”), The Boyer Company,
L.C., a Utah limited liability company (“Borrower”), Health Care Property
Investors, Inc., a Maryland corporation (“HCPI”), HCPI/Utah II, LLC, a
Delaware limited liability company (the “Down REIT Sub”) and certain pledgors
specified therein (the “Pledgors”) (the “Acknowledgment and Consent”).

 

Dear Mr. Sanders:

 

Borrower, HCPI, the Down REIT Sub and certain affiliates of Borrower (including,
without limitation, certain of the Pledgors) are parties to that certain Amended
and Restated Limited Liability Company Agreement of HCPI/Utah II, LLC, dated as
of August 17, 2001, as amended (the “LLC Agreement”).  In connection with the
proposed contribution of additional real property and related interests by Boyer
Research Park Associates VIII, L.C., a Utah limited liability company (the “New
Transferor”) to the Down REIT Sub, the parties to the LLC Agreement and the New
Transferor propose to amend the LLC Agreement as set forth in Exhibit A attached
hereto and incorporated herein by this reference (the “Amendment”).

 

This constitutes notice of the Amendment for purposes of the Acknowledgment and
Consent (including, without limitation, Section 4 thereof) and that certain Loan
and Collateral Account Agreement (Demand Loan), dated as of June 12, 2002, among
Lender, Merrill Lynch Private Finance Inc., a Delaware corporation, Borrower and
the Pledgors (the “Loan Agreement”) (including, without limitation, Section 3.13
thereof).  In addition, Borrower, HCPI and the Down REIT Sub request that Lender
acknowledge the receipt of this notice and consent to the Amendment by
countersigning this letter in the space provided below.  By so countersigning,
Lender also acknowledges that this letter satisfies the notice and consent
requirements of the Loan Agreement and the Acknowledgment and Consent with
respect to the Amendment and that upon execution of the Amendment, the
definition of “LLC Agreement” and

 

--------------------------------------------------------------------------------


 

[Myriad IV]

 

“LLC Agreements” in the Loan Agreement and the Acknowledgment and Consent shall
be deemed modified to include the Amendment.

 

 

Sincerely,

 

 

 

 

 

 

 

 

Devon M. Glenn

 

 

 

 

 

 

 

Merrill Lynch Private Finance LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 7

TO AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF HCPI/UTAH II, LLC AND NEW MEMBER JOINDER AGREEMENT

 

THIS AMENDMENT NO. 7 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH II, LLC AND NEW MEMBER JOINDER AGREEMENT (“Amendment”) is made
and entered into effective as of July 26, 2010 (the “Amendment No. 7 Effective
Date”), by HCP, INC., a Maryland corporation (“Managing Member”), HCPI/UTAH II,
LLC, a Delaware limited liability company (the “Company”), BOYER RESEARCH PARK
ASSOCIATES IX, L.C., a Utah limited liability company (“Boyer IX”) and TEGRA
LAKEVIEW ASSOCIATES, L.C., a Utah limited liability company (“Tegra,” and
together with Boyer IX, collectively, the “New Members,” and each, a “New
Member”).

 

RECITALS

 

A.        Managing Member is the “Managing Member” of the Company pursuant to
that certain Amended and Restated Limited Liability Company Agreement of
HCPI/Utah II, LLC dated as of August 17, 2001 (the “Original LLC Agreement”), as
amended by that certain Amendment No. 1 to Amended and Restated Limited
Liability Company Agreement of HCPI/Utah II, LLC dated as of October 30, 2001
(“Amendment No. 1”), that certain Amendment No. 2 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated July 3, 2002
(“Amendment No. 2”), that certain Amendment No. 3 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated September 27,
2002 (“Amendment No. 3”), that certain Amendment No. 4 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated June 25, 2003
(“Amendment No. 4”), that certain Amendment No. 5 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated July 16, 2004
(“Amendment No. 5”) and that certain Amendment to No. 6 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated February 28, 2007
(“Amendment No. 6”).  Amendment No. 1, Amendment No. 2, Amendment No. 3,
Amendment No. 4, Amendment No. 5 and Amendment No. 6, shall be referred to
herein, collectively, as the “Amendments.” The Original LLC Agreement, as
previously amended by the Amendments, shall be referred to herein, collectively,
as the “LLC Agreement.”  Capitalized terms used in this Amendment and not
otherwise defined in this Amendment shall have the meanings given to such terms
in the LLC Agreement.

 

B.        Managing Member, the Company, The Boyer Company, L.C., a Utah limited
liability company, and New Members are parties to that certain Contribution
Agreement and Escrow Instructions dated of even date with the Amendment No. 7
Effective Date (the “Myriad V/Lakeview Contribution Agreement”), pursuant to
which (i) Boyer IX is contributing to the Company all of Boyer IX’s right, title
and interest in and to that certain real property and related improvements
located in Salt Lake City, Utah, all as more particularly described therein
(collectively, the “Myriad V Property”), and (ii) Tegra is contributing to a
wholly-owned Subsidiary of the Company, HCP Lakeview MOB, LLC, a Delaware
limited liability company (“HCP Lakeview”), all of Tegra’s right, title and
interest in and to that certain real property and related improvements located
in Bountiful City, Utah, all as more particularly described therein
(collectively, the “Lakeview Property”), in each case subject to the terms and
conditions set forth therein.

 

--------------------------------------------------------------------------------


 

C.        Pursuant to the Myriad V/Lakeview Contribution Agreement, in
consideration for the contribution of the Myriad V Property and Lakeview
Property to the Company and HCP Lakeview, as applicable, each New Member will
receive Non-Managing Member Units in the Company, and desires to be admitted to
the Company as an Additional Member and Non-Managing Member pursuant to the LLC
Agreement, as hereby amended.

 

D.        Certain former Non-Managing Members of the Company have previously
withdrawn as Non-Managing Members of the Company and the following current
Non-Managing Members of the Company have transferred and assigned all of the
Non-Managing Member Units that were originally issued to them and, pursuant to
the Consent and Withdrawal (as defined below), have also withdrawn as
Non-Managing Members from the Company:  Boyer Research Park Associates VII, L.C.
and Boyer Research Park Associates VIII, L.C. (collectively, the “Additional
Withdrawn Non-Managing Members,” and each, an “Additional Withdrawn Non-Managing
Member”).

 

E.         In connection with the foregoing, Managing Member desires to amend
the LLC Agreement, and the Company desires to admit each New Member as an
Additional Member and Non-Managing Member of the Company, all upon the terms and
conditions set forth herein.

 

F.         Pursuant to that certain Written Consent of the Members of HCPI/Utah
II, LLC Without A Meeting and Withdrawal of Certain Non-Managing Members
effective as of July 26, 2010 (the “Consent and Withdrawal”), Managing Member
has obtained the requisite Consent of the current Non-Managing Members of the
Company to the transactions contemplated by the Myriad V/Lakeview Contribution
Agreement, this Amendment and the admission of each New Member as an Additional
Member and Non-Managing Member of the Company, and has received the written
withdrawal of the Additional Withdrawn Non-Managing Members.

 

AMENDMENT

 

NOW, THEREFORE, the LLC Agreement is hereby amended as of the Amendment No. 7
Effective Date as follows:

 

1.         Withdrawal of Additional Withdrawn Non-Managing Members. 
Notwithstanding anything contrary to the LLC Agreement, each Additional
Withdrawn Non-Managing Member is hereby deemed to have withdrawn as a
Non-Managing Member of the Company. Following the Amendment No. 7 Effective
Date, no Additional Withdrawn Non-Managing Member shall hold any Membership
Interest in the Company. To the extent any such Additional Withdrawn
Non-Managing Member has transferred and assigned any Non-Managing Member Units
previously owned or held by such Additional Withdrawn Non-Managing Member to any
Person, and such Person has not been admitted as a Substitute Member, then, with
respect to any Non-Managing Member Units owned or held by such Person, such
Person shall be and shall remain a mere Assignee, all in accordance with the
terms of the LLC Agreement.

 

2

--------------------------------------------------------------------------------


 

2.         Admission of New Members.

 

(a)        The Company hereby admits each New Member as an Additional Member and
Non-Managing Member of the Company, and, in connection therewith, the Company
shall issue Non-Managing Member Units to each New Member and Managing Member
Units to Managing Member in accordance with the terms and conditions of the
Myriad V/Lakeview Contribution Agreement.  The parties hereto acknowledge and
agree that, in lieu of updating the current Exhibit A attached to the LLC
Agreement and reflecting the respective Capital Contributions and LLC Units of
the Members, Managing Member shall instead reflect the same in the books and
records of the Company.

 

(b)        Each New Member hereby agrees to be bound by the LLC Agreement, as
hereby amended, including, without limitation, Section 2.4 of the Original LLC
Agreement [Power of Attorney], as a Non-Managing Member of the Company.

 

(c)        Each New Member hereby represents and warrants to the Company,
Managing Member and each other Member that the representations and warranties
set forth in Section 3.4 of the Original LLC Agreement are true and correct as
of the Amendment No. 7 Effective Date.

 

3.         Amendments to LLC Agreement.

 

(a)        Supplemented Definitions.  The following definitions appearing in
Article 1 of the Original LLC Agreement, as previously amended and supplemented
by the applicable Amendments, are hereby further supplemented as follows as of
the Amendment No. 7 Effective Date:

 

(i)         Adjustment Factor.  As of the Amendment No. 7 Effective Date, the
parties acknowledge and agree that the Adjustment Factor is equal to two (2) and
that such Adjustment Factor shall apply to all outstanding Non-Managing Member
Units as of the Amendment No. 7 Effective Date.

 

(ii)        Effective Date.  With respect to each New Member, the Myriad V
Property and the Lakeview Property, “Effective Date” shall mean the Amendment
No. 7 Effective Date, which the parties hereto acknowledge and agree is the date
on which the transactions contemplated by the Myriad V/Lakeview Contribution
Agreement are being consummated.

 

(iii)       Real Properties.  “Real Properties” shall include the Myriad V
Property and the Lakeview Property.  The Real Properties are also listed on
Schedule 2(a)(iv) attached hereto.

 

(iv)       Recourse Debt Amount.  With respect to each New Member, the “Recourse
Debt Amount” shall be $0.00.

 

3

--------------------------------------------------------------------------------


 

(v)        Specified Exchange Date.  “Specified Exchange Date” means, with
respect to any Fourth Traunch Non-Managing Member Units, (A) the thirtieth
(30th) calendar day (or, if such day is not a Business Day, the next following
Business Day) after receipt by the Managing Member of a Notice of Exchange with
respect to any such Fourth Traunch Non-Managing Member Units; provided, however,
that the Specified Exchange Date with respect to any Fourth Traunch Non-Managing
Member Units, as well as the closing of an Exchange on any Specified Exchange
Date with respect to any such Fourth Traunch Non-Managing Member Units, may be
deferred, in the Managing Member’s sole and absolute discretion, for such time
(but in any event not more than 150 days in the aggregate) as may reasonably be
required to effect, as applicable, (i) necessary funding arrangements,
(ii) compliance with the Securities Act or other law (including, but not limited
to, (a) state “blue sky” or other securities laws and (b) the expiration or
termination of the applicable waiting period, if any, under the Hart Scott
Rodino Antitrust Improvements Act of 1976, as amended) and (iii) satisfaction or
waiver of other commercially reasonable and customary closing conditions and
requirements for a transaction of such nature, and (B) in the case of the
delivery of a Call Notice pursuant to Section 13.2 of the Original LLC
Agreement, the 10th calendar day (or, if such day is not a Business Day, the
next following Business Day) after the mailing to the applicable Non-Managing
Members of a Call Notice with respect to any Fourth Traunch Non-Managing Member
Units.

 

(vi)       Tax Protection Period.  Notwithstanding anything to the contrary in
the LLC Agreement, as hereby amended, the “Tax Protection Period” with respect
to each of the Real Properties shall expire (or has expired) on the earlier of
(1) the date set forth opposite such Real Property on Schedule 2(a)(iv) attached
hereto, or (2) the date on which the Subsequent Threshold Test has been
satisfied; provided, however, that the Members acknowledge and agree that there
is no, and there never has been, a “Tax Protection Period” with respect to the
Myriad IV Property, and that the provisions of Sections 7.3.E(3) and (4) of the
Original LLC Agreement have no application with respect to the Myriad IV
Property.

 

(vii)      Total Required Debt Amount.  With respect to each New Member, the
“Total Required Debt Amount” shall be $0.00.

 

(viii)     Transferred Properties.  The “Transferred Properties” shall include
the Myriad V Property and the Lakeview Property.

 

(b)        New Definitions.  The following definitions shall be added to and be
deemed part of Article 1 of the Original LLC Agreement, as previously amended by
the applicable Amendments, as of the Amendment No. 7 Effective Date:

 

(i)         “Fourth Exchange Date” means, with respect to any Fourth Traunch
Non-Managing Member Units, that date which is one (1) year after the Amendment
No. 7 Effective Date or, if such day is not a Business Day, the next following
Business Day.”

 

4

--------------------------------------------------------------------------------


 

(ii)        “Fourth Traunch Non-Managing Member Units” has the meaning set forth
in Section 8.6.A hereof.”

 

(iii)       “Loan Assumption Documents” has the meaning set forth in the
Contribution Agreement or the Myriad V/Lakeview Contribution Agreement, as
applicable.

 

(iv)       “Myriad V/Lakeview Contribution Agreement” means that certain
Contribution Agreement and Escrow Instructions dated as July 26 2010, by and
among the Managing Member, the Company and New Members.”

 

(v)        “Myriad V/Lakeview Registration Rights Agreement” means that certain
Registration Rights Agreement dated as of July 26, 2010, by and between the
Managing Member and New Members.

 

(c)        Definition of “Unit Appreciation.”  The definition of “Unit
Appreciation” appearing in Article 1 of the Original LLC Agreement, is hereby
amended and restated to read, in its entirety, as follows:

 

“‘Unit Appreciation’ means, with respect to any taxable disposition of a Real
Property, the product of the (i) Unit Amount and (ii) the excess of the Value at
the time of such disposition over the quotient of (a) $34.80, divided by (b) the
Adjustment Factor.”

 

(d)       References to “Contribution Agreement.”

 

(i)         Section 3.4.E.  The phrase “consummating the transaction provided
for in or contemplated by the Contribution Agreement or the Myriad IV
Contribution Agreement, as applicable” appearing in the first sentence of
Section 3.4.E of the Original LLC Agreement, as previously amended by Amendment
No. 6, is hereby further amended to read “consummating the transactions provided
for in or contemplated by the Contribution Agreement, the Myriad IV Contribution
Agreement or the Myriad V/Lakeview Contribution Agreement, as applicable”.

 

(ii)        Section 4.1.  The phrase “Contribution Agreement or the Myriad IV
Contribution Agreement” appearing in the third sentence of Section 4.1 of the
Original LLC Agreement, as previously amended by Amendment No. 6, is hereby
further amended to read “the Contribution Agreement, the Myriad IV Contribution
Agreement or the Myriad V/Lakeview Contribution Agreement.”

 

(iii)       Section 4.4.A. The phrase “Contribution Agreement or the Myriad IV
Contribution Agreement, as applicable” appearing in the last sentence of
Section 4.4.A of the Original LLC Agreement, as previously amended by Amendment
No. 6, is hereby further amended to read “the Contribution Agreement, the Myriad
IV Contribution Agreement or the Myriad V/Lakeview Contribution Agreement, as
applicable.”

 

5

--------------------------------------------------------------------------------


 

(iv)       Section 4.4.B.  The phrase “(i) fund all necessary capital additions,
tenant improvements and leasing commissions relating to the Real Properties,
except for the Unidentified and Unpaid Tenant Improvement Costs (as such term is
defined in the Contribution Agreement and the Myriad IV Contribution Agreement,
as applicable) which are required to be funded by a Non-Managing Member pursuant
to the Contribution Agreement or the Myriad IV Contribution Agreement, as
applicable” appearing in Section 4.4.B of the Original LLC Agreement, as
previously amended by Amendment No. 6, is hereby further amended to read
“(i) fund all necessary capital additions, tenant improvements and leasing
commissions relating to the Real Properties, except for the Unidentified and
Unpaid Tenant Improvement Costs (as such term is defined in the Contribution
Agreement, the Myriad IV Contribution Agreement and the Myriad V/Lakeview
Contribution Agreement, as applicable) which are required to be funded by a
Non-Managing Member pursuant to the Contribution Agreement, the Myriad IV
Contribution Agreement or the Myriad V/Lakeview Contribution Agreement, as
applicable”.

 

(v)        Section 7.1.A(6).  The phrase “the Contribution Agreement and the
Myriad IV Contribution Agreement, as applicable,” appearing twice in
Section 7.1.A(6) of the Original LLC Agreement, as previously amended by
Amendment No. 6, is hereby further amended to read “the Contribution Agreement,
the Myriad IV Contribution Agreement and the Myriad V/Lakeview Contribution
Agreement, as applicable,” in each instance.

 

(vi)       Section 7.3.E(2).  The phrase “Contribution Agreement and the Myriad
IV Contribution Agreement, as applicable,” appearing twice in
Section 7.3.E(2) of the Original LLC Agreement, as previously amended by
Amendment No. 6, is hereby further amended to read “the Contribution Agreement,
the Myriad IV Contribution Agreement and the Myriad V/Lakeview Contribution
Agreement, as applicable,” in each instance.

 

(vii)      Section 9.4.A.  The phrase “Contribution Agreement” appearing in
Section 9.4.A of the Original LLC Agreement is hereby amended to read “the
Contribution Agreement and the Myriad V/Lakeview Contribution Agreement, as
applicable.”

 

(viii)     Section 12.2.B.  The phrase “Contribution Agreement and the Myriad IV
Contribution Agreement, as applicable” appearing in Section 12.2.B of the
Original LLC Agreement, as previously amended by Amendment No. 6, is hereby
further amended to read “the Contribution Agreement, the Myriad IV Contribution
Agreement and the Myriad V/Lakeview Contribution Agreement, as applicable.”

 

(ix)       Section 15.10.  The phrase “the Contribution Agreement, the Myriad IV
Contribution Agreement and the other agreements executed on the applicable
Effective Date as provided in the Contribution Agreement and the Myriad IV
Contribution Agreement, as applicable” appearing in Section 15.10 of the
Original LLC Agreement, as previously amended by Amendment No. 6, is hereby
further amended to read “the Contribution Agreement, the Myriad IV Contribution
Agreement, the Myriad

 

6

--------------------------------------------------------------------------------


 

V/Lakeview Contribution Agreement and the other agreements executed on the
applicable Effective Date as provided in the Contribution Agreement, the Myriad
IV Contribution Agreement and the Myriad V/Lakeview Contribution Agreement, as
applicable.”

 

(e)        Debt Protection and Tax Protection.  Notwithstanding anything to the
contrary in the LLC Agreement, as hereby amended, the provisions of Sections
7.3E(3) and (4) of the Original LLC Agreement, as amended by the Amendments,
shall have no application with respect to New Members (or any Assignees or
Substituted Members of New Members), the Myriad V Property, the Lakeview
Property, or the Non-Managing Member Units issued in connection with the
contribution of the Myriad V Property and Lakeview Property pursuant to the
Myriad V/Lakeview Contribution Agreement.

 

(f)        Exchange Rights.

 

(i)         The first sentence of Section 8.6.A of the Original LLC Agreement,
as previously amended and restated by Amendment No. 6, is hereby further amended
and restated to read in its entirety as follows:

 

“On or after (i) the First Exchange Date, each Non-Managing Member shall have
the right (subject to the terms and conditions set forth herein) to require the
Managing Member to acquire all or a portion of those Non-Managing Member Units
held by such Non-Managing Member which were issued by the Company on the Initial
Closing Date (the ‘First Traunch Non-Managing Member Units’), (ii) the Second
Exchange Date, each Non-Managing Member shall have the right (subject to the
terms and conditions set forth herein) to require the Managing Member to acquire
all or a portion of those Non-Managing Member Units held by such Non-Managing
Members which were issued by the Company at any time after the Initial Closing
Date, but which do not constitute Third Traunch Non-Managing Member Units or
Fourth Traunch Non-Managing Member Units (the ‘Second Traunch Non-Managing
Member Units’), (iii) the Third Exchange Date, each Non-Managing Member shall
have the right (subject to the terms and conditions set forth herein) to require
the Managing Member to acquire all or a portion of those Non-Managing Member
Units held by such Non-Managing Member which were issued by the Company on the
applicable Effective Date in connection with the Myriad IV Contribution
Agreement and the Myriad IV Property (the ‘Third Traunch Non-Managing Member
Units’), and (iv) the Fourth Exchange Date, each Non-Managing Member shall have
the right (subject to the terms and conditions set forth herein) to require the
Managing Member to acquire all or a portion of those Non-Managing Member Units
held by such Non-Managing Member which were issued by the Company on the
applicable Effective Date in connection with the Myriad V/Lakeview Contribution
Agreement, the Myriad V Property and the Lakeview Property (the ‘Fourth Traunch
Non-Managing Member Units’) (all such Non-Managing Member Units being hereafter
called ‘Tendered Units’) in exchange (an ‘Exchange’) for, at the election of and
in the sole and absolute discretion of the Managing Member, either the Cash
Amount or a number of REIT Shares equal to the REIT Shares Amount payable on the
Specified Exchange Date.”

 

7

--------------------------------------------------------------------------------


 

(ii)        The parties hereto hereby acknowledge and agree that the second
sentence of Section 8.6.A of the Original LLC Agreement (i.e., relating to the
acquisition of Membership Interests by a third party lender) shall have no
application to the Third Traunch Non-Managing Member Units or the Fourth Traunch
Non-Managing Member Units.

 

(iii)       The parties hereto hereby acknowledge and agree that,
notwithstanding anything to the contrary in the LLC Agreement, as hereby
amended, the Myriad IV Contribution Agreement or the Myriad V/Lakeview
Contribution Agreement, (A) the terms and conditions of that certain
Registration Rights Agreement dated as of August 17, 2001, by and among the
Managing Member and certain other Persons named therein, shall have no
application to any REIT Shares issued or issuable to any Non-Managing Member
upon consummation of an Exchange by any Non-Managing Member pursuant to
Section 8.6 of the Original LLC Agreement, as previously amended by the
Amendments and as further amended hereby, of all or any portion of the Third
Traunch Non-Managing Member Units or Fourth Traunch Non-Managing Member Units,
and (B) the rights of each Non-Managing Member to require the Managing Member to
file a registration statement (or include in any other registration statement)
with the SEC with respect to, or otherwise register or effectuate the
registration under the Securities Act of, any REIT Shares issued or issuable to
such Non-Managing Member upon consummation of an Exchange by such Non-Managing
Member pursuant to Section 8.6 of the Original LLC Agreement, as previously
amended by the Amendments and as further amended hereby, of all or any portion
of the Third Traunch Non-Managing Member Units or Fourth Traunch Non-Managing
Member Units shall be governed by the terms of the Myriad V/Lakeview
Registration Rights Agreement.

 

4.         Effect of Amendment.  Except to the extent expressly modified by this
Amendment, the LLC Agreement remains in full force and effect.

 

5.         Conflicting Terms.  Wherever the terms of this Amendment and the
terms and conditions of the LLC Agreement are in conflict, the terms of this
Amendment shall be deemed to supersede the conflicting terms of the LLC
Agreement.

 

6.         Counterparts.  This Amendment may be executed in counterparts, all of
which together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

 

 

 

[Signature Pages Follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first written above.

 

 

MANAGING MEMBER:

HCP, INC., a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Timothy M. Schoen

 

 

Name:

Timothy M. Schoen

 

 

Title:

Executive Vice President

 

 

 

COMPANY:

HCPI/UTAH II, LLC, a Delaware limited liability company

 

 

 

 

By:

HCP, Inc., a Maryland corporation, its Managing Member

 

 

 

 

 

By:

/s/ Timothy M. Schoen

 

 

 

Name:

Timothy M. Schoen

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

BOYER IX (New Member):

BOYER RESEARCH PARK ASSOCIATES IX, L.C., a Utah limited liability company

 

 

 

 

 

 

By:

THE BOYER COMPANY, L.C., a Utah limited liability company, its Manager

 

 

 

 

 

 

 

By:

/s/ Steven B. Ostler

 

 

 

Name:

Steven B. Ostler

 

 

 

Title:

Manager

 

 

 

TEGRA (New Member):

TEGRA LAKEVIEW ASSOCIATES, L.C., a Utah limited liability company

 

 

 

 

 

 

By:

THE BOYER COMPANY, L.C., a Utah limited liability company, its Manager

 

 

 

 

 

 

 

By:

/s/ Steven B. Ostler

 

 

 

Name:

Steven B. Ostler

 

 

 

Title:

Manager

 

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE 2(a)(iv)

 

LIST OF REAL PROPERTIES AND TAX PROTECTION PERIOD
EXPIRATION DATES

 

Real Property



 

 

Tax Protection Period Expiration Date

Wesley
850 North Hillside, Wichita, Kansas



 

 

August 17, 2005

Lansing
712 First Terrace, Lansing, Kansas



 

 

August 17, 2005

Evanston MOB
190 Arrowhead Drive, Evanston, Wyoming



 

 

August 17, 2005

Caldwell
West Valley Medical Center, Caldwell, Idaho



 

 

August 17, 2005

Old Mill II
6360 South 3000 East, Salt Lake City, Utah



 

 

August 17, 2011

Stansbury
220 Millpond, Stansbury, Utah



 

 

August 17, 2011

Rancho Vistoso
13101 North Oracle Road, Oro Valley, Arizona



 

 

August 17, 2011

HCA Supply
Lot 51 (Sportsplex Drive), Kaysville, Utah



 

 

August 17, 2011

Tatum Dental
26232 North Tatum Blvd., Phoenix, Arizona



 

 

August 17, 2011

Denver I
9191 Grant Street, Thornton, Colorado



 

 

August 17, 2011

Denver II
9191 Grant Street, Thornton, Colorado



 

 

August 17, 2011

Northwest II
Medical Drive & LaCholla Blvd., Tucson, Arizona



 

 

August 17, 2011

ARUP I
546 S. Chipeta Way, Salt Lake City, Utah



 

 

August 17, 2016

 

Schedule 2(a)(iv)-1

--------------------------------------------------------------------------------


 

Real Property



 

 

Tax Protection Period Expiration Date

ARUP II
546 S. Chipeta Way, Salt Lake City, Utah



 

 

August 17, 2016

ARUP III
546 S. Chipeta Way, Salt Lake City, Utah



 

 

August 17, 2016

Myriad I
350 Wakara Way, Salt Lake City, Utah



 

 

August 17, 2016

Myriad II
320 Wakara Way, Salt Lake City, Utah



 

 

August 17, 2016

Myriad III
320 Wakara Way, Salt Lake City, Utah



 

 

August 17, 2016

Myriad IV
320 Wakara Way, Salt Lake City, Utah



 

 

Not applicable – there is no tax protection period with respect to the Myriad IV
Real Property.

Myriad V
305 Chipeta Way, Salt Lake City, Utah



 

 

August 17, 2020

Lakeview
620 East Medical Drive, Bountiful, Utah



 

 

August 17, 2020

 

Schedule 2(a)(iv)-2

--------------------------------------------------------------------------------


 

AMENDMENT NO. 8

TO AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF HCPI/UTAH II, LLC AND NEW MEMBER JOINDER AGREEMENT

 

THIS AMENDMENT NO. 8 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH II, LLC AND NEW MEMBER JOINDER AGREEMENT (“Amendment”) is made and
entered into effective as of July 30, 2012 (the “Amendment No. 8 Effective
Date”), by HCP, INC., a Maryland corporation (“Managing Member”), HCPI/UTAH II,
LLC, a Delaware limited liability company (the “Company”), Tegra Jordan Valley
Medical, L.C., a Utah limited liability company (“Tegra Jordan Valley”), Tegra
Jordan Valley Owner, L.C., a Utah limited liability company (“Tegra Owner”),
Boyer Mesquite Medical, L.C., a Utah limited liability company (“Boyer
Mesquite”), Boyer Life Center Associates, Ltd., a Utah limited partnership
(“Boyer Life Center”), Tegra Kansas City Imaging, L.C., a Utah limited liability
company (“Tegra Kansas City”), Tegra East Mesa MOB, L.C., a Utah limited
liability company (“East Mesa”), and Tegra Salt Lake Regional Medical, L.C., a
Utah limited liability company (“Salt Lake Regional” and together with Tegra
Jordan Valley, Tegra Owner, Boyer Mesquite, Boyer Life Center, Tegra Kansas City
and East Mesa, collectively, the “New Members,” and each, a “New Member”).

 

RECITALS

 

A.        Managing Member is the “Managing Member” of the Company pursuant to
that certain Amended and Restated Limited Liability Company Agreement of
HCPI/Utah II, LLC dated as of August 17, 2001 (the “Original LLC Agreement”), as
amended by that certain Amendment No. 1 to Amended and Restated Limited
Liability Company Agreement of HCPI/Utah II, LLC dated as of October 30, 2001
(“Amendment No. 1”), that certain Amendment No. 2 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated July 3, 2002
(“Amendment No. 2”), that certain Amendment No. 3 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated September 27,
2002 (“Amendment No. 3”), that certain Amendment No. 4 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated June 25, 2003
(“Amendment No. 4”), that certain Amendment No. 5 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated July 16, 2004
(“Amendment No. 5”), that certain Amendment No. 6 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated February 28, 2007
(“Amendment No. 6”), and that certain Amendment No. 7 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated July 26, 2010
(“Amendment No. 7”).  Amendment No. 1, Amendment No. 2, Amendment No. 3,
Amendment No. 4, Amendment No. 5, Amendment No. 6 and Amendment No. 7 shall be
referred to herein, collectively, as the “Amendments.”  The Original LLC
Agreement, as previously amended by the Amendments, shall be referred to herein
as the “LLC Agreement.”  Capitalized terms used in this Amendment and not
otherwise defined in this Amendment shall have the meanings given to such terms
in the LLC Agreement.

 

B.        Managing Member, the Company, The Boyer Company, L.C., a Utah limited
liability company, and the transferors named therein, including the New Members,
are parties to that certain Contribution Agreement and Escrow Instructions dated
of even date with

 

1

--------------------------------------------------------------------------------


 

the Amendment No. 8 Effective Date (the “2012 Contribution Agreement”), pursuant
to which the New Members contributed to the Company or a wholly-owned Subsidiary
of the Company all of their right, title and interest in and to those properties
identified as the “Initial Properties” in the 2012 Contribution Agreement
(collectively, the “Boyer Initial Properties”), subject to the terms and
conditions set forth therein.

 

C.        Pursuant to the 2012 Contribution Agreement, in consideration for the
contribution of the Boyer Initial Properties to the Company or a wholly-owned
Subsidiary of the Company, each New Member will receive Non-Managing Member
Units in the Company, and desires to be admitted to the Company as an Additional
Member and Non-Managing Member pursuant to the LLC Agreement, as hereby amended.

 

D.        In connection with the foregoing, Managing Member desires to amend the
LLC Agreement, and the Company desires to admit each New Member as an Additional
Member and Non-Managing Member of the Company, all upon the terms and conditions
set forth herein.

 

E.         Pursuant to that certain Written Consent of the Members of HCPI/Utah
II, LLC Without A Meeting effective as of July 30, 2012 (the “Consent”),
Managing Member has obtained the requisite Consent of the current Non-Managing
Members of the Company to the transactions contemplated by the 2012 Contribution
Agreement, this Amendment and the admission of each New Member as an Additional
Member and Non-Managing Member of the Company.

 

AMENDMENT

 

NOW, THEREFORE, the LLC Agreement is hereby amended as of the Amendment No. 8
Effective Date as follows:

 

1.         Admission of New Members.

 

(a)        The Company hereby admits each New Member as an Additional Member and
Non-Managing Member of the Company, and, in connection therewith, the Company
shall issue Non-Managing Member Units to each New Member and Managing Member
Units to Managing Member in accordance with the terms and conditions of the 2012
Contribution Agreement.  The parties hereto acknowledge and agree that, in lieu
of updating the current Exhibit A attached to the LLC Agreement and reflecting
the respective Capital Contributions and LLC Units of the Members, Managing
Member shall instead reflect the same in the books and records of the Company.

 

(b)        Each New Member hereby agrees to be bound by the LLC Agreement, as
hereby amended, including, without limitation, Section 2.4 of the Original LLC
Agreement [Power of Attorney], as a Non-Managing Member of the Company.

 

(c)        Each New Member hereby represents and warrants to the Company,
Managing Member and each other Member that the representations and warranties
set forth in Section 3.4 of the Original LLC Agreement are true and correct as
of the Amendment No. 8 Effective Date.

 

2

--------------------------------------------------------------------------------


 

2.            Amendments to LLC Agreement.

 

(a)        Total Required Debt Amount.  The definition of “Total Required Debt
Amount” in Article I of the LLC Agreement shall be amended and restated in its
entirety as follows:

 

““Total Required Debt Amount” means Thirty Million Dollars ($30,000,000.00);
provided, however, the Total Required Debt Amount is subject to change pursuant
to the provisions contained in the definition of “Recourse Debt Amount” above.”

 

(b)        Supplemented Definitions.  The following definitions appearing in
Article 1 of the Original LLC Agreement, as previously amended and supplemented
by the Amendments, are hereby further supplemented as follows as of the
Amendment No. 8 Effective Date:

 

(i)        Effective Date.  With respect to each New Member and the Boyer
Initial Properties, “Effective Date” shall mean the Amendment No. 8 Effective
Date, which the parties hereto acknowledge and agree is the date on which the
transactions contemplated by the 2012 Contribution Agreement are being
consummated with respect to the Boyer Initial Properties.

 

(ii)       Real Properties.  “Real Properties” shall include the Boyer Initial
Properties.  The Real Properties as of the Amendment No. 8 Effective Date are
listed on Schedule 2(a) attached hereto.

 

(iii)      Specified Exchange Date. “Specified Exchange Date” means, with
respect to any Fifth Traunch Non-Managing Member Units, (A) the thirtieth (30th)
calendar day (or, if such day is not a Business Day, the next following Business
Day) after receipt by the Managing Member of a Notice of Exchange with respect
to any such Fifth Traunch Non-Managing Member Units or such earlier date after
receipt by the Managing Member of a Notice of Exchange as may be agreed by the
Managing Member and the Non-Managing Member; provided, however, that,
notwithstanding any other provisions set forth herein, in no event shall the
Specified Exchange Date with respect to any Fifth Traunch Non-Managing Member
Units occur prior to the first anniversary of the Amendment No. 8 Effective
Date; and provided, further, that the Specified Exchange Date with respect to
any Fifth Traunch Non-Managing Member Units as well as the closing of an
Exchange on any Specified Exchange Date with respect to any such Fifth Traunch
Non-Managing Member Units, may be deferred in the Managing Member’s sole and
absolute discretion, for such time (but in any event not more than 150 days in
the aggregate) as may reasonably be required to effect, as applicable, (i)
necessary funding arrangements, (ii) compliance with the Securities Act or other
law (including, but not limited to, (a) state “blue sky” or other securities
laws and (b) the expiration or termination of the applicable waiting period, if
any, under the Hart Scott Rodino Antitrust Improvements Act of 1976, as
amended), and (iii) satisfaction or waiver of other commercially reasonable and
customary closing conditions and requirements for a transaction of such nature,
and (B) in the case of the delivery of a Call Notice pursuant to Section 13.2 of
the Original LLC Agreement, the 10th calendar day (or, if such day is not a
Business Day, the next following Business Day) after the mailing to the
applicable Non-Managing Members of a Call Notice with respect to any Fifth
Traunch Non-Managing Member Units.

 

3

--------------------------------------------------------------------------------


 

(iv)      Subsidiary. The parenthetical phrase “(taxed, for federal income tax
purposes, as a partnership and not as an association or publicly traded
partnership taxable as a corporation)” shall be amended to read “(treated as a
disregarded entity for federal income tax purposes, or taxed, for federal income
tax purposes, as a partnership and not as an association or publicly traded
partnership taxable as a corporation).”

 

(v)       Tax Protection Period. Notwithstanding anything to the contrary in the
LLC Agreement, as hereby amended, the “Tax Protection Period” with respect to
each of the Real Properties shall expire on the earlier of (1) the date set
forth opposite such Real Property on Schedule 2(a) attached hereto, or (2) the
date on which the Subsequent Threshold Test has been satisfied; provided,
however, that the provisions of Section 7.3.E of the Original LLC Agreement have
no application with respect to payments of any Additional Consideration Amount
under the 2012 Contribution Agreement.

 

(vi)      Transferred Properties.  The “Transferred Properties” shall include
the Boyer Initial Properties.

 

(c)        New Definitions.  The following definitions shall be added to and
deemed part of Article 1 of the Original LLC Agreement, as previously amended by
the applicable Amendments, as of the Amendment No. 8 Effective Date:

 

(i)        “2012 Contribution Agreement” means that certain Contribution
Agreement and Escrow Instructions, dated as of July 30, 2012, by and among the
Managing Member, the Company, The Boyer Company, L.C., a Utah limited liability
company, and the other parties identified on the signature page thereto.

 

(ii)       “2012 Registration Rights Agreement” means that certain Registration
Rights Agreement, dated as of July 30, 2012, by and among the Managing Member
and the other parties identified on the signature page thereto.

 

(iii)      “Debt Schedule” has the meaning set forth in Section 7.3.E(4) hereof.

 

(iv)      “Fifth Exchange Date” means, with respect to any Fifth Traunch
Non-Managing Member Units, that date which is one (1) year after the Amendment
No. 8 Effective Date or, if such day is not a Business Day, the next following
Business Day.

 

(v)       “Fifth Traunch Non-Managing Member Units” has the meaning set forth in
Section 8.6.A hereof.

 

4

--------------------------------------------------------------------------------


 

(vi)      “Loan Assumption Documents” has the meaning set forth in the
Contribution Agreement, the Myriad V/Lakeview Contribution Agreement or the 2012
Contribution Agreement, as applicable.

 

(vii)     “Property Contribution Agreements” means the Contribution Agreement,
the Myriad IV Contribution Agreement, the Myriad V/Lakeview Contribution
Agreement and the 2012 Contribution Agreement, and “applicable Property
Contribution Agreement” means the Property Contribution Agreement applicable to
the Company’s acquisition of specified Real Properties.

 

(viii)    “Scheduled Debt” has the meaning set forth in Section 7.3.E(4) hereof.

 

(d)       References to “Contribution Agreement.”

 

(i)        Section 3.4.E.  The phrase “consummating the transaction provided for
in or contemplated by the Contribution Agreement, the Myriad IV Contribution
Agreement or the Myriad V/Lakeview Contribution Agreement, as applicable”
appearing in the first sentence of Section 3.4.E of the Original LLC Agreement,
as previously amended by Amendment No. 7, is hereby further amended to read
“consummating the transactions provided for in or contemplated by the Property
Contribution Agreements.”

 

(ii)       Section 4.1.  The phrase “Contribution Agreement, the Myriad IV
Contribution Agreement or the Myriad V/Lakeview Contribution Agreement”
appearing in the third sentence of Section 4.1 of the Original LLC Agreement, as
previously amended by Amendment No. 7, is hereby further amended to read “the
Property Contribution Agreements.”

 

(iii)      Section 4.4.A.  The phrase “Contribution Agreement, the Myriad IV
Contribution Agreement or the Myriad V/Lakeview Contribution Agreement, as
applicable” appearing in the last sentence of Section 4.4.A of the Original LLC
Agreement, as previously amended by Amendment No. 7, is hereby further amended
to read “the Property Contribution Agreements.”

 

(iv)      Section 4.4.B.  The phrase “(i) fund all necessary capital additions,
tenant improvements and leasing commissions relating to the Real Properties,
except for the Unidentified and Unpaid Tenant Improvement Costs (as such term is
defined in the Contribution Agreement, the Myriad IV Contribution Agreement and
the Myriad V/Lakeview Contribution Agreement, as applicable) which are required
to be funded by a Non-Managing Member pursuant to the Contribution Agreement,
the Myriad IV Contribution Agreement or the Myriad V/Lakeview Contribution
Agreement, as applicable” appearing in Section 4.4.B of the Original LLC
Agreement, as previously amended by Amendment No. 7, is hereby further amended
to read “(i) fund all necessary capital additions, tenant improvements and
leasing commissions relating to the Real Properties, except for the Unidentified
and Unpaid Tenant Improvement Costs (as such term is defined in the applicable
Property Contribution Agreement) which are required to be funded by a
Non-Managing Member pursuant to such applicable Property Contribution
Agreement.”

 

5

--------------------------------------------------------------------------------


 

(v)       Section 7.1.A(6).  The phrase “the execution, delivery and performance
of the Contribution Agreement, the Myriad IV Contribution Agreement and the
Myriad V/Lakeview Contribution Agreement, as applicable, and the agreements and
instruments referred to therein or contemplated thereby, including the
Management Agreement (as defined in the Contribution Agreement, the Myriad IV
Contribution Agreement and the Myriad V/Lakeview Contribution Agreement, as
applicable) and the Loan Assumption Documents” appearing in clause (ii) of
Section 7.1.A(6) of the Original LLC Agreement, as previously amended by
Amendment No. 7, is hereby further amended to read “the execution, delivery and
performance of the Property Contribution Agreements and the agreements and
instruments referred to therein or contemplated thereby, including each
Management Agreement (as defined in the applicable Property Contribution
Agreement), as such agreements may thereafter be amended, and the Loan
Assumption Documents.”

 

(vi)      Section 7.3.E(2).  The phrase “the Contribution Agreement, the Myriad
IV Contribution Agreement and the Myriad V/Lakeview Contribution Agreement, as
applicable,” appearing twice in Section 7.3.E(2) of the Original LLC Agreement,
as previously amended by Amendment No. 7, is hereby further amended to read in
each instance “the Property Contribution Agreements.”

 

(vii)     Section 12.2.B.  The phrase “the Contribution Agreement, the Myriad IV
Contribution Agreement and the Myriad V/Lakeview Contribution Agreement, as
applicable” appearing in Section 12.2.B of the Original LLC Agreement, as
previously amended by Amendment No. 7, is hereby further amended to read “the
Property Contribution Agreements.”

 

(viii)    Section 15.10.  The phrase “the Contribution Agreement, the Myriad IV
Contribution Agreement, the Myriad V/Lakeview Contribution Agreement and the
other agreements executed on the applicable Effective Date as provided in the
Contribution Agreement, the Myriad IV Contribution Agreement and the Myriad
V/Lakeview Contribution Agreement, as applicable” appearing in Section 15.10 of
the Original LLC Agreement, as previously amended by Amendment No. 7, is hereby
further amended to read “the Property Contribution Agreements and the other
agreements executed on the applicable Effective Date as provided in the
applicable Property Contribution Agreement.”

 

(e)        Restriction on Managing Member’s Authority.  Section 7.3.E(4) of the
Original LLC Agreement is hereby amended and restated to read in its entirety as
follows:

 

“(4)      Each Non-Managing Member shall have the option from time to time
during the Tax Protection Period to guarantee debt of the Company (or enter into
a reimbursement agreement with respect to debt of the Company) in an amount up
to its share of the Recourse Debt Amount as determined by the Non-Managing
Member Representative, provided that the aggregate amount to be guaranteed shall
not exceed the

 

6

--------------------------------------------------------------------------------


 

Recourse Debt Amount.  If a Non-Managing Member elects to guarantee debt as
described in this Section 7.3.E(4), the Company, the Managing Member, and such
Non-Managing Member agree to enter into a reimbursement agreement substantially
in the form attached hereto as Exhibit C.  The Company shall be required to
ensure that there is a sufficient level of debt available to all Non-Managing
Members for such guarantees, but not greater in the aggregate, than the Recourse
Debt Amount; provided, however, that each Non-Managing Member shall be solely
responsible for providing accurate information to the Company regarding the
level of debt deemed “sufficient” by such Non-Managing Member, and the Company
shall be deemed to have satisfied its obligations under this Section 7.3.E(4)
with respect to a Non-Managing Member if it acts in good faith reliance on
information delivered to the Company by such Non-Managing Members without any
duty to question the accuracy of such information.  The Company and the
Non-Managing Member Representative shall prepare prior to October 31, 2012, and
shall thereafter update from time to time, but no more frequently than once each
calendar year, a schedule of the maturity dates for any outstanding indebtedness
of the Company (the “Debt Schedule”), but only if such indebtedness exceeds
$100,000 (“Scheduled Debt”).  The Non-Managing Member Representative shall
notify the Company of any need to enter into different and/or additional
guarantees or reimbursement agreements (as the case may be) within forty-five
(45) calendar days prior to the scheduled maturity date of any Scheduled Debt of
the Company as shown on the Debt Schedule.  Notwithstanding the foregoing, if
the Company intends to repay, in whole or in part, or substitute other debt for,
Scheduled Debt prior to its scheduled maturity date, the Company shall provide
notice to the Non-Managing Member Representative at least forty-five (45) days
prior to such repayment or substitution and shall provide such additional
information as the Non-Managing Member Representative shall reasonably request
to permit such Non-Managing Member(s) to decide whether or not to enter into
different and/or additional guarantees or reimbursement agreements (as the case
may be), and the Non-Managing Member Representative shall provide notice to the
Company of the need for such agreements at least fifteen (15) calendar days
prior to any such repayment or substitution of the Scheduled Debt.”

 

(f)                                Exchange Rights.

 

(i)        The first sentence of Section 8.6.A of the Original LLC Agreement, as
previously amended and restated by Amendment No. 7, is hereby further amended
and restated to read in its entirety as follows:

 

“On or after (i) the First Exchange Date, each Non-Managing Member shall have
the right (subject to the terms and conditions set forth herein) to require the
Managing Member to acquire all or a portion of those Non-Managing Member Units
held by such Non-Managing Member which were issued by the Company on the Initial
Closing Date (the ‘First Traunch Non-Managing Member Units’), (ii) the Second
Exchange Date, each Non-Managing Member shall have the right (subject to the
terms and conditions set forth herein) to require the Managing Member to acquire
all or a portion of those Non-Managing Member Units held by such Non-Managing
Member which were issued by the Company at any time after the Initial Closing
Date, but which do not constitute Third Traunch Non-Managing Member Units,
Fourth Traunch Non-Managing Member Units or

 

7

--------------------------------------------------------------------------------


 

Fifth Traunch Non-Managing Member Units (the ‘Second Traunch Non-Managing Member
Units’), (iii) the Third Exchange Date, each Non-Managing Member shall have the
right (subject to the terms and conditions set forth herein) to require the
Managing Member to acquire all or a portion of those Non-Managing Member Units
held by such Non-Managing Member which were issued by the Company on the
applicable Effective Date in connection with the Myriad IV Contribution
Agreement and the Myriad IV Property (the ‘Third Traunch Non-Managing Member
Units’), (iv) the Fourth Exchange Date, each Non-Managing Member shall have the
right (subject to the terms and conditions set forth herein) to require the
Managing Member to acquire all or a portion of those Non-Managing Member Units
held by such Non-Managing Member which were issued by the Company on the
applicable Effective Date in connection with the Myriad V/Lakeview Contribution
Agreement, the Myriad V Property and the Lakeview Property (the ‘Fourth Traunch
Non-Managing Member Units’), and (v) the Fifth Exchange Date, each Non-Managing
Member shall have the right (subject to the terms and conditions set forth
herein) to require the Managing Member to acquire all or a portion of those
Non-Managing Member Units held by such Non-Managing Member which were issued by
the Company on the applicable Effective Date in connection with the 2012
Contribution Agreement and the Boyer Initial Properties (the ‘Fifth Traunch
Non-Managing Member Units’) (all such Non-Managing Member Units being hereafter
called ‘Tendered Units’) in exchange (an ‘Exchange’) for, at the election of and
in the sole and absolute discretion of the Managing Member, either the Cash
Amount or a number of REIT Shares equal to the REIT Shares Amount payable on the
Specified Exchange Date.”

 

(ii)       The parties hereto hereby acknowledge and agree that the second
sentence of Section 8.6.A of the Original LLC Agreement (i.e., relating to the
acquisition of Membership Interests by a third party lender) shall have no
application to the Third Traunch Non-Managing Member Units, the Fourth Traunch
Non-Managing Member Units or the Fifth Traunch Non-Managing Member Units.

 

(iii)      The parties hereto hereby acknowledge and agree that, notwithstanding
anything to the contrary in the LLC Agreement or the Property Contribution
Agreements, (A) the terms and conditions of that certain Registration Rights
Agreement dated as of August 17, 2001, by and among the Managing Member and
certain other Persons named therein and that certain Registration Rights
Agreement dated as of July 26, 2010, by and among the Managing Member and
certain other Persons named therein, shall have no application to any REIT
Shares issued or issuable to any Non-Managing Member upon consummation of an
Exchange by any Non-Managing Member pursuant to Section 8.6 of the Original LLC
Agreement, as previously amended by the Amendments and as further amended
hereby, of all or any portion of the Fifth Traunch Non-Managing Member Units,
and (B) the rights of each Non-Managing Member to require the Managing Member to
file a registration statement (or include in any other registration statement)
with the SEC with respect to, or otherwise register or effectuate the
registration under the Securities Act of, any REIT Shares issued or issuable to
such Non-Managing Member upon consummation of an Exchange by such Non-Managing
Member pursuant to Section 8.6 of the Original LLC Agreement, as previously
amended by the Amendments and as further amended hereby, of all or any portion
of the Fifth Traunch Non-Managing Member Units shall be governed solely by the
terms of the 2012 Registration Rights Agreement.

 

8

--------------------------------------------------------------------------------


 

3.   Condition to Effectiveness.  Pursuant to Section 4 of that certain
Acknowledgment and Consent dated as of October 29, 2010 by and among Wells Fargo
National Association, a national banking association (“Lender”), Gardner
Property Holdings, L.C., a Utah limited liability company, the Company and the
Managing Member, as amended, the effectiveness of this Amendment is conditioned
upon Lender’s approval of this Amendment, which approval is being obtained
concurrently herewith in the form of Exhibit A attached hereto.

 

4.   Effect of Amendment.  Except to the extent expressly modified by this
Amendment, the LLC Agreement remains in full force and effect.

 

5.   Conflicting Terms.  Wherever the terms of this Amendment and the terms and
conditions of the LLC Agreement are in conflict, the terms of this Amendment
shall be deemed to supersede the conflicting terms of the LLC Agreement.

 

6.   Counterparts.  This Amendment may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

 

 

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first written above.

 

MANAGING MEMBER:

HCP, INC., a Maryland corporation

 

 

 

 

By:

/s/ Thomas M. Klaritch

 

 

Name:

Thomas M. Klaritch

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

COMPANY:

HCPI/UTAH II, LLC, a Delaware limited liability company

 

 

 

 

By:

HCP, Inc., a Maryland corporation, its

 

 

Managing Member

 

 

 

 

 

By:

/s/ Thomas M. Klaritch

 

 

Name:

Thomas M. Klaritch

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

TEGRA JORDAN VALLEY (New Member):

TEGRA JORDAN VALLEY MEDICAL, L.C., a Utah limited liability company

 

 

 

 

By:

THE BOYER COMPANY, L.C., a Utah limited liability company, its Manager

 

 

 

 

 

 By:

/s/ Devon M. Glenn

 

 

 Name:

Devon M. Glenn

 

 

 Title:

Manager

 

--------------------------------------------------------------------------------


 

TEGRA VALLEY OWNER (New Member):

TEGRA JORDAN VALLEY OWNER, L.C., a Utah limited liability company

 

 

 

 

By:

THE BOYER COMPANY, L.C., a Utah limited liability company, its Manager

 

 

 

 

 

By:

/s/ Devon M. Glenn

 

 

Name:

Devon M. Glenn

 

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

BOYER MESQUITE (New Member):

BOYER MESQUITE MEDICAL, L.C., a Utah limited liability company

 

 

 

 

By:

THE BOYER COMPANY, L.C., a Utah limited liability company, its Manager

 

 

 

 

 

 By:

/s/ Devon M. Glenn

 

 

 Name:

Devon M. Glenn

 

 

 Title:

Manager

 

 

 

 

By:

GARDNER PROPERTY HOLDINGS, L.C., a Utah limited liability company, its Manager

 

 

 

 

 

 By:

/s/ Kem C. Gardner

 

 

 Name:

Kem C. Gardner

 

 

 Title:

Manager

 

--------------------------------------------------------------------------------


 

BOYER LIFE CENTER (New Member):

BOYER LIFE CENTER ASSOCIATES, LTD., a Utah limited partnership

 

 

 

 

By:

THE BOYER COMPANY, L.C., a Utah limited liability company, its General Partner

 

 

 

 

 

 By:

/s/ Devon M. Glenn

 

 

 Name:

Devon M. Glenn

 

 

 Title:

Manager

 

 

 

 

By:

GARDNER PROPERTY HOLDINGS, L.C., a Utah limited liability company, its General
Partner

 

 

 

 

 

 By:

/s/ Kem C. Gardner

 

 

 Name:

Kem C. Gardner

 

 

 Title:

Manager

 

--------------------------------------------------------------------------------


 

TEGRA KANSAS CITY (New Member):

TEGRA KANSAS CITY IMAGING, L.C., a Utah limited liability company

 

 

 

 

By:

THE BOYER COMPANY, L.C., a Utah limited liability company, its Manager

 

 

 

 

 

 By:

/s/ Devon M. Glenn

 

 

 Name:

Devon M. Glenn

 

 

 Title:

Manager

 

--------------------------------------------------------------------------------


 

EAST MESA (New Member):

TEGRA EAST MESA MOB, L.C., A Utah limited liability companpy

 

 

 

 

By:

THE BOYER COMPANY, L.C., a Utah limited liability company, its Manager

 

 

 

 

 

By:

/s/ Devon M. Glenn

 

 

Name:

Devon M. Glenn

 

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

SALT LAKE REGIONAL (New Member):

TEGRA SALT LAKE REGIONAL MEDICAL, L.C., a Utah limited liability company

 

 

 

 

By:

THE BOYER COMPANY, L.C., a Utah limited liability company, its Manager

 

 

 

 

 

 By:

/s/ Devon M. Glenn

 

 

 Name:

Devon M. Glenn

 

 

 Title:

Manager

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF LENDER’S APPROVAL

 

___________, 2012

 

VIA FACSIMILE

 

Wells Fargo Bank, National Association

299 S. Main Street, 6th Floor

Salt Lake City, Utah 84111

Attention: Michael T. Dulgarian

Facsimile: 801-246-1540

Loan No. 1003057

 

Re:                          Acknowledgment and Consent dated as of October 29,
2010 by and among Wells Fargo National Association, a national banking
association (“Lender”), Gardner Property Holdings, L.C., a Utah limited
liability company (“Borrower”), HCPI/Utah II, LLC, a Delaware limited liability
company (the “Down REIT Sub”), and HCP, Inc., a Maryland corporation (“HCP”), as
amended (the “Acknowledgment and Consent”)

 

Dear Mr. Dulgarian:

 

Borrower, the Down REIT Sub and HCP are parties to that certain Amended and
Restated Limited Liability Company Agreement of HCPI/Utah II, LLC, dated as of
August 17, 2001, as amended (the “LLC Agreement”).  In connection with the
proposed contribution to the Down REIT Sub of additional real property and
related interests by certain entities affiliated with The Boyer Company, L.C.
(the “New Transferors”), the current members of Down REIT Sub and the New
Transferors propose to amend the LLC Agreement as set forth in Exhibit A
attached hereto and incorporated herein by this reference (the “Amendment”).

 

This constitutes notice of the Amendment for purposes of the Acknowledgment and
Consent (including, without limitation, Section 4 thereof), that certain Line of
Credit Agreement, dated as of October 29, 2010 (as amended, the “Loan
Agreement”) (including, without limitation, Section 5.12 thereof).  In addition,
Borrower, Down REIT Sub and HCP request that Lender acknowledge the receipt of
this notice and consent to the Amendment by countersigning this letter in the
space provided below.  By so countersigning, Lender also acknowledges that this
letter satisfies the notice and consent requirements of the Acknowledgment and
Consent, the Loan Agreement and each of the other Loan Documents (as defined in
the Loan Agreement) with respect to the Amendment and that upon execution of the
Amendment, the definition of “LLC Agreement” and “LLC Agreements” in the
Acknowledgment and Consent, the Loan Agreement and each of the other Loan
Documents shall be deemed modified to include the Amendment.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

In accordance with Section 4 of the Acknowledgment and Consent, if Lender does
not respond to this notice within ten (10) business days following Lender’s
receipt of this notice, Lender’s approval of the Amendment shall be deemed to
have been given.

 

 

 

Sincerely,

 

 

 

 

 

Gardner Property Holdings, L.C., a Utah limited liability company

 

 

 

 

 

By:

 

 

 

 

Name: Kem C. Gardner

 

 

Title: Manager

 

 

 

 

Wells Fargo Bank, National Association

 

a national banking association

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Exhibit A-2

--------------------------------------------------------------------------------


 

SCHEDULE 2(a)

 

LIST OF REAL PROPERTIES AND TAX PROTECTION PERIOD

EXPIRATION DATES

 

Real Property

Tax Protection Period Expiration Date

 

 

Wesley

850 North Hillside, Wichita, Kansas

August 17, 2005

Lansing

712 First Terrace, Lansing, Kansas

August 17, 2005

Evanston MOB

190 Arrowhead Drive, Evanston, Wyoming

August 17, 2005

Caldwell

West Valley Medical Center, Caldwell, Idaho

August 17, 2005

Old Mill II

6360 South 3000 East, Salt Lake City, Utah

August 17, 2011

Stansbury

220 Millpond, Stansbury, Utah

August 17, 2011

Rancho Vistoso

13101 North Oracle Road, Oro Valley, Arizona

August 17, 2011

HCA Supply

Lot 51 (Sportsplex Drive), Kaysville, Utah

August 17, 2011

Tatum Dental

26232 North Tatum Blvd., Phoenix, Arizona

August 17, 2011

Denver I

9191 Grant Street, Thornton, Colorado

August 17, 2011

Denver II

9191 Grant Street, Thornton, Colorado

August 17, 2011

Northwest II

Medical Drive & LaCholla Blvd., Tucson, Arizona

August 17, 2011

ARUPI

546 S. Chipeta Way, Salt Lake City, Utah

August 17, 2016

ARUP II

546 S. Chipeta Way, Salt Lake City, Utah

August 17, 2016

ARUP III

546 S. Chipeta Way, Salt Lake City, Utah

August 17,2016

Myriad I

350 Wakara Way, Salt Lake City, Utah

August 17,2016

Myriad II

320 Wakara Way, Salt Lake City, Utah

August 17,2016

Myriad III

320 Wakara Way, Salt Lake City, Utah

August 17, 2016

Myriad IV

320 Wakara Way, Salt Lake City, Utah

Not applicable- there is no tax protection

period with respect to the Myriad IV Real Property.

 

Schedule 2(a)-1

--------------------------------------------------------------------------------


 

Real Property

Tax Protection Period Expiration Date

 

 

Myriad V

305 Chipeta Way, Salt Lake City, Utah

August 17, 2020

Lakeview

620 East Medical Drive, Bountiful, Utah

August 17, 2020

Jordan Valley

3584 West 9000 South, West Jordan, Utah

January 1, 2025

Mesquite

1301 Bertha Howe Avenue, Mesquite, Nevada

January 1, 2025

Life Center

9844 South 1300 East, Sandy, Utah

January 1, 2025

K.C. Imaging

11011 Haskell, Kansas City, Kansas

January 1, 2025

East Mesa

10238 East Hampton Avenue, Mesa, Arizona

January 1, 2025

SL Regional

82 South 1100 East, Salt Lake City, Utah

January 1, 2025

 

Schedule 2(a)-2

--------------------------------------------------------------------------------


 

AMENDMENT NO. 9

TO AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF HCPI/UTAH II, LLC AND NEW MEMBER JOINDER AGREEMENT

 

THIS AMENDMENT NO. 9 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH II, LLC AND NEW MEMBER JOINDER AGREEMENT (“Amendment”) is made and
entered into effective as of August 15, 2012 (the “Amendment No. 9 Effective
Date”), by HCP, INC., a Maryland corporation (“Managing Member”), HCPI/UTAH II,
LLC, a Delaware limited liability company (the “Company”), Boyer Evanston
Medical Office Building, L.C., a Utah limited liability company (“Boyer
Evanston”), Tegra Davis Associates, L.C., a Utah limited liability company
(“Tegra Davis”), and Tegra Lone Peak Medical, L.C. (“Tegra Lone Peak” and
together with Boyer Evanston and Tegra Davis, collectively, the “New Members,”
and each, a “New Member”).

 

RECITALS

 

A.        Managing Member is the “Managing Member” of the Company pursuant to
that certain Amended and Restated Limited Liability Company Agreement of
HCPI/Utah II, LLC dated as of August 17, 2001 (the “Original LLC Agreement”), as
amended by that certain Amendment No. 1 to Amended and Restated Limited
Liability Company Agreement of HCPI/Utah II, LLC dated as of October 30, 2001
(“Amendment No. 1”), that certain Amendment No. 2 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated July 3, 2002
(“Amendment No. 2”), that certain Amendment No. 3 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated September 27,
2002 (“Amendment No. 3”), that certain Amendment No. 4 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated June 25, 2003
(“Amendment No. 4”), that certain Amendment No. 5 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated July 16, 2004
(“Amendment No. 5”), that certain Amendment No. 6 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated February 28, 2007
(“Amendment No. 6”), that certain Amendment No. 7 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated July 26, 2010
(“Amendment No. 7”), and that certain Amendment No. 8 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated July 30, 2012
(“Amendment No. 8”).  Amendment No. 1, Amendment No. 2, Amendment No. 3,
Amendment No. 4, Amendment No. 5, Amendment No. 6, Amendment No. 7 and Amendment
No. 8 shall be referred to herein, collectively, as the “Amendments.”  The
Original LLC Agreement, as previously amended by the Amendments, shall be
referred to herein as the “LLC Agreement.”  Capitalized terms used in this
Amendment and not otherwise defined in this Amendment shall have the meanings
given to such terms in the LLC Agreement.

 

B.        Managing Member, the Company, The Boyer Company, L.C., a Utah limited
liability company, and the transferors named therein, including the New Members,
are parties to that certain Contribution Agreement and Escrow Instructions dated
as of July 30, 2012 (the “2012 Contribution Agreement”), pursuant to which the
New Members contributed to the Company or a wholly-owned Subsidiary of the
Company all of their right, title and interest in and to those properties
commonly known and identified on Exhibit A to the 2012 Contribution Agreement as
“Davis,” “Evanston” and “Lone Peak” (collectively, the “Boyer Subsequent
Properties”), subject to the terms and conditions set forth therein.

 

1

--------------------------------------------------------------------------------


 

C.        Pursuant to the 2012 Contribution Agreement, in consideration for the
contribution of the Boyer Subsequent Properties to the Company or a wholly-owned
Subsidiary of the Company, each New Member will receive Non-Managing Member
Units in the Company, and desires to be admitted to the Company as an Additional
Member and Non-Managing Member pursuant to the LLC Agreement, as hereby amended.

 

D.        In connection with the foregoing, Managing Member desires to amend the
LLC Agreement, and the Company desires to admit each New Member as an Additional
Member and Non-Managing Member of the Company, all upon the terms and conditions
set forth herein.

 

E.         Pursuant to that certain Written Consent of the Members of HCPI/Utah
II, LLC Without A Meeting effective as of July 30, 2012 and that certain Written
Consent of the Members of HCPI/Utah II, LLC Without A Meeting effective as of
August 15, 2012 (the “Consents”), Managing Member has obtained the requisite
Consents of the current Non-Managing Members of the Company to the transactions
contemplated by the 2012 Contribution Agreement, this Amendment and the
admission of each New Member as an Additional Member and Non-Managing Member of
the Company.

 

AMENDMENT

 

NOW, THEREFORE, the LLC Agreement is hereby amended as of the Amendment No. 9
Effective Date as follows:

 

1.         Admission of New Members.

 

(a)        The Company hereby admits each New Member as an Additional Member and
Non-Managing Member of the Company, and, in connection therewith, the Company
shall issue Non-Managing Member Units to each New Member and Managing Member
Units to Managing Member in accordance with the terms and conditions of the 2012
Contribution Agreement.  The parties hereto acknowledge and agree that, in lieu
of updating the current Exhibit A attached to the LLC Agreement and reflecting
the respective Capital Contributions and LLC Units of the Members, Managing
Member shall instead reflect the same in the books and records of the Company.

 

(b)        Each New Member hereby agrees to be bound by the LLC Agreement, as
hereby amended, including, without limitation, Section 2.4 of the Original LLC
Agreement [Power of Attorney], as a Non-Managing Member of the Company.

 

(c)        Each New Member hereby represents and warrants to the Company,
Managing Member and each other Member that the representations and warranties
set forth in Section 3.4 of the Original LLC Agreement are true and correct as
of the Amendment No. 9 Effective Date.

 

2

--------------------------------------------------------------------------------


 

2.         Amendments to LLC Agreement.

 

(a)        Total Required Debt Amount.  The definition of “Total Required Debt
Amount” in Article I of the LLC Agreement shall be amended and restated in its
entirety as follows:

 

““Total Required Debt Amount” means Thirty Million Dollars ($30,000,000.00);
provided, however, the Total Required Debt Amount is subject to change pursuant
to the provisions contained in the definition of “Recourse Debt Amount” above.”

 

(b)        Supplemented Definitions.  The following definitions appearing in
Article 1 of the Original LLC Agreement, as previously amended and supplemented
by the Amendments, are hereby further supplemented as follows as of the
Amendment No. 9 Effective Date:

 

  (i)       Effective Date.  With respect to each New Member and the Boyer
Subsequent Properties, “Effective Date” shall mean the Amendment No. 9 Effective
Date, which the parties hereto acknowledge and agree is the date on which the
transactions contemplated by the 2012 Contribution Agreement are being
consummated with respect to the Boyer Subsequent Properties.

 

 (ii)       Real Properties.  “Real Properties” shall include the Boyer
Subsequent Properties.  The Real Properties as of the Amendment No. 9 Effective
Date are listed on Schedule 2(a) attached hereto.

 

(iii)       Specified Exchange Date. “Specified Exchange Date” means, with
respect to any Sixth Traunch Non-Managing Member Units, (A) the thirtieth (30th)
calendar day (or, if such day is not a Business Day, the next following Business
Day) after receipt by the Managing Member of a Notice of Exchange with respect
to any such Sixth Traunch Non-Managing Member Units or such earlier date after
receipt by the Managing Member of a Notice of Exchange as may be agreed by the
Managing Member and the Non-Managing Member; provided, however, that,
notwithstanding any other provisions set forth herein, in no event shall the
Specified Exchange Date with respect to any Sixth Traunch Non-Managing Member
Units occur prior to the first anniversary of the Amendment No. 9 Effective
Date; and provided, further, that the Specified Exchange Date with respect to
any Sixth Traunch Non-Managing Member Units as well as the closing of an
Exchange on any Specified Exchange Date with respect to any such Sixth Traunch
Non-Managing Member Units, may be deferred in the Managing Member’s sole and
absolute discretion, for such time (but in any event not more than 150 days in
the aggregate) as may reasonably be required to effect, as applicable,
(i) necessary funding arrangements, (ii) compliance with the Securities Act or
other law (including, but not limited to, (a) state “blue sky” or other
securities laws and (b) the expiration or termination of the applicable waiting
period, if any, under the Hart Scott Rodino Antitrust Improvements Act of 1976,
as amended), and (iii) satisfaction or waiver of other commercially reasonable
and customary closing conditions and requirements for a transaction of such
nature, and (B) in the case of the delivery of a Call Notice pursuant to
Section 13.2 of the Original LLC Agreement, the 10th calendar day (or, if such
day is not

 

3

--------------------------------------------------------------------------------


 

a Business Day, the next following Business Day) after the mailing to the
applicable Non-Managing Members of a Call Notice with respect to any Sixth
Traunch Non-Managing Member Units.

 

(iv)       Tax Protection Period. Notwithstanding anything to the contrary in
the LLC Agreement, as hereby amended, the “Tax Protection Period” with respect
to each of the Real Properties shall expire on the earlier of (1) the date set
forth opposite such Real Property on Schedule 2(a) attached hereto, or (2) the
date on which the Subsequent Threshold Test has been satisfied; provided,
however, that the provisions of Section 7.3.E of the Original LLC Agreement have
no application with respect to payments of any Additional Consideration Amount
under the 2012 Contribution Agreement.

 

(v)        Transferred Properties.  The “Transferred Properties” shall include
the Boyer Subsequent Properties.

 

(c)        New Definitions.  The following definitions shall be added to and
deemed part of Article 1 of the Original LLC Agreement, as previously amended by
the applicable Amendments, as of the Amendment No. 9 Effective Date:

 

 (i)        “Sixth Exchange Date” means, with respect to any Sixth Traunch
Non-Managing Member Units, that date which is one (1) year after the Amendment
No. 9 Effective Date or, if such day is not a Business Day, the next following
Business Day.

 

(ii)        “Sixth Traunch Non-Managing Member Units” has the meaning set forth
in Section 8.6.A hereof.

 

(d)                             Exchange Rights.

 

 (i)        The first sentence of Section 8.6.A of the Original LLC Agreement,
as previously amended and restated by Amendment No. 8, is hereby further amended
and restated to read in its entirety as follows:

 

“On or after (i) the First Exchange Date, each Non-Managing Member shall have
the right (subject to the terms and conditions set forth herein) to require the
Managing Member to acquire all or a portion of those Non-Managing Member Units
held by such Non-Managing Member which were issued by the Company on the Initial
Closing Date (the ‘First Traunch Non-Managing Member Units’), (ii) the Second
Exchange Date, each Non-Managing Member shall have the right (subject to the
terms and conditions set forth herein) to require the Managing Member to acquire
all or a portion of those Non-Managing Member Units held by such Non-Managing
Member which were issued by the Company at any time after the Initial Closing
Date, but which do not constitute Third Traunch Non-Managing Member Units,
Fourth Traunch Non-Managing Member Units, Fifth Traunch Non-Managing Member
Units or Sixth Traunch Non-Managing Member Units (the ‘Second Traunch
Non-Managing Member Units’), (iii) the Third Exchange Date, each Non-Managing
Member shall have the right (subject to the terms and conditions set forth
herein) to require the Managing Member to acquire all or a portion of

 

4

--------------------------------------------------------------------------------


 

those Non-Managing Member Units held by such Non-Managing Member which were
issued by the Company on the applicable Effective Date in connection with the
Myriad IV Contribution Agreement and the Myriad IV Property (the ‘Third Traunch
Non-Managing Member Units’), (iv) the Fourth Exchange Date, each Non-Managing
Member shall have the right (subject to the terms and conditions set forth
herein) to require the Managing Member to acquire all or a portion of those
Non-Managing Member Units held by such Non-Managing Member which were issued by
the Company on the applicable Effective Date in connection with the Myriad
V/Lakeview Contribution Agreement, the Myriad V Property and the Lakeview
Property (the ‘Fourth Traunch Non-Managing Member Units’), (v) the Fifth
Exchange Date, each Non-Managing Member shall have the right (subject to the
terms and conditions set forth herein) to require the Managing Member to acquire
all or a portion of those Non-Managing Member Units held by such Non-Managing
Member which were issued by the Company on the applicable Effective Date in
connection with the 2012 Contribution Agreement and the Boyer Initial Properties
(the ‘Fifth Traunch Non-Managing Member Units’), and (vi) the Sixth Exchange
Date, each Non-Managing Member shall have the right (subject to the terms and
conditions set forth herein) to require the Managing Member to acquire all or a
portion of those Non-Managing Member Units held by such Non-Managing Member
which were issued by the Company on the applicable Effective Date in connection
with the 2012 Contribution Agreement and the Boyer Subsequent Properties (the
‘Sixth Traunch Non-Managing Member Units’) (all such Non-Managing Member Units
being hereafter called ‘Tendered Units’) in exchange (an ‘Exchange’) for, at the
election of and in the sole and absolute discretion of the Managing Member,
either the Cash Amount or a number of REIT Shares equal to the REIT Shares
Amount payable on the Specified Exchange Date.”

 

 (ii)       The parties hereto hereby acknowledge and agree that the second
sentence of Section 8.6.A of the Original LLC Agreement (i.e., relating to the
acquisition of Membership Interests by a third party lender) shall have no
application to the Third Traunch Non-Managing Member Units, the Fourth Traunch
Non-Managing Member Units, the Fifth Traunch Non-Managing Member Units or the
Sixth Traunch Non-Managing Member Units.

 

(iii)       The parties hereto hereby acknowledge and agree that,
notwithstanding anything to the contrary in the LLC Agreement or the Property
Contribution Agreements, (A) the terms and conditions of that certain
Registration Rights Agreement dated as of August 17, 2001, by and among the
Managing Member and certain other Persons named therein and that certain
Registration Rights Agreement dated as of July 26, 2010, by and among the
Managing Member and certain other Persons named therein, shall have no
application to any REIT Shares issued or issuable to any Non-Managing Member
upon consummation of an Exchange by any Non-Managing Member pursuant to
Section 8.6 of the Original LLC Agreement, as previously amended by the
Amendments and as further amended hereby, of all or any portion of the Sixth
Traunch Non-Managing Member Units, and (B) the rights of each Non-Managing
Member to require the Managing Member to file a registration statement (or
include in any other registration statement) with the SEC with respect to, or
otherwise register or effectuate the registration under the Securities Act of,
any REIT Shares issued or issuable to such Non-Managing Member upon consummation
of an Exchange by such Non-Managing Member pursuant to Section 8.6 of the
Original LLC Agreement, as previously amended by the Amendments and as further
amended hereby, of all or any portion of the Sixth Traunch Non-Managing Member
Units shall be governed solely by the terms of the 2012 Registration Rights
Agreement.

 

5

--------------------------------------------------------------------------------


 

3.   Condition to Effectiveness.  Pursuant to Section 4 of that certain
Acknowledgment and Consent dated as of October 29, 2010 by and among Wells Fargo
National Association, a national banking association (“Lender”), Gardner
Property Holdings, L.C., a Utah limited liability company, the Company and the
Managing Member, as amended, the effectiveness of this Amendment is conditioned
upon Lender’s approval of this Amendment, which approval is being obtained
concurrently herewith in the form of Exhibit A attached hereto.

 

4.   Effect of Amendment.  Except to the extent expressly modified by this
Amendment, the LLC Agreement remains in full force and effect.

 

5.   Conflicting Terms.  Wherever the terms of this Amendment and the terms and
conditions of the LLC Agreement are in conflict, the terms of this Amendment
shall be deemed to supersede the conflicting terms of the LLC Agreement.

 

6.   Counterparts.  This Amendment may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first written above.

 

 

MANAGING MEMBER:

HCP, INC., a Maryland corporation

 

 

 

By:

/s/ Thomas D. Kirby

 

Name:

Thomas D. Kirby

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

COMPANY:

HCPI/UTAH II, LLC, a Delaware limited liability company

 

 

 

By:

HCP, Inc., a Maryland corporation, its

 

 

Managing Member

 

 

 

 

 

By:

/s/ Thomas D. Kirby

 

 

Name:

Thomas D. Kirby

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

BOYER EVANSTON (New Member):

BOYER EVANSTON MEDICAL OFFICE BUILDING, L.C., a Utah limited liability company

 

 

 

By:

THE BOYER COMPANY, L.C., a Utah limited liability company, its Manager

 

 

 

 

 

By:

/s/ Devon M. Glenn

 

 

Name:

Devon M. Glenn

 

 

Title:

Manager

 

 

 

 

 

 

 

By:

GARDNER PROPERTY HOLDINGS, L.C., a Utah limited liability company, its Manager

 

 

 

 

 

By:

/s/ Kem C. Gardner

 

 

Name:

Kem C. Gardner

 

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

DAVIS MEDICAL (New Member):

TEGRA DAVIS ASSOCIATES, L.C., a Utah limited liability company

 

 

 

By:

THE BOYER COMPANY, L.C., a Utah limited liability company, its Manager

 

 

 

 

 

By:

/s/ Devon M. Glenn

 

 

Name:

Devon M. Glenn

 

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

LONE PEAK (New Member):

TEGRA LONE PEAK MEDICAL, L.C., a Utah limited liability company

 

 

 

By:

THE BOYER COMPANY, L.C., a Utah limited liability company, its Manager

 

 

 

 

 

By:

/s/ Devon M. Glenn

 

 

Name:

Devon M. Glenn

 

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF LENDER’S APPROVAL

 

___________, 2012

 

VIA FACSIMILE

 

Wells Fargo Bank, National Association

299 S. Main Street, 6th Floor

Salt Lake City, Utah 84111

Attention: Michael T. Dulgarian

Facsimile: 801-246-1540

Loan No. 1003057

 

Re:                          Acknowledgment and Consent dated as of October 29,
2010 by and among Wells Fargo National Association, a national banking
association (“Lender”), Gardner Property Holdings, L.C., a Utah limited
liability company (“Borrower”), HCPI/Utah II, LLC, a Delaware limited liability
company (the “Down REIT Sub”), and HCP, Inc., a Maryland corporation (“HCP”), as
amended (the “Acknowledgment and Consent”)

 

Dear Mr. Dulgarian:

 

Borrower, the Down REIT Sub and HCP are parties to that certain Amended and
Restated Limited Liability Company Agreement of HCPI/Utah II, LLC, dated as of
August 17, 2001, as amended (the “LLC Agreement”).  In connection with the
proposed contribution to the Down REIT Sub of additional real property and
related interests by certain entities affiliated with The Boyer Company, L.C.
(the “New Transferors”), the current members of Down REIT Sub and the New
Transferors propose to amend the LLC Agreement as set forth in Exhibit A
attached hereto and incorporated herein by this reference (the “Amendment”).

 

This constitutes notice of the Amendment for purposes of the Acknowledgment and
Consent (including, without limitation, Section 4 thereof), that certain Line of
Credit Agreement, dated as of October 29, 2010 (as amended, the “Loan
Agreement”) (including, without limitation, Section 5.12 thereof).  In addition,
Borrower, Down REIT Sub and HCP request that Lender acknowledge the receipt of
this notice and consent to the Amendment by countersigning this letter in the
space provided below.  By so countersigning, Lender also acknowledges that this
letter satisfies the notice and consent requirements of the Acknowledgment and
Consent, the Loan Agreement and each of the other Loan Documents (as defined in
the Loan Agreement) with respect to the Amendment and that upon execution of the
Amendment, the definition of “LLC Agreement” and “LLC Agreements” in the
Acknowledgment and Consent, the Loan Agreement and each of the other Loan
Documents shall be deemed modified to include the Amendment.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

In accordance with Section 4 of the Acknowledgment and Consent, if Lender does
not respond to this notice within ten (10) business days following Lender’s
receipt of this notice, Lender’s approval of the Amendment shall be deemed to
have been given.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

Gardner Property Holdings, L.C., a Utah limited liability company

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Kem C. Gardner

 

 

Title: Manager

 

 

 

 

 

 

Wells Fargo Bank, National Association

a national banking association

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit A-2

--------------------------------------------------------------------------------


 

SCHEDULE 2(a)

 

LIST OF REAL PROPERTIES AND TAX PROTECTION PERIOD

EXPIRATION DATES

 

Real Property

Tax Protection Period Expiration Date

 

 

Wesley

850 North Hillside, Wichita, Kansas

August 17, 2005

Lansing

712 First Terrace, Lansing, Kansas

August 17, 2005

Evanston MOB

190 Arrowhead Drive, Evanston, Wyoming

August 17, 2005

Caldwell

West Valley Medical Center, Caldwell, Idaho

August 17, 2005

Old Mill II

6360 South 3000 East, Salt Lake City, Utah

August 17, 2011

Stansbury

220 Millpond, Stansbury, Utah

August 17, 2011

Rancho Vistoso

13101 North Oracle Road, Oro Valley, Arizona

August 17, 2011

HCA Supply

Lot 51 (Sportsplex Drive), Kaysville, Utah

August 17, 2011

Tatum Dental

26232 North Tatum Blvd., Phoenix, Arizona

August 17, 2011

Denver I

9191 Grant Street, Thornton, Colorado

August 17, 2011

Denver II

9191 Grant Street, Thornton, Colorado

August 17, 2011

Northwest II

Medical Drive & LaCholla Blvd., Tucson, Arizona

August 17, 2011

ARUPI

546 S. Chipeta Way, Salt Lake City, Utah

August 17, 2016

ARUP II

546 S. Chipeta Way, Salt Lake City, Utah

August 17, 2016

ARUP III

546 S. Chipeta Way, Salt Lake City, Utah

August 17,2016

Myriad I

350 Wakara Way, Salt Lake City, Utah

August 17,2016

Myriad II

320 Wakara Way, Salt Lake City, Utah

August 17,2016

Myriad III

320 Wakara Way, Salt Lake City, Utah

August 17, 2016

Myriad IV

320 Wakara Way, Salt Lake City, Utah

Not applicable- there is no tax protection period with respect to the Myriad IV
Real Property.

 

Schedule 2(a)-1

--------------------------------------------------------------------------------


 

Real Property

Tax Protection Period Expiration Date

 

 

Myriad V

305 Chipeta Way, Salt Lake City, Utah

August 17, 2020

Lakeview

620 East Medical Drive, Bountiful, Utah

August 17, 2020

Jordan Valley

3584 West 9000 South, West Jordan, Utah

January 1, 2025

Mesquite

1301 Bertha Howe Avenue, Mesquite, Nevada

January 1, 2025

Life Center

9844 South 1300 East, Sandy, Utah

January 1, 2025

K.C. Imaging

11011 Haskell, Kansas City, Kansas

January 1, 2025

East Mesa

10238 East Hampton Avenue, Mesa, Arizona

January 1, 2025

SL Regional

82 South 1100 East, Salt Lake City, Utah

January 1, 2025

Evanston

196 Arrowhead, Evanston, Wyoming

January 1, 2025

Davis Medical

2132 North 1700 West, Layton, Utah

January 1, 2025

Lone Peak

74 East Kimball’s Lane, Draper, Utah

January 1, 2025

 

Schedule 2(a)-2

--------------------------------------------------------------------------------

 


 

AMENDMENT NO. 10

TO AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF HCPI/UTAH II, LLC AND NEW MEMBER JOINDER AGREEMENT

 

THIS AMENDMENT NO. 10 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT OF HCPI/UTAH II, LLC AND NEW MEMBER JOINDER AGREEMENT (“Amendment”) is
made and entered into effective as of October 19, 2012 (the “Amendment No. 10
Effective Date”), by HCP, INC., a Maryland corporation (“Managing Member”),
HCPI/UTAH II, LLC, a Delaware limited liability company (the “Company”), Tegra
Southwest Valley Medical, L.C., a Utah limited liability company (“Tegra Jordan
Valley II”), and Tegra Independence Medical Surgical, L.C., a Utah limited
liability company (“Tegra Independence Medical” and together with Tegra Jordan
Valley II, collectively, the “New Members,” and each, a “New Member”).

 

RECITALS

 

A.        Managing Member is the “Managing Member” of the Company pursuant to
that certain Amended and Restated Limited Liability Company Agreement of
HCPI/Utah II, LLC dated as of August 17, 2001 (the “Original LLC Agreement”), as
amended by that certain Amendment No. 1 to Amended and Restated Limited
Liability Company Agreement of HCPI/Utah II, LLC dated as of October 30, 2001
(“Amendment No. 1”), that certain Amendment No. 2 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated July 3, 2002
(“Amendment No. 2”), that certain Amendment No. 3 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated September 27,
2002 (“Amendment No. 3”), that certain Amendment No. 4 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated June 25, 2003
(“Amendment No. 4”), that certain Amendment No. 5 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated July 16, 2004
(“Amendment No. 5”), that certain Amendment No. 6 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated February 28, 2007
(“Amendment No. 6”), that certain Amendment No. 7 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated July 26, 2010
(“Amendment No. 7”), that certain Amendment No. 8 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated July 30, 2012
(“Amendment No. 8”) and that certain Amendment No. 9 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah II, LLC dated August 15, 2012
(“Amendment No. 9”).  Amendment No. 1, Amendment No. 2, Amendment No. 3,
Amendment No. 4, Amendment No. 5, Amendment No. 6, Amendment No. 7, Amendment
No. 8 and Amendment No. 9 shall be referred to herein, collectively, as the
“Amendments.”  The Original LLC Agreement, as previously amended by the
Amendments, shall be referred to herein as the “LLC Agreement.”  Capitalized
terms used in this Amendment and not otherwise defined in this Amendment shall
have the meanings given to such terms in the LLC Agreement.

 

B.        Managing Member, the Company, The Boyer Company, L.C., a Utah limited
liability company, and the transferors named therein, including the New Members,
are parties to that certain Contribution Agreement and Escrow Instructions dated
as of July 30, 2012, as amended (the “2012 Contribution Agreement”), pursuant to
which the New Members

 

1

--------------------------------------------------------------------------------


 

contributed to the Company or a wholly-owned Subsidiary of the Company all of
their right, title and interest in and to those properties commonly known and
identified on Exhibit A to the 2012 Contribution Agreement as “Jordan Valley II
and “Centerpoint” (collectively, the “Boyer Additional Subsequent Properties”),
subject to the terms and conditions set forth therein.

 

C.        Pursuant to the 2012 Contribution Agreement, in consideration for the
contribution of the Boyer Additional Subsequent Properties to the Company or a
wholly-owned Subsidiary of the Company, each New Member will receive
Non-Managing Member Units in the Company, and desires to be admitted to the
Company as an Additional Member and Non-Managing Member pursuant to the LLC
Agreement, as hereby amended.

 

D.        In connection with the foregoing, Managing Member desires to amend the
LLC Agreement, and the Company desires to admit each New Member as an Additional
Member and Non-Managing Member of the Company, all upon the terms and conditions
set forth herein.

 

E.         Pursuant to that certain Written Consent of the Members of HCPI/Utah
II, LLC Without A Meeting effective as of July 30, 2012 and that certain Written
Consent of the Members of HCPI/Utah II, LLC Without A Meeting effective as of
August 15, 2012 (the “Consents”), Managing Member has obtained the requisite
Consents of the current Non-Managing Members of the Company to the transactions
contemplated by the 2012 Contribution Agreement, this Amendment and the
admission of each New Member as an Additional Member and Non-Managing Member of
the Company.

 

AMENDMENT

 

NOW, THEREFORE, the LLC Agreement is hereby amended as of the Amendment No. 10
Effective Date as follows:

 

1.         Admission of New Members.

 

(a)        The Company hereby admits each New Member as an Additional Member and
Non-Managing Member of the Company, and, in connection therewith, the Company
shall issue Non-Managing Member Units to each New Member and Managing Member
Units to Managing Member in accordance with the terms and conditions of the 2012
Contribution Agreement.  The parties hereto acknowledge and agree that, in lieu
of updating the current Exhibit A attached to the LLC Agreement and reflecting
the respective Capital Contributions and LLC Units of the Members, Managing
Member shall instead reflect the same in the books and records of the Company.

 

(b)        Each New Member hereby agrees to be bound by the LLC Agreement, as
hereby amended, including, without limitation, Section 2.4 of the Original LLC
Agreement [Power of Attorney], as a Non-Managing Member of the Company.

 

(c)        Each New Member hereby represents and warrants to the Company,
Managing Member and each other Member that the representations and warranties
set forth in Section 3.4 of the Original LLC Agreement are true and correct as
of the Amendment No. 10 Effective Date.

 

2

--------------------------------------------------------------------------------


 

2.            Amendments to LLC Agreement.

 

(a)        Total Required Debt Amount.  The definition of “Total Required Debt
Amount” in Article I of the LLC Agreement shall be amended and restated in its
entirety as follows:

 

““Total Required Debt Amount” means Thirty Million Dollars ($30,000,000.00);
provided, however, the Total Required Debt Amount is subject to change pursuant
to the provisions contained in the definition of “Recourse Debt Amount” above.”

 

(b)        Supplemented Definitions.  The following definitions appearing in
Article 1 of the Original LLC Agreement, as previously amended and supplemented
by the Amendments, are hereby further supplemented as follows as of the
Amendment No. 10 Effective Date:

 

(i)       Effective Date.  With respect to each New Member and the Boyer
Additional Subsequent Properties, “Effective Date” shall mean the Amendment
No. 10 Effective Date, which the parties hereto acknowledge and agree is the
date on which the transactions contemplated by the 2012 Contribution Agreement
are being consummated with respect to the Boyer Additional Subsequent
Properties.

 

(ii)      Real Properties.  “Real Properties” shall include the Boyer Additional
Subsequent Properties.  The Real Properties as of the Amendment No. 10 Effective
Date are listed on Schedule 2(a) attached hereto.

 

(iii)     Specified Exchange Date. “Specified Exchange Date” means, with respect
to any Seventh Traunch Non-Managing Member Units, (A) the thirtieth (30th)
calendar day (or, if such day is not a Business Day, the next following Business
Day) after receipt by the Managing Member of a Notice of Exchange with respect
to any such Seventh Traunch Non-Managing Member Units or such earlier date after
receipt by the Managing Member of a Notice of Exchange as may be agreed by the
Managing Member and the Non-Managing Member; provided, however, that,
notwithstanding any other provisions set forth herein, in no event shall the
Specified Exchange Date with respect to any Seventh Traunch Non-Managing Member
Units occur prior to the first anniversary of the Amendment No. 10 Effective
Date; and provided, further, that the Specified Exchange Date with respect to
any Seventh Traunch Non-Managing Member Units as well as the closing of an
Exchange on any Specified Exchange Date with respect to any such Seventh Traunch
Non-Managing Member Units, may be deferred in the Managing Member’s sole and
absolute discretion, for such time (but in any event not more than 150 days in
the aggregate) as may reasonably be required to effect, as applicable,
(i) necessary funding arrangements, (ii) compliance with the Securities Act or
other law (including, but not limited to, (a) state “blue sky” or other
securities laws and (b) the expiration or termination of the applicable waiting
period, if any, under the Hart Scott Rodino Antitrust Improvements Act of 1976,
as amended), and (iii) satisfaction or waiver of other commercially reasonable
and customary closing conditions and requirements for a transaction of such
nature, and (B) in the case of the delivery of a Call Notice pursuant to
Section 13.2 of the Original LLC Agreement, the 10th calendar day (or, if such
day is not a Business Day, the next following Business Day) after the mailing to
the applicable Non-Managing Members of a Call Notice with respect to any Seventh
Traunch Non-Managing Member Units.

 

3

--------------------------------------------------------------------------------


 

(iv)     Tax Protection Period. Notwithstanding anything to the contrary in the
LLC Agreement, as hereby amended, the “Tax Protection Period” with respect to
each of the Real Properties shall expire on the earlier of (1) the date set
forth opposite such Real Property on Schedule 2(a) attached hereto, or (2) the
date on which the Subsequent Threshold Test has been satisfied; provided,
however, that the provisions of Section 7.3.E of the Original LLC Agreement have
no application with respect to payments of any Additional Consideration Amount
under the 2012 Contribution Agreement.

 

(v)      Transferred Properties.  The “Transferred Properties” shall include the
Boyer Additional Subsequent Properties.

 

(c)        New Definitions.  The following definitions shall be added to and
deemed part of Article 1 of the Original LLC Agreement, as previously amended by
the applicable Amendments, as of the Amendment No. 10 Effective Date:

 

(i)       “Seventh Exchange Date” means, with respect to any Seventh Traunch
Non-Managing Member Units, that date which is one (1) year after the Amendment
No. 10 Effective Date or, if such day is not a Business Day, the next following
Business Day.

 

(ii)      “Seventh Traunch Non-Managing Member Units” has the meaning set forth
in Section 8.6.A hereof.

 

(d)                             Exchange Rights.

 

(i)       The first sentence of Section 8.6.A of the Original LLC Agreement, as
previously amended and restated by Amendment No. 9, is hereby further amended
and restated to read in its entirety as follows:

 

“On or after (i) the First Exchange Date, each Non-Managing Member shall have
the right (subject to the terms and conditions set forth herein) to require the
Managing Member to acquire all or a portion of those Non-Managing Member Units
held by such Non-Managing Member which were issued by the Company on the Initial
Closing Date (the ‘First Traunch Non-Managing Member Units’), (ii) the Second
Exchange Date, each Non-Managing Member shall have the right (subject to the
terms and conditions set forth herein) to require the Managing Member to acquire
all or a portion of those Non-Managing Member Units held by such Non-Managing
Member which were issued by the Company at any time after the Initial Closing
Date, but which do not constitute Third Traunch Non-Managing Member Units,
Fourth Traunch Non-Managing Member Units, Fifth Traunch Non-Managing Member
Units, Sixth Traunch Non-Managing Member Units or Seventh Traunch Non-Managing
Member Units (the ‘Second Traunch Non-Managing Member Units’), (iii) the Third
Exchange Date, each Non-Managing Member shall have the right (subject to the
terms and conditions set forth herein) to require the

 

4

--------------------------------------------------------------------------------


 

Managing Member to acquire all or a portion of those Non-Managing Member Units
held by such Non-Managing Member which were issued by the Company on the
applicable Effective Date in connection with the Myriad IV Contribution
Agreement and the Myriad IV Property (the ‘Third Traunch Non-Managing Member
Units’), (iv) the Fourth Exchange Date, each Non-Managing Member shall have the
right (subject to the terms and conditions set forth herein) to require the
Managing Member to acquire all or a portion of those Non-Managing Member Units
held by such Non-Managing Member which were issued by the Company on the
applicable Effective Date in connection with the Myriad V/Lakeview Contribution
Agreement, the Myriad V Property and the Lakeview Property (the ‘Fourth Traunch
Non-Managing Member Units’), (v) the Fifth Exchange Date, each Non-Managing
Member shall have the right (subject to the terms and conditions set forth
herein) to require the Managing Member to acquire all or a portion of those
Non-Managing Member Units held by such Non-Managing Member which were issued by
the Company on the applicable Effective Date in connection with the 2012
Contribution Agreement and the Boyer Initial Properties (the ‘Fifth Traunch
Non-Managing Member Units’), (vi) the Sixth Exchange Date, each Non-Managing
Member shall have the right (subject to the terms and conditions set forth
herein) to require the Managing Member to acquire all or a portion of those
Non-Managing Member Units held by such Non-Managing Member which were issued by
the Company on the applicable Effective Date in connection with the 2012
Contribution Agreement and the Boyer Subsequent Properties (the ‘Sixth Traunch
Non-Managing Member Units’), and (vii) the Seventh Exchange Date, each
Non-Managing Member shall have the right (subject to the terms and conditions
set forth herein) to require the Managing Member to acquire all or a portion of
those Non-Managing Member Units held by such Non-Managing Member which were
issued by the Company on the applicable Effective Date in connection with the
2012 Contribution Agreement and the Boyer Additional Subsequent Properties (the
‘Seventh Traunch Non-Managing Member Units’) (all such Non-Managing Member Units
being hereafter called ‘Tendered Units’) in exchange (an ‘Exchange’) for, at the
election of and in the sole and absolute discretion of the Managing Member,
either the Cash Amount or a number of REIT Shares equal to the REIT Shares
Amount payable on the Specified Exchange Date.”

 

(ii)      The parties hereto hereby acknowledge and agree that the second
sentence of Section 8.6.A of the Original LLC Agreement (i.e., relating to the
acquisition of Membership Interests by a third party lender) shall have no
application to the Third Traunch Non-Managing Member Units, the Fourth Traunch
Non-Managing Member Units, the Fifth Traunch Non-Managing Member Units, the
Sixth Traunch Non-Managing Member Units or the Seventh Traunch Non-Managing
Member Units.

 

(iii)     The parties hereto hereby acknowledge and agree that, notwithstanding
anything to the contrary in the LLC Agreement or the Property Contribution
Agreements, (A) the terms and conditions of that certain Registration Rights
Agreement dated as of August 17, 2001, by and among the Managing Member and
certain other Persons named therein and that certain Registration Rights
Agreement dated as of July 26, 2010, by and among the Managing Member and
certain other Persons named therein, shall have no application to any REIT
Shares issued or issuable to any Non-Managing Member upon consummation of an
Exchange by any Non-Managing Member pursuant to Section 8.6 of the Original LLC

 

5

--------------------------------------------------------------------------------


 

Agreement, as previously amended by the Amendments and as further amended
hereby, of all or any portion of the Seventh Traunch Non-Managing Member Units,
and (B) the rights of each Non-Managing Member to require the Managing Member to
file a registration statement (or include in any other registration statement)
with the SEC with respect to, or otherwise register or effectuate the
registration under the Securities Act of, any REIT Shares issued or issuable to
such Non-Managing Member upon consummation of an Exchange by such Non-Managing
Member pursuant to Section 8.6 of the Original LLC Agreement, as previously
amended by the Amendments and as further amended hereby, of all or any portion
of the Seventh Traunch Non-Managing Member Units shall be governed solely by the
terms of the 2012 Registration Rights Agreement.

 

3.   Condition to Effectiveness.  Pursuant to (i) Section 4 of that certain
Acknowledgment and Consent dated as of October 29, 2010 by and among Wells Fargo
National Association, a national banking association (“Wells Fargo”), Gardner
Property Holdings, L.C., a Utah limited liability company, the Company and the
Managing Member, as amended, and (ii) Section 4 of that certain Acknowledgment
and Consent dated as of September [__], 2012 by and among Zions First National
Bank, a national banking association (“Zions”), Eighth and Main LLC, an Idaho
limited liability company, Gardner Property Holdings, L.C., a Utah limited
liability company, the Company and the Managing Member, the effectiveness of
this Amendment is conditioned upon the approval of this Amendment by Wells Fargo
and Zions, which approvals are being obtained concurrently herewith in the form
of Exhibit A-1 and Exhibit A-2  attached hereto.

 

4.   Effect of Amendment.  Except to the extent expressly modified by this
Amendment, the LLC Agreement remains in full force and effect.

 

5.   Conflicting Terms.  Wherever the terms of this Amendment and the terms and
conditions of the LLC Agreement are in conflict, the terms of this Amendment
shall be deemed to supersede the conflicting terms of the LLC Agreement.

 

6.   Counterparts.  This Amendment may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

 

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first written above.

 

 

MANAGING MEMBER:

 

HCP, INC., a Maryland corporation

 

 

 

 

 

 

 

 

By:

/s/ Thomas M. Klaritch

 

 

 

Name:

Thomas M. Klaritch

 

 

 

Title:

Executive Vice President

 

 

--------------------------------------------------------------------------------


 

COMPANY:

HCPI/UTAH II, LLC, a Delaware limited liability company

 

 

 

By:

HCP, Inc., a Maryland corporation, its

 

 

Managing Member

 

 

 

 

 

 

By:

/s/ Thomas M. Klaritch

 

 

Name:

Thomas M. Klaritch

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

TEGRA JORDAN VALLEY II (New Member):

TEGRA SOUTHWEST VALLEY MEDICAL, L.C.,
a Utah limited liability company

 

 

 

By:

THE BOYER COMPANY, L.C., a Utah limited

 

 

liability company, its Manager

 

 

 

 

 

 

By:

/s/ Devon M. Glenn

 

 

Name:

Devon M. Glenn

 

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

TEGRA INDEPENDENCE MEDICAL (New Member):

TEGRA INDEPENDENCE MEDICAL SURGICAL, L.C., a Utah limited liability company

 

 

 

By:

TEGRA INDEPENDENCE MANAGER, INC.,

 

 

a Utah corporation, its Manager

 

 

 

 

 

 

By:

/s/ Devon M. Glenn

 

 

Name:

Devon M. Glenn

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 


 

Exhibit A-1

 

FORM OF WELLS FARGO APPROVAL

 

___________, 2012

 

VIA FACSIMILE

 

Wells Fargo Bank, National Association

299 S. Main Street, 6th Floor

Salt Lake City, Utah 84111

Attention: Michael T. Dulgarian

Facsimile: 801-246-1540

Loan No. 1003057

 

Re:                         Acknowledgment and Consent dated as of October 29,
2010 by and among Wells Fargo National Association, a national banking
association (“Lender”), Gardner Property Holdings, L.C., a Utah limited
liability company (“Borrower”), HCPI/Utah II, LLC, a Delaware limited liability
company (the “Down REIT Sub”), and HCP, Inc., a Maryland corporation (“HCP”), as
amended (the “Acknowledgment and Consent”)

 

Dear Mr. Dulgarian:

 

Borrower, the Down REIT Sub and HCP are parties to that certain Amended and
Restated Limited Liability Company Agreement of HCPI/Utah II, LLC, dated as of
August 17, 2001, as amended (the “LLC Agreement”).  In connection with the
proposed contribution to the Down REIT Sub of additional real property and
related interests by certain entities affiliated with The Boyer Company, L.C.
(the “New Transferors”), the current members of Down REIT Sub and the New
Transferors propose to amend the LLC Agreement as set forth in Exhibit A
attached hereto and incorporated herein by this reference (the “Amendment”).

 

This constitutes notice of the Amendment for purposes of the Acknowledgment and
Consent (including, without limitation, Section 4 thereof), that certain Line of
Credit Agreement, dated as of October 29, 2010 (as amended, the “Loan
Agreement”) (including, without limitation, Section 5.12 thereof).  In addition,
Borrower, Down REIT Sub and HCP request that Lender acknowledge the receipt of
this notice and consent to the Amendment by countersigning this letter in the
space provided below.  By so countersigning, Lender also acknowledges that this
letter satisfies the notice and consent requirements of the Acknowledgment and
Consent, the Loan Agreement and each of the other Loan Documents (as defined in
the Loan Agreement) with respect to the Amendment and that upon execution of the
Amendment, the definition of “LLC Agreement” and “LLC Agreements” in the
Acknowledgment and Consent, the Loan Agreement and each of the other Loan
Documents shall be deemed modified to include the Amendment.

 

Exhibit A-1-1

--------------------------------------------------------------------------------


 

In accordance with Section 4 of the Acknowledgment and Consent, if Lender does
not respond to this notice within ten (10) business days following Lender’s
receipt of this notice, Lender’s approval of the Amendment shall be deemed to
have been given.

 

 

 

Sincerely,

 

 

 

 

 

Gardner Property Holdings, L.C., a Utah limited liability company

 

 

 

 

 

 

By:

 

 

 

 

Name: Kem C. Gardner

 

 

 

Title: Manager

 

 

 

Wells Fargo Bank, National Association

a national banking association

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit A-1-2

--------------------------------------------------------------------------------


 

Exhibit A-2

 

FORM OF ZIONS APPROVAL

 

___________, 2012

 

VIA FACSIMILE

 

Zions First National Bank

Real Estate Banking Group

One South Main Street, Suite 470

Attention: Jeffrey A. Holt

Loan No. [____________]

 

Re:                         Acknowledgment and Consent dated as of
September [__], 2012 by and among Zions First National Bank, a national banking
association (“Lender”), Eighth and Main LLC, an Idaho limited liability company
(“Borrower”), Gardner Property Holdings, L.C., a Utah limited liability company
(“Pledgor”), HCPI/Utah II, LLC, a Delaware limited liability company (the “Down
REIT Sub”), and HCP, Inc., a Maryland corporation (“HCP”) (the “Acknowledgment
and Consent”)

 

Dear Mr. Holt:

 

Pledgor, the Down REIT Sub and HCP are parties to that certain Amended and
Restated Limited Liability Company Agreement of HCPI/Utah II, LLC, dated as of
August 17, 2001, as amended (the “LLC Agreement”).  In connection with the
proposed contribution to the Down REIT Sub of additional real property and
related interests by certain entities affiliated with The Boyer Company, L.C.
(the “New Transferors”), the current members of Down REIT Sub and the New
Transferors propose to amend the LLC Agreement as set forth in Exhibit A
attached hereto and incorporated herein by this reference (the “Amendment”).

 

This constitutes notice of the Amendment for purposes of the Acknowledgment and
Consent (including, without limitation, Section 4 thereof), that certain [Line
of Credit Agreement, dated as of September [__], 2012 (the “Loan Agreement”)
(including, without limitation, Section [__] thereof).  In addition, Borrower,
Pledgor, Down REIT Sub and HCP request that Lender acknowledge the receipt of
this notice and consent to the Amendment by countersigning this letter in the
space provided below.  By so countersigning, Lender also acknowledges that this
letter satisfies the notice and consent requirements of the Acknowledgment and
Consent, the Loan Agreement and each of the other Loan Documents (as defined in
the Loan Agreement) with respect to the Amendment and that upon execution of the
Amendment, the definition of “LLC Agreement” and “LLC Agreements” in the
Acknowledgment and Consent, the Loan Agreement and each of the other Loan
Documents shall be deemed modified to include the Amendment.

 

Exhibit A-2-1

--------------------------------------------------------------------------------


 

In accordance with Section 4 of the Acknowledgment and Consent, if Lender does
not respond to this notice within ten (10) business days following Lender’s
receipt of this notice, Lender’s approval of the Amendment shall be deemed to
have been given.

 

 

 

Sincerely,

 

 

 

 

 

Gardner Property Holdings, L.C., a Utah limited liability company

 

 

 

 

 

 

By:

 

 

 

 

Name: Kem C. Gardner

 

 

 

Title: Manager

 

 

 

Zions First National Bank

a national banking association

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit A-2-2

--------------------------------------------------------------------------------


 

SCHEDULE 2(a)

 

LIST OF REAL PROPERTIES AND TAX PROTECTION PERIOD

EXPIRATION DATES

 

Real Property

Tax Protection Period Expiration Date

Wesley

850 North Hillside, Wichita, Kansas

August 17, 2005

Lansing

712 First Terrace, Lansing, Kansas

August 17, 2005

Evanston MOB

190 Arrowhead Drive, Evanston, Wyoming

August 17, 2005

Caldwell

West Valley Medical Center, Caldwell, Idaho

August 17, 2005

Old Mill II

6360 South 3000 East, Salt Lake City, Utah

August 17, 2011

Stansbury

220 Millpond, Stansbury, Utah

August 17, 2011

Rancho Vistoso

13101 North Oracle Road, Oro Valley, Arizona

August 17, 2011

HCA Supply

Lot 51 (Sportsplex Drive), Kaysville, Utah

August 17, 2011

Tatum Dental

26232 North Tatum Blvd., Phoenix, Arizona

August 17, 2011

Denver I

9191 Grant Street, Thornton, Colorado

August 17, 2011

Denver II

9191 Grant Street, Thornton, Colorado

August 17, 2011

Northwest II

Medical Drive & LaCholla Blvd., Tucson, Arizona

August 17, 2011

ARUPI

546 S. Chipeta Way, Salt Lake City, Utah

August 17, 2016

ARUP II

546 S. Chipeta Way, Salt Lake City, Utah

August 17, 2016

ARUP III

546 S. Chipeta Way, Salt Lake City, Utah

August 17,2016

Myriad I

350 Wakara Way, Salt Lake City, Utah

August 17,2016

Myriad II

320 Wakara Way, Salt Lake City, Utah

August 17,2016

Myriad III

320 Wakara Way, Salt Lake City, Utah

August 17, 2016

Myriad IV

320 Wakara Way, Salt Lake City, Utah

Not applicable- there is no tax protection period with respect to the Myriad IV
Real Property.

 

Schedule 2(a)-1

--------------------------------------------------------------------------------


 

Real Property

Tax Protection Period Expiration Date

Myriad V

305 Chipeta Way, Salt Lake City, Utah

August 17, 2020

Lakeview

620 East Medical Drive, Bountiful, Utah

August 17, 2020

Jordan Valley

3584 West 9000 South, West Jordan, Utah

January 1, 2025

Mesquite

1301 Bertha Howe Avenue, Mesquite, Nevada

January 1, 2025

Life Center

9844 South 1300 East, Sandy, Utah

January 1, 2025

K.C. Imaging

11011 Haskell, Kansas City, Kansas

January 1, 2025

East Mesa

10238 East Hampton Avenue, Mesa, Arizona

January 1, 2025

SL Regional

82 South 1100 East, Salt Lake City, Utah

January 1, 2025

Evanston

196 Arrowhead, Evanston, Wyoming

January 1, 2025

Davis Medical

2132 North 1700 West, Layton, Utah

January 1, 2025

Lone Peak

74 East Kimball’s Lane, Draper, Utah

January 1, 2025

Jordan Valley II

3590 West 9000 South, West Jordan, Utah

January 1, 2025

Centerpoint

19550 E. 39th Street, Independence, Missouri

January 1, 2033

 

Schedule 2(a)-2

--------------------------------------------------------------------------------

 